Exhibit 10.1
EXECUTION VERSION
Deal CUSIP Number: 009160AL6
Revolving Facility CUSIP Number: 009160AM4


$2,500,000,000
REVOLVING CREDIT AGREEMENT
by and among
AIR PRODUCTS AND CHEMICALS, INC.,
The Other Borrowers parties hereto from time to time,
The Lenders parties hereto from time to time,
and
WELLS FARGO BANK, N.A.,
as Administrative Agent
Dated as of
March 31, 2017

--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,
BNP PARIBAS SECURITIES CORP.,
DEUTSCHE BANK SECURITIES INC.,
HSBC SECURITIES (USA) INC.,
and
MIZUHO BANK, LTD.
as Joint Lead Arrangers and Book Runners
BNP PARIBAS,
DEUTSCHE BANK SECURITIES, INC.,
HSBC BANK USA, N.A.
and
MIZUHO BANK, LTD.,
as Co-Syndication Agents
and
BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.
and
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents


#89365364v21    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 
 
 
 
ARTICLE I 
 
 
 
 
 
DEFINITIONS; CONSTRUCTION
 
 
 
 
Section 1.01
Certain Definitions
1
Section 1.02
Construction
25
Section 1.03
Accounting Principles
26
 
 
 
 
ARTICLE II
 
 
 
 
 
THE REVOLVING CREDIT LOANS
 
 
 
 
Section 2.01
Revolving Credit Commitments
26
Section 2.02
Noteless Agreement; Evidence of Indebtedness
27
Section 2.03
Making of Revolving Credit Loans
28
Section 2.04
Swingline Loans
29
Section 2.05
Fees; Reduction of the Revolving Credit Committed Amounts
33
Section 2.06
Interest Rates
35
Section 2.07
Conversion or Renewal of Interest Rate Options
39
Section 2.08
Optional Prepayments
40
Section 2.09
Interest Payment Dates
40
Section 2.10
Increase in Total Revolving Credit Commitment
41
Section 2.11
Letters of Credit
41
 
 
 
 
ARTICLE III
 
 
 
 
 
THE COMPETITIVE BID LOANS
 
 
 
 
Section 3.01
Competitive Bid Loans
47
Section 3.02
Competitive Bid Loan Procedures
47
Section 3.03
Competitive Bid Loan Maturity Dates
52
Section 3.04
Interest Rates for Competitive Bid Loans
52
Section 3.05
Competitive Bid Loan Interest Payment Dates
53
Section 3.06
Competitive Bid Register
53
Section 3.07
Certain Provisions Relating to LIBOR-Based Loans
53
 
 
 
 
ARTICLE IV
 
 
 
 
 
PROVISIONS APPLICABLE TO LOANS
 
 
 
 
Section 4.01
Extension of Revolving Credit Maturity Date and Competitive Bid Expiration Date
53
Section 4.02
Calculation of Dollar Equivalent Amounts
55



i
#89365364v21    

--------------------------------------------------------------------------------





Section 4.03
Mandatory Prepayments
56
Section 4.04
Prepayment Procedures
56
Section 4.05
Payments Generally; Interest on Overdue Amounts
57
Section 4.06
Availability of Currencies
60
Section 4.07
Changes in Law Rendering Certain Loans Unlawful
60
Section 4.08
Additional Compensation in Certain Circumstances
60
Section 4.09
Taxes
63
Section 4.10
Funding by Branch, Subsidiary or Affiliate
69
Section 4.11
Several Obligations
69
Section 4.12
Defaulting Lenders
70
 
 
 
 
ARTICLE V
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 5.01
Financial Statements; No Material Adverse Change
74
Section 5.02
Litigation
74
Section 5.03
Due Organization
74
Section 5.04
Consents and Approvals
74
Section 5.05
Corporate Power, Authorization and Enforceability
74
Section 5.06
ERISA
74
Section 5.07
No Conflict
75
Section 5.08
No Default
75
Section 5.09
Anti-Corruption Laws and Sanctions
75
 
 
 
 
ARTICLE VI
 
 
 
 
 
CONDITIONS OF CREDIT
 
 
 
 
Section 6.01
Conditions to Initial Credit Events
76
Section 6.02
Conditions to All Credit Events
77
Section 6.03
Additional Conditions to Initial Credit Events of Other Borrowers
77
 
 
 
 
ARTICLE VII
 
 
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
Section 7.01
Affirmative Covenants
78
 
 
 
 
ARTICLE VIII
 
 
 
 
 
NEGATIVE COVENANTS
 
 
 
 
Section 8.01
Maximum Leverage Ratio
80
Section 8.02
Disposal of Assets
80
Section 8.03
Liens
80







ii
#89365364v21    

--------------------------------------------------------------------------------





 
ARTICLE IX
 
 
 
 
 
EVENTS OF DEFAULT
 
 
 
 
Section 9.01
Events of Default
83
Section 9.02
Consequences of an Event of Default
85
 
 
 
 
ARTICLE X
 
 
 
 
 
PARENT GUARANTY
 
 
 
 
Section 10.01
Guaranty and Suretyship
86
Section 10.02
Obligations Absolute
86
Section 10.03
Waivers, etc.
88
Section 10.04
Reinstatement
89
Section 10.05
No Stay
89
Section 10.06
Payments
89
Section 10.07
Subrogation, etc.
89
Section 10.08
Continuing Agreement
90
 
 
 
 
ARTICLE XI
 
 
 
 
 
THE ADMINISTRATIVE AGENT
 
 
 
 
Section 11.01
Appointment
90
Section 11.02
General Nature of the Administrative Agent’s Duties
91
Section 11.03
Exercise of Powers
91
Section 11.04
General Exculpatory Provisions
92
Section 11.05
Administration by the Administrative Agent
93
Section 11.06
Lender Not Relying on the Administrative Agent or Other Lenders
94
Section 11.07
Indemnification
94
Section 11.08
The Administrative Agent in its Individual Capacity
95
Section 11.09
Lenders
95
Section 11.10
Successor Administrative Agent
95
Section 11.11
Calculations
96
Section 11.12
The Administrative Agent’s Fees
96
Section 11.13
Co-Syndication Agents; Co-Documentation Agents
96
 
 
 
 
ARTICLE XII
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
Section 12.01
Holidays
96
Section 12.02
Records
96
Section 12.03
Amendments and Waivers
97
Section 12.04
No Implied Waiver; Cumulative Remedies
98
Section 12.05
Notices
99





iii
#89365364v21    

--------------------------------------------------------------------------------





Section 12.06
Expenses; Indemnity; No Consequential Damages
100
Section 12.07
Severability
102
Section 12.08
Prior Understandings
102
Section 12.09
Duration; Survival
102
Section 12.10
Counterparts
102
Section 12.11
Limitation on Payments
103
Section 12.12
Set-Off
103
Section 12.13
Sharing of Collections
103
Section 12.14
Successors and Assigns; Participations; Assignments
104
Section 12.15
Judgment Currency
108
Section 12.16
Governing Law; Submission to Jurisdiction: Waiver of Jury Trial
110
Section 12.17
USA PATRIOT Act Notification
111
Section 12.18
Confidentiality
111
Section 12.19
Platform
112
Section 12.20
Termination of Existing Credit Agreement
113
Section 12.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
113







iv
#89365364v21    

--------------------------------------------------------------------------------







SCHEDULES
Schedule I
Pricing Schedule

Schedule II
Initial Other Borrowers

Schedule III
Administrative Agent’s Office

Schedule IV.A
Revolving Credit Committed Amounts

Schedule IV.B
Letter of Credit Committed Amounts

Schedule IV.C
Swingline Loans Committed Amounts

Schedule V
Mandatory Costs Rate Formula

EXHIBITS
Exhibit A
Form of Revolving Credit Note

Exhibit B
Form of Competitive Note

Exhibit C
Form of Competitive Bid Loan Quote Request

Exhibit D
Form of Competitive Bid Loan Quote

Exhibit E
Form of Assignment Agreement

Exhibit F
Form of Borrower Accession Instrument

Exhibit G
Form of Other Borrower Removal Notice

Exhibit H
Form of Amendment for an Increased or New Commitment

Exhibit I
Form of Standard Notice







v
#89365364v21    

--------------------------------------------------------------------------------






REVOLVING CREDIT AGREEMENT, dated as of March 31, 2017, by and among AIR
PRODUCTS AND CHEMICALS, INC., a Delaware corporation (the “Parent”), the other
borrowers parties hereto from time to time (the “Other Borrowers”, as defined
further below), the lenders parties hereto from time to time (the “Lenders”, as
defined further below) and WELLS FARGO BANK, N.A., as Administrative Agent for
the Lenders hereunder.
R E C I T A L S:
A.The Parent has requested the Lenders to make financial accommodations to it
and certain of its Subsidiaries in the aggregate Dollar Equivalent Amount of
$2,500,000,000, the proceeds of which will be used for the general corporate
purposes of the Parent and its Subsidiaries.
B.    The Lenders are willing to extend such financial accommodations on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I

DEFINITIONS; CONSTRUCTION

Section 1.01    Certain Definitions. In addition to other words and terms
defined elsewhere in this Agreement, as used herein the following words and
terms shall have the following meanings, respectively, unless the context hereof
otherwise clearly requires:
“Absolute Rate” shall have the meaning set forth in Section 3.02(c)(ii)(D)
hereof.
“Absolute Rate Auction” shall mean a solicitation of Competitive Bid Loan Quotes
setting forth Absolute Rates pursuant to Article III hereof.
“Absolute Rate Loan” or “Absolute Rate Loans” shall mean any or all Competitive
Bid Loans the interest rates of which are determined on the basis of Absolute
Rates pursuant to an Absolute Rate Auction.
“Administrative Agent” shall mean Wells Fargo in its capacity as Administrative
Agent and any successor Administrative Agent hereunder appointed in accordance
with Section 11.10.
“Administrative Agent’s Office” or “Office” shall mean as set forth in
Schedule III.


#89365364v21    

--------------------------------------------------------------------------------





“Affected Lender” shall have the meaning set forth in Section 2.06(d)(ii)
hereof.
“Affiliate” of a specified Person shall mean any Person which directly or
indirectly controls, or is controlled by, or is under common control with, such
specified Person. For purposes of the preceding sentence, “control” of a Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agent Parties” shall have the meaning set forth in Section 12.19 hereof.
“Agents” shall mean the Administrative Agent and the Co-Syndication Agents.
“Agreement” shall mean this credit agreement, as it may be amended or modified
and in effect from time to time.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Parent or any of its Subsidiaries from time to
time prohibiting bribery or corruption.
“Applicable Margin” shall mean (a) for Base Rate Loans, the amount designated as
the “Applicable Margin for Base Rate Loans” on the Applicable Pricing Grid set
forth on Schedule I hereto and (b) for Euro-Rate Loans, CDOR Loans and Swingline
Loans, the amount designated as the “Applicable Margin for Euro-Rate Loans, CDOR
Loans and Swingline Loans” on the Applicable Pricing Grid set forth on
Schedule I hereto.
“Arranger Fee Letter” shall mean the Arranger Fee Letter dated March 8, 2017
among the Parent, BNP Paribas, BNP Paribas Securities Corp., Deutsche Bank AG
New York Branch, Deutsche Bank Securities Inc., HSBC Bank USA, N.A., HSBC
Securities (USA) Inc. and Mizuho Bank, Ltd.
“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender; provided, however, that no Fund
shall be an “Approved Fund” with respect to any proposed assignment hereunder
unless at the time of such assignment either (a) its senior unsecured long-term
debt securities without third-party credit enhancement are rated at least BBB by
S&P or Baa2 by Moody’s or (b) its senior unsecured short-term debt securities
without third-party credit enhancement are rated at least A-2 by S&P or P-2 by
Moody’s.
“Assignee Lender” shall have the meaning set forth in Section 12.14(c) hereof.
“Assignment Agreement” shall have the meaning set forth in Section 12.14(c)
hereof.
“Assignor Lender” shall have the meaning set forth in Section 12.14(c) hereof.


2
#89365364v21    

--------------------------------------------------------------------------------





“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements (such as this Agreement) made by such
Person.
“Base Rate” shall mean for any day the greatest of (a) the Prime Rate in effect
on such day, (b) 0.50% plus the Federal Funds Effective Rate in effect on such
day and (c) the Euro-Rate for a one month Funding Period commencing on such day
plus 1.0% per annum; provided that, for the avoidance of doubt, the Euro-Rate
used in determining the Base Rate for any day shall be as of 11:00 a.m. (London
time) on such day (or if such day is not a Business Day, the immediately
preceding Business Day). If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable after due inquiry to ascertain the Federal Funds Effective Rate or
the Euro-Rate for any reason, including the inability of the Administrative
Agent to obtain sufficient quotations in accordance with the terms hereof, the
Base Rate shall be determined without regard to clause (b) or (c), as the case
may be, of the first sentence of this definition until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Euro-Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Euro-Rate, respectively. Notwithstanding the
foregoing, in no event shall the Base Rate be less than zero.


3
#89365364v21    

--------------------------------------------------------------------------------





“Base Rate Loan” shall mean any Loan, which bears interest at a rate based on
the Base Rate Option.
“Base Rate Option” shall have the meaning set forth in Section 2.06(a)(i)
hereof.
“Base Rate Portion” of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest at such time (a)
under the Base Rate Option or (b) in accordance with Section 4.05(b)(ii)(A)
hereof. If no Loan or Loans is specified, “Base Rate Portion” shall refer to the
Base Rate Portion of all Loans outstanding at such time.
“Borrower Accession Instrument” shall mean a Borrower Accession Instrument
substantially in the form of Exhibit F hereto or such other form that may be
approved by the Administrative Agent.
“Borrowers” shall mean the Parent and the Other Borrowers and “Borrower” shall
mean one of them.
“Borrowing” shall mean, on any day, the making of (a) a Loan or Loans which are
either all Base Rate Loans or all of the same Funding Period or Interest Period,
as applicable, or (b) a Swingline Loan.
“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in Charlotte, North Carolina or New York, New York;
provided, that in the case of matters relating to the Euro-Rate Portion of
Revolving Credit Loans, to LIBOR-based Loans, to Absolute Rate Loans denominated
in a currency other than Dollars or to Swingline Loans, in each case, “Business
Day” shall also include days on which dealings are carried on in the London
interbank market (or, with respect to any Revolving Credit Loans which are
denominated in Euro, a day upon which such clearing system as is determined by
the Administrative Agent to be suitable for clearing or settlement of the Euro
is open for business) and banks are open for business in London and in the
country of issue of the relevant currency; provided, further, when used with
respect to the CDOR Option or a CDOR Loan, Business Day shall also exclude any
day of the year on which banks are required or authorized to close in Toronto,
Canada.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that all obligations of any Person that are or would have
been treated as operating leases (including for avoidance of doubt, any network
lease or any operating indefeasible right of use) for purposes of GAAP
immediately prior to the issuance by the Financial Accounting Standards Board


4
#89365364v21    

--------------------------------------------------------------------------------





on February 25, 2016 of an Accounting Standards Update (the “ASU”) shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement and the other Loan
Documents (whether or not such operating lease obligations were in effect on
such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as Capital Lease Obligations in the financial statements to be
delivered pursuant to ‎Section 5.01.
“Change of Control” shall mean the occurrence of either of the following:
(a)    a “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities and Exchange Act of 1934, as in effect on the date hereof) or group
of persons (as so used), other than (i) any holding company as to which the
Parent is or becomes a wholly-owned Subsidiary so long as the beneficial
ownership (as determined pursuant to Rule 13d-3 under the Securities and
Exchange Act of 1934) of such holding company and, indirectly, the Parent, is,
immediately after the Parent shall become such a wholly-owned Subsidiary of such
Person, substantially identical to that of the Parent immediately prior to the
Parent becoming such a wholly-owned Subsidiary of such Person (any such Person,
a “Parent Holding Company”) or (ii) a trustee of an employee benefit plan
sponsored solely by the Parent and/or a Parent Holding Company, is or becomes
the “beneficial owner” (as determined pursuant to Rule 13d-3 under the
Securities and Exchange Act of 1934), directly or indirectly, of equity
interests of the Parent representing more than 45% of the aggregate ordinary
voting power of the Parent’s then-outstanding voting equity interests; or
(b)    during any period of two consecutive years, the occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Parent
by directors who were not (i) directors of the Parent at the beginning of such
period, (ii) appointed by directors who were directors at the beginning of such
period or by directors so appointed or (iii) nominated or approved for election
to the board of directors of the Parent by directors described in the preceding
clause (i) or (ii).
“CDOR” shall mean, for the relevant CDOR Funding Period, the Canadian deposit
offered rate which, in turn means on any day, the sum of (x) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant CDOR
Funding Period for Canadian Dollar-denominated bankers’ acceptances displayed
and identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Administrative Agent after 10:00 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest) plus (y) 0.10% per annum; provided that if such rates are not
available on


5
#89365364v21    

--------------------------------------------------------------------------------





the Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Administrative Agent to raise Canadian Dollars for the
applicable CDOR Funding Period as of 10:00 a.m. Toronto local time on such day
for commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day. Notwithstanding
the foregoing, in no event shall the CDOR be less than zero.
“CDOR Funding Period” shall have the meaning set forth in Section 2.06(b)
hereof.
“CDOR Loan” shall mean any Loan, which bears interest at a rate based on the
CDOR Option.
“CDOR Option” shall have the meaning set forth in Section 2.06(a)(iii) hereof.
“CDOR Portion” of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest under the CDOR
Option or at a rate calculated by reference to the CDOR under Section 4.05(b)(i)
hereof. If no Loan or Loans is specified, “CDOR Portion” shall refer to the CDOR
Portion of all Loans outstanding at such time.
“Closing Date” shall mean the date on which the last of the conditions set forth
in Section 6.01 hereof has been satisfied.
“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto.
“Commitment” of a Lender shall mean the Revolving Credit Commitment and the
Swingline Commitment of such Lender.
“Commitment Fee” shall have the meaning set forth in Section 2.05(a) hereof.
“Commitment Percentage” shall mean, with respect to any Lender, the percentage
of the Total Revolving Credit Commitment represented by such Lender’s Revolving
Credit Committed Amount; provided that for purposes of Section 4.12 when a
Defaulting Lender shall exist, “Commitment Percentage” shall mean the percentage
of the Total Revolving Credit Commitment (disregarding any Defaulting Lender’s
Revolving Credit Commitment) represented by such Lender’s Revolving Credit
Committed Amount. If the Revolving Credit Commitments have terminated or
expired, the Commitment Percentage of any Lender shall be the percentage of the
Total Revolving Credit Exposure (disregarding any Defaulting Lender’s Revolving
Credit Exposure, for purposes of Section 4.12) represented by such Lender’s
Revolving Credit Exposure.


6
#89365364v21    

--------------------------------------------------------------------------------





“Commitment Termination Date” shall mean the earlier of (a) the Revolving Credit
Maturity Date and (b) the date of termination in whole of the Revolving Credit
Commitments pursuant to Section 2.05(c) or Section 9.02.
“Communications” shall have the meaning set forth in Section 12.19 hereof.
“Competitive Bid Borrowing” shall have the meaning set forth in Section 3.02(a)
hereof.
“Competitive Bid Expiration Date” shall mean March 31, 2022, or such later date
as may be established as the Competitive Bid Expiration Date pursuant to Section
4.01 hereof.
“Competitive Bid Loan” or “Competitive Bid Loans” shall mean any or all loans
provided for by Article III hereof.
“Competitive Bid Loan Maturity Date” shall have the meaning set forth in 3.03
hereof.
“Competitive Bid Loan Quote” shall mean an offer in accordance with 3.02(c)
hereof by a Lender to make a Competitive Bid Loan.
“Competitive Bid Loan Quote Request” shall have the meaning set forth in Section
3.02(a) hereof.
“Competitive Bid Notes” shall mean the promissory notes of each Borrower
executed and delivered pursuant to Section 2.02 and any promissory note issued
in substitution therefor pursuant to Sections 4.10(b) or 12.14(c) hereof,
together with all extensions, renewals, refinancings or refundings thereof in
whole or part.
“Competitive Bid Register” shall have the meaning set forth in Section 3.06
hereof.
“Consolidated Book Net Worth” shall mean at any date the sum of (a) the Parent’s
total equity (including total Parent’s shareholders’ equity and noncontrolling
interests) as reported on the Parent’s most recently published consolidated
balance sheet, plus (b) redeemable noncontrolling interest identified as
Commitments and Contingencies on the Parent’s most recently published
consolidated balance sheet.
“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all Indebtedness that would be reflected at such date as short-term
borrowings, current portion of long-term debt or long-term debt on a
consolidated balance sheet of the Parent and its Subsidiaries prepared in
accordance with GAAP, excluding Limited Recourse Debt of any Project Finance
Subsidiary.


7
#89365364v21    

--------------------------------------------------------------------------------





“Contractual Currency” shall have the meaning set forth in Section 12.15(a)
hereof.
“Co-Syndication Agents” shall mean BNP Paribas, Deutsche Bank Securities Inc.,
HSBC Bank USA, N.A. and Mizuho Bank, Ltd. each in its capacity as syndication
agent for the credit facility provided for in this Agreement.
“Credit Event” shall mean and include each of the making of a Loan, the issuance
of a Letter of Credit and the Modification of a Letter of Credit.
“Defaulting Lender” shall mean any Lender that has (a) failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) fund any portion of its participations in Letters of
Credit, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
reasonable determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) notified the Parent, the Administrative Agent or any Lender in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent (which request has been
made based on the Administrative Agent’s reasonable belief that such Lender may
not fulfill its funding obligation and a copy of which request has been sent to
the Parent), to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (e) (i) been adjudicated as, or has been determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
has been determined by any Governmental Authority having regulatory authority
over such Person or its assets to be, insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment (unless in the case of any Lender referred to in this clause (e),
the Parent and the Administrative Agent shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder) or (f) become the subject of a Bail-In
Action. Notwithstanding the foregoing, no Lender shall be a Defaulting


8
#89365364v21    

--------------------------------------------------------------------------------





Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or a parent company thereof by a Governmental Authority or an
instrumentality thereof or the exercise of control over such lender or Person
controlling such Lender by a Governmental Authority or instrumentality thereof.
Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under clauses (a) through (f) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.12(g)) upon delivery of written notice of such
determination to the Parent, each Issuer and each Lender.
“Designated Currencies” shall mean Dollars, Canadian dollars, United Kingdom
pounds sterling, Euros and any other available and freely tradable eurocurrency
which has been proposed as a Designated Currency by the Parent and is approved
in writing as a Designated Currency by all of the Lenders from time to time.
“Dollar”, “Dollars” and the symbol “$” shall mean lawful money of the United
States of America.
“Dollar Equivalent Amount” of any Loan, Letter of Credit (or the undrawn face
amount thereof) or LC Disbursement shall mean (a) with respect to a Loan, Letter
of Credit or LC Disbursement denominated in a currency other than Dollars, the
equivalent in Dollars of the principal amount of such Loan or LC Disbursement or
the undrawn face amount of such Letter of Credit in such currency based upon the
arithmetic mean of the buy and sell spot rates of exchange of the Administrative
Agent for such currency at 11:00 a.m., local time, on the date of determination
and (b) with respect to a Loan, Letter of Credit or LC Disbursement denominated
in Dollars, the principal amount of such Loan or LC Disbursement or the undrawn
face amount of such Letter of Credit.
“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


9
#89365364v21    

--------------------------------------------------------------------------------





“Employee Benefit Plan” shall mean an “employee benefit plan” as defined in
Section 3(3) of ERISA.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, binding notices or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters as they relate to exposure to Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period referred to in Section 4043(c) of
ERISA is waived); (b) any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Sections 412 or 430 of the Internal Revenue
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(c) the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Plan or the failure by the Parent or any of its ERISA Affiliates
to make any required contribution to a Multiemployer Plan; (d) the incurrence by
the Parent or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan, including but not limited to
the imposition of any Lien in favor of the PBGC or any Plan; (e) a determination
that any Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Internal Revenue Code or Section 303 of ERISA); (f) the
receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (g) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Section 4063 of ERISA with respect to the withdrawal from any
Plan; or (h) the receipt by the Parent or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Parent or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245


10
#89365364v21    

--------------------------------------------------------------------------------





of ERISA) or in endangered or critical status (within the meaning of Section 432
of the Internal Revenue Code or Section 305 or Title IV of ERISA).
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the euro referred to in Council Regulation (EC) No. 1103/97
dated June 17, 1997 passed by the Council of the European Union, or, if
different, then the lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.
“Eurocurrency Liabilities” shall have the meaning set forth in the definition of
Euro-Rate Reserve Percentage set forth in Section 1.01 hereof.
“Euro-Rate” shall mean, for any day for each Funding Segment of the Euro-Rate
Portion corresponding to a proposed or existing Euro-Rate Funding Period, the
applicable ICE Benchmark Administration Interest Settlement Rate (or any other
Person that takes over the administration of such rate, including NYSE EuroNext)
for deposits in the applicable Designated Currency appearing on an
internationally recognized service selected by the Administrative Agent, such as
Reuters, for such Designated Currency at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Euro-Rate Funding Period, and
having a maturity equal to such Euro-Rate Funding Period; provided that, if no
such service for such Designated Currency is available to the Administrative
Agent for any reason, the applicable Euro-Rate for the relevant Euro-Rate
Funding Period shall instead be determined by the Administrative Agent as the
rate at which the Administrative Agent could borrow funds in the London
interbank market in the relevant currency and for the relevant Funding Period,
were it to do so by asking for and then accepting interbank offers for deposits
in reasonable market size in that currency and for that Funding Period, at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Euro-Rate Funding Period. Notwithstanding the foregoing, in no event
shall the Euro-Rate be less than zero.
“Euro-Rate Funding Period” shall have the meaning set forth in Section 2.06(b)
hereof.
“Euro-Rate Loan” shall mean any Loan, which bears interest at a rate based on
the Euro-Rate Option.
“Euro-Rate Option” shall have the meaning set forth in Section 2.06(a)(ii)
hereof.
“Euro-Rate Portion” of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest at any time under
the Euro-Rate Option


11
#89365364v21    

--------------------------------------------------------------------------------





or at a rate calculated by reference to the Euro-Rate under Section 4.05(b)(i)
hereof. If no Loan or Loans is specified, “Euro-Rate Portion” shall refer to the
Euro-Rate Portion of all Loans outstanding at such time.
“Euro-Rate Reserve Percentage” shall mean for any day the percentage (expressed
as a decimal fraction, rounded upward to the nearest 1/100 of 1%), as determined
in good faith by the Administrative Agent (which determination shall be
conclusive absent manifest error), which is in effect on such day as prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirements (including, without limitation,
supplemental, marginal and emergency reserve requirements) with respect to
liabilities or assets consisting of or including Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”) of a member bank in such System. The
Euro-Rate shall be adjusted automatically with respect to any Revolving Credit
Loans bearing interest with reference to the Euro-Rate Option outstanding on the
effective date of any change in the Euro-Rate Reserve Percentage, as of such
effective date.
“Event of Default” shall mean any of the Events of Default described in Section
9.01 hereof.
“Excluded Taxes” shall have the meaning set forth in Section 4.09(h) hereof.
“Existing Agreement” shall mean the Parent’s existing Revolving Credit Agreement
dated as of April 30, 2013, as amended by Amendment No. 1 dated as of
July 22, 2013, Amendment No. 2 dated as of June 30, 2014, Amendment No. 3 dated
as of April 30, 2015 and Amendment No. 4 dated as of September 30, 2015.
“Extension Request” shall have the meaning set forth in Section 4.01(a) hereof.
“FATCA” shall mean (a) Sections 1471 through 1474 of the Code as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), (b) any current or
future regulations or official interpretations thereof, and (c) any agreement
entered into pursuant to Section 1471(b)(1) of the Code or any intergovernmental
agreements entered into in connection with the implementation of (a) and/or (b)
and any rules or guidance implementing such agreements.
“Federal Funds Effective Rate” for any day shall mean the rate per annum
(rounded upward to the nearest 1/100 of 1%) determined by the Administrative
Agent (which determination shall be conclusive absent manifest error) to be the
rate per annum announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
Federal funds transactions arranged by Federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor); provided that if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Federal Funds


12
#89365364v21    

--------------------------------------------------------------------------------





Effective Rate” for such day shall be the weighted average of the quotations
received on such day for such transactions by the Administrative Agent from
three Federal Funds brokers of recognized standing selected by the
Administrative Agent. Notwithstanding the foregoing, in no event shall the
Federal Funds Effective Rate be less than zero.
“Fee Letters” shall mean the Arranger Fee Letter and the Wells Fargo Fee Letter.
“Funding Periods” shall have the meaning set forth in Section 2.06(b) hereof.
“Funding Segment” shall mean:
(a)    with respect to the Euro-Rate Portion of the Revolving Credit Loans, at
any time, the entire principal amount of such Portion to which at the time in
question there is applicable a particular Funding Period beginning on a
particular day and ending on a particular day. (By definition, each such Portion
is at all times composed of an integral number of discrete Funding Segments and
the sum of the principal amounts of all Funding Segments of any such Portion at
any time equals the principal amount of such Portion at such time); and
(b)    with respect to the CDOR Portion of the Revolving Credit Loans, at any
time, the entire principal amount of such Portion to which at the time in
question there is applicable a particular Funding Period beginning on a
particular day and ending on a particular day. (By definition, each such Portion
is at all times composed of an integral number of discrete Funding Segments and
the sum of the principal amounts of all Funding Segments of any such Portion at
any time equals the principal amount of such Portion at such time.)
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time (including principles of consolidation where
appropriate).
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase


13
#89365364v21    

--------------------------------------------------------------------------------





or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Guaranteed Obligations” shall mean all Obligations from time to time of the
Other Borrowers to the Administrative Agent and the Lenders.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that in relevant form or
concentration are regulated pursuant to any Environmental Law.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, other than deposits or advances in the ordinary course of
business, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than current accounts payable and trade accounts
and accrued expenses incurred in the ordinary course of business and other than
customary reservations or retentions of title under agreements with suppliers
entered in the ordinary course of business), (d) all obligations of such Person
in respect of the deferred purchase price of property or services having the
effect of a borrowing (other than (i) current accounts payable and trade
accounts and accrued expenses incurred in the ordinary course of business and
(ii) any noncompete agreement, purchase price adjustment, earnout or deferred
payment of a similar nature), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, but
limited to the book value of such property when recourse is limited to such
property, (f) all Guarantees by such Person in respect of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


14
#89365364v21    

--------------------------------------------------------------------------------





“Indemnified Parties” shall mean the Agents, the Issuers, the Lenders
(including, for the avoidance of doubt, the Swingline Lenders), their respective
Affiliates, and the directors, officers, employees, attorneys and agents of each
of the foregoing.
“Indemnified Taxes” shall have the meaning set forth in Section 4.09(c) hereof.
“Indenture” shall mean the Indenture dated as of January 10, 1995, between the
Parent and The Bank of New York Mellon Trust Company, N.A. (as successor to
Wachovia Bank, National Association (formerly known as First Fidelity Bank,
National Association)).
“Initial Other Borrowers” shall mean the Subsidiaries of the Parent listed on
Schedule II hereto.
“Initial Revolving Credit Committed Amount” shall have the meaning set forth in
Section 2.01(a) hereof.
“Interest Period” shall mean with respect to any Competitive Bid Loan, the
period commencing on the date such Competitive Bid Loan is made and ending on a
date not less than seven days thereafter (with respect to any Absolute Rate
Loan) or one, two, three or six months thereafter (with respect to any LIBO-Rate
Loan), as the Parent may specify in the related Standard Notice or Competitive
Bid Loan Quote Request as provided in Section 3.02(a) hereof; provided that:
(i)    No Interest Period may end after the Revolving Credit Maturity Date or
Competitive Bid Expiration Date;
(ii)    Each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day or, in the case of an
Interest Period for a LIBOR-based Loan, the term “month” shall be construed in
accordance with prevailing practices in the interbank eurocurrency market at the
commencement of such Interest Period; and
(iii)    Notwithstanding clauses (i) and (ii) above, no Interest Period for any
Competitive Bid Loan shall have a duration of less than seven days and, if the
Interest Period for any Competitive Bid Loan would otherwise be a shorter
period, such Competitive Bid Loan shall not be available hereunder.
“Issuer” shall mean, as the context may require, (a) initially, each of Wells
Fargo, BNP Paribas, Deutsche Bank AG New York Branch, HSBC Bank USA, N.A. and
Mizuho Bank, Ltd. and (b) any new or replacement issuer of Letters of Credit
named hereunder pursuant to Section 2.11(j) or Section 2.11(h), respectively,
each in its capacity as an issuing bank of Letters of Credit


15
#89365364v21    

--------------------------------------------------------------------------------





issued by such Lender hereunder. With respect to any Letter of Credit or
requested Letter of Credit or any amounts payable relating thereto, “Issuer”
means the issuer thereof. An Issuer may, in its discretion, arrange for one or
more Letters of Credit to be issued by its Affiliates (so long as the applicable
Affiliate has been approved by the Parent, which approval will not be
unreasonably withheld), in which case the term “Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuer Commitment” shall mean, with respect to any Issuer at any time, the
amount set forth as its “Letter of Credit Committed Amount” on Schedule IV.B to
issue Letters of Credit hereunder, as such amount may be increased, reduced or
terminated pursuant to Section 2.11(h) or (j), as applicable.
“Issuer Exposure” shall mean, at any time with respect to any Issuer, the sum of
(x) the aggregate undrawn amount at such time of all outstanding Letters of
Credit issued by such Issuer plus (y) the aggregate amount at such time of all
LC Disbursements relating to Letters of Credit issued by such Issuer that have
not yet been reimbursed by or on behalf of the Parent or the Relevant Borrower.
“Judgment Currency” shall have the meaning set forth in Section 12.15(a) hereof.
“Law” shall mean any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.
“LC Disbursement” shall mean a payment made by any Issuer pursuant to a Letter
of Credit.
“LC Exposure” shall mean, at any time, the sum of (x) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (y) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Parent or Relevant Borrower at such time. The LC Exposure of any Lender
at any time shall be its Commitment Percentage of the total LC Exposure at such
time.
“Lender” shall mean any of the Lenders listed on the signature pages hereof,
subject to the provisions of Sections 4.10 and 12.14 hereof pertaining to
Persons becoming or ceasing to be Lenders. Unless the context clearly indicates
otherwise, the term “Lender” includes the Swingline Lenders.
“Letter of Credit” shall mean a standby letter of credit issued pursuant to
Section 2.11 hereof.


16
#89365364v21    

--------------------------------------------------------------------------------





“Letter of Credit Fee” shall have the meaning set forth in Section 2.05(b)
hereof.
“Letter of Credit Maturity Date” shall mean as defined in Section 2.11.
“Letter of Credit Sublimit” shall mean $500,000,000.
“Leverage Ratio” shall mean, at any time, the ratio of (a) the Consolidated
Total Debt at such time to (b) the sum of (x) the Consolidated Total Debt at
such time plus (y) the Consolidated Book Net Worth at such time.
“LIBO-Rate” shall mean, with respect to each LIBOR-based Loan, the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other Person that takes over administration of such rate) appearing on
Reuters “LIBOR 01” screen (or on any successor or substitute page of such
Reuters screen providing rate quotations comparable to those currently provided
on such page of such Reuters screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates for
deposits in the relevant currency in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the making of
such Loan, as the rate for the offering of the relevant currency deposits with a
maturity comparable to the Interest Period of such LIBOR-based Loan; provided
that, if no such service is available to the Administrative Agent for any
reason, the applicable LIBO-Rate for the relevant currency shall instead be
determined by the Administrative Agent as the rate at which the Administrative
Agent could borrow funds in the London interbank market in the relevant currency
and for the relevant Interest Period, were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in that
currency and for that Interest Period, at approximately 11:00 a.m. (London time)
two Business Days prior to the day such Loan is to be made for delivery.
Notwithstanding the foregoing, in no event shall the LIBO-Rate be less than
zero.
“LIBOR Auction” shall mean a solicitation of Competitive Bid Loan Quotes setting
forth LIBOR-based Margins based on the LIBO-Rate pursuant to Article III hereof.
“LIBOR Market Index Rate” shall mean, for any day, the rate for one (1) month
U.S. dollar deposits as reported on Reuters Screen LIBOR01 (or any applicable
successor page) as of 11:00 a.m., London time, for such day; provided, (i) if
such day is not a Business Day, the immediately preceding Business Day (or if
not so reported, then as determined by the Administrative Agent from another
recognized source or interbank quotation) and (ii) if such rate shall be less
than zero, such rate shall be deemed to be zero.
“LIBOR-based Loans” shall mean Competitive Bid Loans the interest rates of which
are determined on the basis of the LIBO-Rate pursuant to a LIBOR Auction.


17
#89365364v21    

--------------------------------------------------------------------------------





“LIBOR-based Margin” shall have the meaning set forth in Section 3.02(c)(ii)(C).
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Limited Recourse Debt” shall mean indebtedness of a Project Finance Subsidiary
as to which, at the time a determination is being made, the holder of such
indebtedness has recourse, with respect to such indebtedness, solely against the
assets it has financed or the cash flows therefrom and does not have direct or
indirect recourse (through a guarantee, keepwell or otherwise) against the
Parent, any other Subsidiary or any of their assets other than the stock (or
similar equity interest) of such Project Finance Subsidiary.
“Liquidation Currency” shall have the meaning set forth in Section 12.15(b)(i)
hereof.
“Loan” shall mean any loan by a Lender under this Agreement, whether a Revolving
Credit Loan, a Competitive Bid Loan or a Swingline Loan and “Loans” shall mean
all Revolving Credit Loans, all Competitive Bid Loans and all Swingline Loans
made by Lenders under this Agreement.
“Loan Documents” shall mean this Agreement, the Notes, the Borrower Accession
Instruments, the Assignment Agreements and the Notices of Assignment.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or financial condition of the Parent and its
Subsidiaries, taken as a whole, (b) the ability of the Parent to perform its
payment obligations under this Agreement and the other Loan Documents or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of the Administrative Agent or the Lenders hereunder
or thereunder.
“Modify” and “Modification” shall have the meaning set forth in Section 2.11(a).
“Moody’s” shall have the meaning set forth in Schedule I hereto.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.


18
#89365364v21    

--------------------------------------------------------------------------------





“National Currency Unit” shall mean the unit of currency (other than a Euro
unit) of each member of the European Union that participates in the third stage
of Economic and Monetary Union.
“Non-Consenting Lender” shall have the meaning set forth in Section 12.03
hereof.
“Nonextending Lender” shall have the meaning set forth in Section 4.01(b)
hereof.
“Note” or “Notes” shall mean the Revolving Credit Note(s) or the Competitive Bid
Note(s), as the case may be.
“Notional Funding Office” shall have the meaning given to that term in Section
4.10(a) hereof.
“Obligations” shall mean all indebtedness, obligations and liabilities of each
of the Borrowers to any Lender or the Administrative Agent from time to time
arising under or evidenced by or secured by this Agreement or any other Loan
Document, and all extensions or renewals thereof, whether such indebtedness,
obligations or liabilities are direct or indirect, joint or several, absolute or
contingent, due or to become due, now existing or hereafter arising. Without
limitation of the foregoing, such indebtedness, obligations and liabilities
include the principal amount of Loans, reimbursement obligations with respect to
Letters of Credit, interest, fees, indemnities or expenses under or in
connection with this Agreement or any other Loan Document, and all extensions or
renewals thereof, whether or not such Loans were made in compliance with the
terms and conditions of this Agreement or in excess of the obligation of the
Lenders to lend. Obligations shall remain Obligations notwithstanding any
assignment or transfer or any subsequent assignment or transfer of any of the
Obligations or any interest therein.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control or any successor thereto.
“Option” shall mean the Base Rate Option, the Euro-Rate Option or the CDOR
Option as the case may be.
“Other Borrower Removal Notice” shall mean an Other Borrower Removal Notice
substantially in the form of Exhibit G hereto, as amended, modified or
supplemented from time to time.
“Other Borrowers” shall mean the Initial Other Borrowers and each other
wholly-owned Subsidiary of the Parent which becomes a party to this Agreement by
the execution and delivery by such Subsidiary and the Parent to the
Administrative Agent of a Borrower Accession Instrument and the other
documentation referred to in such Borrower Accession Instrument, but


19
#89365364v21    

--------------------------------------------------------------------------------





shall not include any Subsidiary of the Parent that (a) the Administrative Agent
reasonably determines would violate any law, regulation or order of any
Governmental Authority (to include, without limitation, applicable “know your
customer” and anti-money laundering rules and regulations and the USA PATRIOT
Act) or any internal regulation or policy of the Administrative Agent or (b)
ceases to be a party to this Agreement upon (i) the execution and delivery by
such Subsidiary and the Parent to the Administrative Agent of an Other Borrower
Removal Notice, (ii) the repayment in full in cash of all Obligations owed by
such Subsidiary and (iii) the expiry or cancellation of all Letters of Credit
issued for its account.
“Other Taxes” shall have the meaning set forth in Section 4.09(b).
“Parent” shall mean Air Products and Chemicals, Inc., a Delaware corporation.
“Participant Register” shall have the meaning set forth in Section 12.14(b)
hereof.
“Participants” shall have the meaning set forth in Section 12.14(b) hereof.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated association, joint venture, joint-stock company,
Governmental Authority or any other entity.
“Plan” shall mean any “employee pension benefit plan” as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA, Section 412 of the Internal Revenue Code or Section 302 of ERISA, and
in respect of which the Parent or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” shall have the meaning set forth in Section 12.19 hereof.
“Portion” shall mean the Base Rate Portion, the Euro-Rate Portion or the CDOR
Portion, as the case may be.
“Potential Event of Default” shall mean any event or circumstance which with
giving of notice or lapse of time, or any combination of the foregoing, would
constitute an Event of Default.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Wells Fargo as its prime rate; each change in the Prime Rate
shall be effective from and including the date such change is publicly
announced.


20
#89365364v21    

--------------------------------------------------------------------------------





“Principal Property” shall mean any manufacturing plant, research facility or
warehouse owned or leased by the Parent or any Subsidiary which is located
within the United States of America and has a net book value exceeding 3% of the
total assets of the Parent and its consolidated Subsidiaries, as shown on the
audited balance sheet in the latest annual report to shareholders of the Parent;
provided, however, that the term “Principal Property” shall not include any such
plant, facility or warehouse or portion thereof which the board of directors of
the Parent by resolution declares is not of material importance to the total
business conducted by the Parent and its Subsidiaries as an entirety.
“Project Finance Subsidiary” shall mean any Subsidiary of the Parent formed or
utilized for the primary purpose of owning or operating specific assets, the
acquisition of which, to the extent financed, is financed solely by Limited
Recourse Debt.
“Pro Rata” shall mean, with respect to each Lender: (a) in the case of payments
of Commitment Fees, participation fees with respect to Letters of Credit,
participations in Letters of Credit and unreimbursed LC Disbursements,
reductions pursuant to Section 2.05(c) hereof of the Revolving Credit Committed
Amounts and indemnification payments under Section 11.07 hereof, ratably in
accordance with such Lender’s Commitment Percentage and (b) in the case of
payments and prepayments of principal of and interest on, and conversions and
renewals of interest rate Options with respect to, any particular Revolving
Credit Loans, ratably in accordance with such Lender’s percentage share of such
Revolving Credit Loans.
“Public Debt Rating” shall mean, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Parent.
“Register” shall have the meaning set forth in Section 12.14(d) hereof.
“Regular Payment Date” shall mean the last Business Day of each March, June,
September and December.
“Related Litigation” shall have the meaning set forth in Section 12.16(b)
hereof.
“Relevant Borrower” shall mean (a) with respect to a Loan or a proposed Loan,
the Borrower to which such Loan was made or is proposed to be made, as the case
may be and (b) with respect to a Letter of Credit or a requested Letter of
Credit, the Borrower which has requested the issuance of such Letter of Credit
and for whose account such Letter of Credit is issued or requested to be issued,
as the case may be.
“Replacement Lender” shall have the meaning set forth in Section 4.01(b) hereof.


21
#89365364v21    

--------------------------------------------------------------------------------





“Required Lenders” shall mean, at any time prior to the termination or
expiration of the Commitments, Lenders which have Revolving Credit Committed
Amounts constituting, in the aggregate, at least a 50.1% of the Total Revolving
Credit Commitment at such time and shall mean, at any time thereafter, Lenders
which have outstanding Loans (other than Swingline Loans), Swingline Exposure
and LC Exposure constituting, in the aggregate, at least a majority of all
Loans, Swingline Exposure and LC Exposure outstanding at such time.
“Requisite Extending Lenders” shall mean at any time Lenders having Revolving
Credit Committed Amounts constituting at least a majority of the Revolving
Credit Committed Amounts of all Lenders at such time.
“Restricted Subsidiary” shall mean any Subsidiary (a) substantially all of the
property of which is located, or substantially all of the business of which is
carried on, within the United States of America and (b) which owns or leases a
Principal Property.
“Revolving Credit Committed Amount” shall mean, with respect to any Lender at
any time, the amount set forth as its “Revolving Credit Committed Amount” on
Schedule IV.A to make Revolving Credit Loans hereunder (and to acquire
participation in Swingline Loans and Letters of Credit as provided for herein),
as such amount may have been reduced pursuant to Section 2.05(c) or increased
pursuant to Section 2.10 hereof at such time, and subject to transfer to or from
another Lender as provided in Section 12.14 hereof.
“Revolving Credit Commitment” shall mean the commitment of such Lender in an
amount equal to its Revolving Credit Committed Amount to make Revolving Credit
Loans and to acquire participations in Letters of Credit and Swingline Loans in
accordance with the terms hereof.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Credit
Loans plus its LC Exposure at such time plus its Swingline Exposure at such
time.
“Revolving Credit Loans” shall have the meaning set forth in Section 2.01(a)
hereof.
“Revolving Credit Maturity Date” shall mean March 31, 2022, as such date may be
extended (solely with respect to Lenders consenting thereto) pursuant to Section
4.01 hereof.
“Revolving Credit Notes” shall mean the promissory notes of each Borrower
executed and delivered pursuant to Section 4.10(b), the promissory notes of each
Borrower executed and delivered pursuant to Section 2.02, and any promissory
note issued in substitution therefor pursuant to Sections 4.10(b) or 12.14(c)
hereof, together with all extensions or renewals thereof in whole or part.


22
#89365364v21    

--------------------------------------------------------------------------------





“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the United States
government, including those administered by OFAC or the United States Department
of State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself, or whose government is, the subject or target of comprehensive
Sanctions broadly restricting or prohibiting dealings with such country, region,
territory or government (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person located,
organized or resident in, or any Governmental Entity or governmental
instrumentality of, a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
and (b), in each case, to the extent dealings are prohibited or restricted with
such Person under Sanctions.
“S&P” shall have the meaning set forth in Schedule I hereto.
“Standard Notice” shall mean an irrevocable notice, substantially in the form of
Exhibit I hereto, provided to the Administrative Agent on a Business Day which
is:
(i)    At least three Business Days in advance in the case of selection of,
conversion to or renewal of the Euro-Rate Option or prepayment of any Euro-Rate
Portion that is denominated in Dollars;
(ii)    At least four Business Days in advance in the case of selection of,
conversion to or renewal of the Euro-Rate Option or prepayment of any Euro-Rate
Portion that is denominated in a currency other than Dollars;
(iii)    At least four Business Days in advance in the case of selection of,
conversion to or renewal of the CDOR Option or prepayment of any CDOR Portion
that is denominated in Canadian Dollars;
(iv)    On the same Business Day in the case of selection of, conversion to or
renewal of the Base Rate Option or prepayment of Base Rate Portion; and
(v)    On the same Business day in the case of a borrowing of Swingline Loans.


23
#89365364v21    

--------------------------------------------------------------------------------





Standard Notice must be provided no later than (a) 11:00 a.m., New York time, on
the last day permitted for such notice in the case of notices delivered pursuant
to clauses (i), (ii) and (iii) above, (b) 10:00 a.m., New York time, on the last
day permitted for such notice in the case of notices delivered pursuant to
clause (iv) above and (c) 2:00 p.m., New York time, on the last day permitted
for such notice in the case of notices delivered pursuant to clause (v) above.
“Subsidiary” of a Person shall mean (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.
“Successor Borrower” shall have the meaning set forth in Section 9.01(f) hereof.
“Swingline Commitment” shall mean, with respect to any Swingline Lender at any
time, the amount set forth as its “Swingline Loans Committed Amount” on
Schedule IV.C to fund Swingline Loans hereunder, as such amount may be
increased, reduced or terminated pursuant to Section 2.11(e) or (f), as
applicable.
“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Commitment Percentage of the total Swingline
Exposure at such time.
“Swingline Lender” shall mean, as the context may require, (a) Wells Fargo in
its capacity as Lender of Swingline Loans hereunder and (b) any other Lender
that is reasonably acceptable to the Borrowers and the Administrative Agent that
may become a Swingline Lender pursuant to Section 2.04(e) or 2.04(f), each in
its capacity as lender of Swingline Loans made by such Lender hereunder.
“Swingline Loan” shall mean a Loan made pursuant to Section 2.04.
“Swingline Sublimit” shall mean $100,000,000.
“Taxes” shall have the meaning set forth in Section 4.09(a) hereof.
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
Revolving Credit Committed Amounts of all Lenders at such time.
“Total Revolving Credit Exposure” shall mean, at any time, the aggregate
Revolving Credit Exposure of all Lenders at such time.


24
#89365364v21    

--------------------------------------------------------------------------------





“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.
“Wells Fargo” shall mean Wells Fargo Bank, N.A. and its successors.
“Wells Fargo Fee Letter” shall mean the Wells Fargo Fee Letter dated
March 8, 2017 among the Parent, Wells Fargo and Wells Fargo Securities, LLC.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Withholding Agent” shall mean the Parent, each Other Borrower, the
Administrative Agent, and in the case of a payment to a Participant such term
shall also mean the Lender selling the applicable participation interest.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02    Construction. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular
the plural and the part the whole; “or” has the inclusive meaning represented by
the phrase “and/or”; and “property” includes all properties and assets of any
kind or nature, tangible or intangible, real, personal or mixed. References in
this Agreement to “determination” (and similar terms) by the Administrative
Agent or by any Lender include reasonable and good faith estimates by the
Administrative Agent or by such Lender (in the case of quantitative
determinations) and good faith beliefs by the Administrative Agent or by such
Lender (in the case of qualitative determinations). Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein (including this Agreement) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) any definition of or
reference to any Laws shall be construed as referring thereto as from time to
time amended, supplemented or otherwise modified (including by succession of
comparable successor Laws). The words “hereof,” “herein,” “hereunder” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. The section and other headings


25
#89365364v21    

--------------------------------------------------------------------------------





contained in this Agreement and the Table of Contents preceding this Agreement
are for reference purposes only and shall not control or affect the construction
of this Agreement or the interpretation thereof in any respect. Section, clause,
exhibit, paragraph and schedule references are to this Agreement unless
otherwise specified.

Section 1.03    Accounting Principles. All computations and determinations as to
accounting or financial matters shall be made, and all financial statements to
be delivered pursuant to this Agreement shall be prepared, in accordance with,
and all accounting or financial terms shall have the meanings ascribed to such
terms by, GAAP as in effect from time to time; provided that if the Parent
notifies the Administrative Agent that the Parent requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Parent that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all computations of amounts and ratios referred to in this Agreement shall be
made without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Parent at “fair value” as defined
therein.

ARTICLE II    

THE REVOLVING CREDIT LOANS

Section 2.01    Revolving Credit Commitments.
(a)    Revolving Credit Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender,
severally and not jointly, agrees to make loans (other than Swingline Loans) in
Designated Currencies (the “Revolving Credit Loans”) to the Parent or to an
Other Borrower from time to time on or after the date hereof and to but not
including the Revolving Credit Maturity Date; provided that:
(i)    a Lender shall have no obligation to make any Revolving Credit Loan to
the extent that, upon the making of such Revolving Credit Loan, the aggregate
Dollar Equivalent Amount of such Lender’s Revolving Credit Exposure would exceed
such Lender’s Revolving Credit Committed Amount; and


26
#89365364v21    

--------------------------------------------------------------------------------





(ii)    no Revolving Credit Loans shall be made hereunder to the extent that
such Revolving Credit Loans would cause the Dollar Equivalent Amount of the
Total Revolving Credit Exposure and Competitive Bid Loans then outstanding to
exceed the Total Revolving Credit Commitment.
(b)    Nature of Credit. Within the limits of time and amount set forth in this
Section 2.01, and subject to the provisions of this Agreement, the Borrowers may
borrow, repay and reborrow Revolving Credit Loans hereunder. Each Revolving
Credit Loan shall be made to a single Borrower and shall be made in one of the
Designated Currencies selected by the Parent in accordance with this Article II.
(c)    Maturity. To the extent not due and payable earlier, the applicable
Borrower shall repay the Revolving Credit Loans on the Revolving Credit Maturity
Date.

Section 2.02    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Revolving Loan and Competitive Bid Loan made by such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, and the Funding Period or
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from any Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to clauses (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded (absent manifest error); provided, however, that
the failure of the Administrative Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Obligations in accordance with their terms. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.
(d)    Any Lender may request that its Revolving Credit Loans be evidenced by a
promissory note in substantially the form of Exhibit A and that its Competitive
Bid Loans be evidenced by a promissory note in substantially the form set forth
in Exhibit B. In such event, the Borrowers shall prepare, execute and deliver to
such Lender such Notes payable to the order of such Lender. Thereafter, the
Loans evidenced by such Notes and interest thereon shall at all times


27
#89365364v21    

--------------------------------------------------------------------------------





(including after any assignment pursuant to Section 12.14) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 12.14, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

Section 2.03    Making of Revolving Credit Loans.
(a)    Procedures. Whenever the Parent desires that the Lenders make Revolving
Credit Loans, the Parent shall provide Standard Notice to the Administrative
Agent setting forth the following information:
(i)    the identity of the Relevant Borrower;
(ii)    the date, which shall be a Business Day, on which such proposed Loans
are to be made;
(iii)    the Designated Currency in which such proposed Loans are to be made and
the aggregate principal amount of such proposed Loans, which shall be the sum of
the principal amounts selected pursuant to clause (iv) of this Section 2.03(a)
and which (A) in the case of Loans denominated in Dollars shall be an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) in the case of Loans
denominated in a Designated Currency shall have an aggregate Dollar Equivalent
Amount not less than $5,000,000 and shall be an integral multiple of the amount
determined by the Administrative Agent from time to time to be the basic unit in
which such currency is traded in the eurocurrency market; provided that in the
case of Loans made to refinance the reimbursement of an LC Disbursement as
contemplated by Section 2.11(d), such Loans may be in the amount of such LC
Disbursement;
(iv)    the interest rate Option or Options selected in accordance with Section
2.06(a) hereof and the principal amounts selected in accordance with Section
2.06(c) hereof of the Base Rate Portion and each Funding Segment of the
Euro-Rate Portion and CDOR Portion of such proposed Loans; and
(v)    with respect to each such Funding Segment of such proposed Loans, the
Funding Period to apply to such Funding Segment, selected in accordance with
Section 2.06(b) hereof.
Standard Notice having been so provided, the Administrative Agent shall promptly
notify each Lender of the information contained therein and of the amount of
such Lender’s Loan, calculated in accordance with Section 2.03(b). Unless any
applicable condition specified in Article VI hereof


28
#89365364v21    

--------------------------------------------------------------------------------





has not been satisfied, on the date specified in such Standard Notice each
Lender shall make the proceeds of its Loan available to the Administrative Agent
at the Administrative Agent’s Office, no later than 12:00 Noon, New York time,
in funds immediately available. The Administrative Agent will make the funds so
received available to the Relevant Borrower in funds immediately available;
provided that the Administrative Agent shall pay the proceeds of Loans made to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.11(d) directly to the applicable Issuer. This Section 2.03(a) shall not apply
to Swingline Loans.
(b)    Making of Revolving Credit Loans Ratably. Revolving Credit Loans shall be
made by the Lenders ratably in accordance with their respective Commitment
Percentages.
(c)    Revolving Loans to be Made in Euro. If any Revolving Credit Loan would,
but for the provisions of this Section 2.03(c), be capable of being made in
either the Euro or in a National Currency Unit, such Revolving Credit Loan shall
be made in the Euro.

Section 2.04    Swingline Loans.
(a)    Swingline Loans Generally. Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make one or more Swingline Loans to the
Parent and any Borrower that is a Domestic Subsidiary in Dollars from time to
time on any Business Day during the period from the Closing Date until the
Commitment Termination Date applicable to such Swingline Lender in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of the outstanding Swingline Loans made by all
Swingline Lenders exceeding the Swingline Sublimit, (ii) the Dollar Equivalent
Amount of the Total Revolving Credit Exposure exceeding the Dollar Equivalent
Amount of the Total Revolving Credit Commitments, (iii) the Swingline Exposure
of the applicable Swingline Lender exceeding its Swingline Commitment or (iv)
the Dollar Equivalent Amount of the Revolving Credit Exposure of any Lender
exceeding the Dollar Equivalent Amount of the Revolving Credit Committed Amount
of such Lender; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Each Swingline Loan
shall be in an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Parent and any Borrower that is a
Domestic Subsidiary may borrow, prepay and reborrow Swingline Loans.
(b)    Borrowing Procedure. To request a Swingline Loan from any Swingline
Lender, the Parent (on its behalf or on behalf of any Borrower that is a
Domestic Subsidiary) shall notify such Swingline Lender of such request by
telephone not later than 2:00 p.m. New York City time on the day of the proposed
Swingline Loan. Each such telephonic notice shall be irrevocable and shall be
confirmed immediately in writing, or by facsimile transmission or electronic
messaging system, by delivery to such Swingline Lender (with a copy to the


29
#89365364v21    

--------------------------------------------------------------------------------





Administrative Agent) of Standard Notice. Each such telephonic and written
Standard Notice shall specify the requested date (which shall be a Business Day)
and the amount of the requested Swingline Loan, the name of the Borrower (which
shall be the Parent or a Borrower that is a Domestic Subsidiary) and the
location and number of the account of the applicable Borrower to which funds are
to be disbursed. Such Swingline Lender shall make each Swingline Loan in the
amount thereof requested by such Borrower in the Standard Notice by means of a
wire transfer to the account specified in such Standard Notice by 4:00 p.m. New
York City time on the requested date of such Swingline Loan. Each Swingline
Lender shall give prompt notice to the Administrative Agent of the making of,
and receipt from the Borrower of any payment with respect to, any Swingline Loan
of such Swingline Lender.
(c)    Refinancing of Swingline Loans.
(i)    Any Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m. New York City time on any Business Day may
request, on behalf of the Parent (which hereby irrevocably authorizes each
Swingline Lender to so request on its behalf), that each Lender make a Base Rate
Loan in an amount equal to such Lender’s Commitment Percentage of such Swingline
Lender’s amount of the applicable Swingline Loans then outstanding. Such written
notice shall be deemed to be a Standard Notice for purposes hereof and made in
accordance with the requirements of Section 2.03, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Total Revolving Credit Commitments and
the conditions set forth in Section 6.02. Such notice shall specify the
aggregate amount of the Swingline Loans in which the Lenders will be required to
make Base Rate Loans. Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice the
name of the requesting Swingline Lender and such Lender’s Commitment Percentage
of such Swingline Loans. Each Lender shall make an amount equal to its
Commitment Percentage of the amount specified in such Standard Notice available
to the Administrative Agent in same day funds for the account of the applicable
Swingline Lender at the Administrative Agent’s Office in accordance with
Section 2.04(c)(iii), whereupon, subject to Section 2.04(c)(ii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Parent in such amount. The Administrative Agent shall remit the funds so
received to the applicable Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the applicable Swingline Lender as set forth herein


30
#89365364v21    

--------------------------------------------------------------------------------





shall be deemed to be a request by such Swingline Lender that each of the
Lenders fund its risk participation in the relevant Swingline Loans and each
Lender’s payment to the Administrative Agent for the account of such Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation. Notwithstanding anything to the contrary contained herein such
Lender’s participation shall bear interest at the Base Rate plus the Applicable
Margin (plus the rate set forth in Section 4.05(b)(ii) hereof, if applicable).
(iii)    Each Lender hereby absolutely and unconditionally agrees to make
refinancing Base Rate Loans or otherwise pay, upon receipt of notice as provided
above, to the Administrative Agent, for the account of such Swingline Lender,
such Lender’s Commitment Percentage of such Swingline Loans. Each Lender
acknowledges and agrees that, in making any Swingline Loan, each Swingline
Lender shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Parent and the Borrowers deemed made
pursuant to Section 6.02, unless, at least one Business Day prior to the time
such Swingline Loan was made, the Required Lenders shall have notified such
Swingline Lender (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 6.02 would not be
satisfied if such Swingline Loan were then made (it being understood and agreed
that, in the event any Swingline Lender shall have received any such notice, no
Swingline Lender shall have any obligation to make any Swingline Loan until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist). Each
Lender further acknowledges and agrees that its obligation to make Base Rate
Loans or acquire and fund risk participations in Swingline Loans pursuant to
this Section 2.04(c) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Potential Event of Default, an Event of Default or any reduction or termination
of the Commitments, and that each such payment shall be made without any offset,
counterclaim, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this Section 2.04(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.03(a)
with respect to Loans made by such Lender (and Section 2.03(a) shall apply,
mutatis mutandis, to the payment obligations of the Lenders pursuant to this
Section 2.04(c)), and the Administrative Agent shall promptly remit to such
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Parent of any Base Rate Loans made to
refinance, and participations acquired in, any Swingline Loan pursuant to this
Section 2.04(c), and


31
#89365364v21    

--------------------------------------------------------------------------------





thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by any Swingline Lender from any Borrower (or other Person on behalf of
any Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this Section 2.04(c)
and to such Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason. Neither the making of
Base Rate Loans or the purchase of participations in a Swingline Loan pursuant
to this Section 2.04(c) shall relieve any Borrower of its obligation to repay
such Swingline Loan, together with interest as provided herein.
(iv)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), such Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swingline Lender at a rate per annum equal to the greater of (x) the Federal
Funds Effective Rate and (y) an overnight rate determined by the such Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such
Swingline Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid (excluding
interest and fees as aforesaid) shall constitute such Lender’s Base Rate Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the applicable Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iv) shall be conclusive absent manifest
error.
(d)    Repayment of Swingline Loans. Each Borrower hereby promises to pay to
each Swingline Lender the then unpaid principal amount of each Swingline Loan
made by such Swingline Lender on the earlier of (x) the Commitment Termination
Date applicable to such Swingline Lender and (y) the date that is ten (10)
Business Days after such Swingline Loan is made; provided that on each date that
a Borrowing is made, the Borrowers shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested. To the extent not due and
payable


32
#89365364v21    

--------------------------------------------------------------------------------





earlier, the applicable Borrower shall repay the Swingline Loans on the
Revolving Credit Maturity Date.
(e)    Additional Swingline Lenders. Parent may, at any time and from time to
time with the consent of the Administrative Agent and such Lender, designate in
writing one or more additional Lenders to act as a swingline lender under the
terms of this Agreement, subject to reporting requirements reasonably
satisfactory to the Administrative Agent with respect to loan fundings, payments
and interest payment dates of Swingline Loans by such additional swingline
lender. Any Lender designated as a swingline lender pursuant to this paragraph
(e) shall be set forth in an updated Schedule IV.C and be deemed to be a
“Swingline Lender” (in addition to being a Lender) in respect of Swingline Loans
issued or to be issued by such Lender, and, with respect to such Swingline Loan,
such term shall thereafter apply to such additional Swingline Lender and such
Lender.
(f)    Removal of a Swingline Lender. Any Swingline Lender may be removed at any
time by the Parent by notice to the Swingline Lender, the Administrative Agent
and the Lenders. The Administrative Agent shall notify the Lenders of any such
removal of a Swingline Lender. At the time such removal shall become effective,
the Borrowers shall pay all accrued and unpaid fees and other amounts due to
such retiring Swingline Lender. The acceptance of any appointment as a Swingline
Lender hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Parent and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Swingline Lender shall be set forth in an updated Schedule
IV.C and shall have all the rights and obligations of a Swingline Lender under
this Agreement and the other Loan Documents with respect to Swingline Loans to
be made by it thereafter and (ii) references herein and in the other Loan
Documents to the term “Swingline Lender” shall be deemed to refer to such
successor or to any previous Swingline Lender, or to such successor and all
previous Swingline Lenders, as the context shall require. After the removal of a
Swingline Lender hereunder, the retiring Swingline Lender shall remain a party
hereto and shall continue to have all the rights and obligations of a Swingline
Lender under this Agreement and the other Loan Documents with respect to
Swingline Loans funded by it prior to such removal, but shall not be required to
fund any additional Swingline Loans.

Section 2.05    Fees; Reduction of the Revolving Credit Committed Amounts.
(a)    Commitment Fee. The Parent shall pay to the Administrative Agent for the
account of each Lender a fee (the “Commitment Fee”) for each day from and
including the Closing Date and to but not including the date that such Lender’s
Revolving Credit Commitment is terminated. Such fee shall be payable on the
unused amount of such Lender’s Revolving Credit Committed Amount on such day and
shall accrue at the applicable rate per annum for such day set forth on
Schedule I under the caption “Commitment Fee Rate”. Commitment Fees shall be due
and


33
#89365364v21    

--------------------------------------------------------------------------------





payable for the preceding period for which such fees have not been paid on each
Regular Payment Date and on the date on which the Revolving Credit Commitments
terminate. All Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed. For purposes of
calculating the Commitment Fee only, no portion of the Commitments shall be
deemed utilized as a result of outstanding Swingline Loans.
(b)    Letter of Credit Fees. The Parent agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Euro-Rate Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) in respect of such Letter of Credit during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Credit Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuer a fronting fee,
which shall accrue at a rate per annum separately agreed between the Parent and
such Issuer (or such Issuer’s Affiliate, if applicable) on the average daily
amount of the LC Exposure associated with Letters of Credit issued by such
Issuer (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuer’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees (together, “Letter of Credit Fees”) shall
be payable in arrears on each Regular Payment Date, the date on which the
Revolving Credit Commitments terminate and thereafter on demand. Any other fees
payable to the Issuer pursuant to this paragraph shall be payable within 10 days
after demand. All Letter of Credit Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed.
(c)    Optional Reduction of the Revolving Credit Committed Amounts. The Parent
may at any time or from time to time reduce Pro Rata the Revolving Credit
Committed Amounts of the Lenders to an aggregate amount (which may be zero) not
less than the sum of the aggregate Dollar Equivalent Amounts of the Revolving
Credit Exposures and Competitive Bid Loans then outstanding plus the aggregate
Dollar Equivalent Amount of all Revolving Credit Loans, Letters of Credit and
Competitive Bid Loans not yet made as to which notice has been given by the
Parent under Section 2.03, 2.11(b) or 3.02 hereof, as the case may be. Any
reduction of the Revolving Credit Committed Amounts shall be in an aggregate
amount which is an integral multiple of $20,000,000 or the Total Revolving
Credit Commitment. Reduction of the Revolving Credit Committed Amounts shall be
made by providing not less than three Business Days’ notice to such effect to
the Administrative Agent. Such notice of reduction shall be irrevocable;
provided that such a notice delivered by the Parent may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Parent (by notice to the


34
#89365364v21    

--------------------------------------------------------------------------------





Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. After the date specified in such notice which is not
so revoked the Commitment Fee shall be calculated upon the Revolving Credit
Committed Amounts as so reduced. The Administrative Agent will promptly send
copies of such notice to the Lenders.

Section 2.06    Interest Rates.
(a)    Optional Bases of Borrowing. The unpaid principal amount of the Loans
shall bear interest for each day from and including the date on which funds are
made available to the Relevant Borrower by the Administrative Agent and to but
excluding the date of repayment on one or more bases selected by the Parent from
among the interest rate Options set forth below; provided, however, that (w) the
Base Rate Option may not be selected to apply to Revolving Credit Loans which
are denominated in a currency other than Dollars, (x) the Euro-Rate Option may
not be selected to apply to Revolving Credit Loans which are denominated in
Canadian Dollars, (y) a CDOR Option shall apply to all Revolving Credit Loans
denominated in Canadian Dollars (and only those Loans) and (z) the LIBOR Market
Index Rate shall apply to all Swingline Loans (and only those Loans). Subject to
the provisions of this Agreement, the Parent may select different Options to
apply simultaneously to different Portions of the Revolving Credit Loans and may
select different Funding Segments to apply simultaneously to different parts of
each of the Euro-Rate Portion and the CDOR Portion of the Revolving Credit
Loans. The aggregate number of Funding Segments applicable to all of the
Euro-Rate Portions and CDOR Portions of the Revolving Credit Loans at any time
shall not exceed six unless otherwise permitted by the Administrative Agent.
(i)    Base Rate Option: A rate per annum (computed on the basis of a year of
360 days and actual days elapsed) for each day equal to (x) the Base Rate for
such day (or 365 or 366 days, as the case may be, in the case of Base Rate Loans
where interest is based on the Prime Rate) plus (y) the Applicable Margin for
such day (the “Base Rate Option”).
(ii)    Euro-Rate Option: A rate per annum (computed on the basis of a year of
360 days and actual days elapsed or, in the case of Loans denominated in U.K.
pounds sterling, computed on the basis of a year of 365 or 366 days, as the case
may be) for each day equal to (x) the rate per annum determined in good faith by
the Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) by dividing (the
resulting quotient to be rounded upward to the nearest 1/100 of 1%) (1) the
Euro-Rate for such day by (2) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage, if any, for such day plus (y) the Applicable Margin for such day
(the “Euro-Rate Option”).


35
#89365364v21    

--------------------------------------------------------------------------------





(iii)    CDOR Option: A rate per annum (computed on the basis of a year of 365
or 366 days, as the case may be) for each day equal to (x) the rate per annum
determined in good faith by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
as the CDOR plus (y) the Applicable Margin for such day (the “CDOR Rate
Option”).
(iv)    Swingline Loans: A rate per annum (computed on the basis of a year of
360 days and actual days elapsed) for each day equal to (x) the LIBOR Market
Index Rate plus (y) the Applicable Margin for such day; provided that Swingline
Loans that have been refinanced in accordance with Section 2.04(c)(i) shall bear
interest in accordance with the Base Rate Option.
The Administrative Agent shall give prompt notice to the Parent and to the
Lenders of the Base Rate, Euro-Rate, CDOR Rate or LIBOR Market Index Rate so
determined.
(b)    Funding Periods. At any time when the Parent shall select, convert to or
renew the Euro-Rate Option to apply to any part of the Revolving Credit Loans,
the Parent shall specify one or more periods (the “Euro-Rate Funding Periods”)
during which each such Option shall apply, such Euro-Rate Funding Periods being
one, two, three or six months (or, if approved by each Lender, one week);
provided that (i) each Euro-Rate Funding Period shall begin on a Business Day,
and the term “month”, when used in connection with a Euro-Rate Funding Period,
shall be construed in accordance with prevailing practices in the interbank
eurocurrency market at the commencement of such Euro-Rate Funding Period, as
determined in good faith by the Administrative Agent (which determination shall
be conclusive); and (ii) the Parent may not select a Euro-Rate Funding Period
that would end after the Revolving Credit Maturity Date. At any time when the
Parent shall select, convert to or renew the CDOR Option to apply to any part of
the Revolving Credit Loans, the Parent shall specify one or more periods (the
“CDOR Funding Periods”) during which each such Option shall apply, such CDOR
Funding Periods being one, two, three or six months; provided that (i) each CDOR
Funding Period shall begin on a Business Day, and the term “month”, when used in
connection with a CDOR Funding Period, shall be construed in accordance with
prevailing practices in the relevant market at the commencement of such CDOR
Funding Period, as determined in good faith by the Administrative Agent (which
determination shall be conclusive); and (ii) the Parent may not select a CDOR
Funding Period that would end after the Revolving Credit Maturity Date. The term
“Funding Period” shall mean a CDOR Funding Period or a Euro-Rate Funding Period,
as applicable.
(c)    Transactional Amounts. Every selection of, conversion from, conversion to
or renewal of an interest rate Option and every payment or prepayment of any
Revolving Credit Loans shall be either:


36
#89365364v21    

--------------------------------------------------------------------------------





(i)    in a principal amount such that after giving effect thereto the aggregate
principal amount of the Base Rate Portion of the Revolving Credit Loans, or the
aggregate principal amount of each Funding Segment of the Euro-Rate Portion of
the Revolving Credit Loans, shall be (A) in the case of Revolving Credit Loans
denominated in Dollars, $5,000,000 or a higher integral multiple of $1,000,000
and (B) in the case of Revolving Credit Loans denominated in a currency other
than Dollars, an amount the Dollar Equivalent Amount of which is greater than
$5,000,000 and which is an integral multiple of the amount determined by the
Administrative Agent from time to time to be the basic unit in which such
currency is funded in the eurocurrency market; or
(ii)    in the case of a prepayment by any Borrower, if the principal amount of
the Base Rate Portion of the Revolving Credit Loans or the aggregate principal
amount of a Funding Segment of the Euro-Rate Portion or CDOR Portion of the
Revolving Credit Loans is a Dollar Equivalent Amount of less than $5,000,000, in
a principal amount equal to such principal amount.
(d)    Euro-Rate or CDOR Unascertainable; Impracticability.
(i)    If (A) on any date on which a Euro-Rate or CDOR would otherwise be set
the Administrative Agent shall have determined in good faith (which
determination shall be conclusive absent manifest error) that:
(1)    adequate and reasonable means do not exist for ascertaining such
Euro-Rate or CDOR, as applicable, or
(2)    a contingency has occurred which materially and adversely affects the
interbank eurocurrency market for the relevant currency, or
(3)    the effective cost to the Required Lenders of funding a proposed Funding
Segment of the Euro-Rate Portion or CDOR Portion, as applicable, shall exceed
the Euro-Rate or CDOR applicable to such Funding Segment, or
(B)    at any time any Lender shall have determined in good faith (which
determination shall be conclusive absent manifest error) that the making,
maintenance or funding of any part of the Euro-Rate Portion or CDOR Portion has
been made impracticable or unlawful by compliance by such Lender or a Notional
Funding Office in good faith with any Law or guideline or interpretation or
administration thereof by any Governmental Authority charged with the


37
#89365364v21    

--------------------------------------------------------------------------------





interpretation or administration thereof or with any request or directive of any
such Governmental Authority (whether or not having the force of law); then, and
in any such event, the Administrative Agent or such Lender, as the case may be,
may notify the Parent of such determination (and any Lender giving such notice
shall notify the Administrative Agent). Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of each of the Lenders to allow the Parent to select, convert to or
renew the Euro-Rate Option or CDOR Option, as applicable, with respect to the
relevant currency or currencies shall be suspended until the Administrative
Agent or such Lender, as the case may be, shall have later notified the Parent
(and any Lender giving such notice shall notify the Administrative Agent) of the
Administrative Agent’s or such Lender’s determination in good faith (which
determination shall be conclusive absent manifest error) that the circumstance
giving rise to such previous determination no longer exist.
(ii)    If any Lender notifies the Parent of a determination under clause (B) of
Section 2.06(d)(i), the Euro-Rate Portion or CDOR Portion of the Loans of such
Lender (the “Affected Lender”) shall, subject to Section 4.08(c) hereof, (i) be
automatically converted to the Base Rate Option, in the case of Revolving Credit
Loans denominated in Dollars, or (ii) be repaid by the Relevant Borrower, in the
case of Revolving Credit Loans denominated in a currency other than Dollars, on
the last day of the then current Funding Period with respect to such Loans (in
the case of a determination that the making, maintenance or funding of any
Euro-Rate Portion or CDOR Portion of such Loans is impracticable) and the last
day on which the making, maintenance or funding of any Euro-Rate Portion or CDOR
Portion of such Loans is not unlawful (in the case of a determination that the
making, maintenance or funding of any Euro-Rate Portion or CDOR Portion, as
applicable, of such Loans is unlawful) and accrued interest thereon shall be due
and payable on such date.
(iii)    If at the time the Administrative Agent or a Lender makes a
determination under clause (A) or (B) of Section 2.06(d)(i) the Parent
previously has notified the Administrative Agent that it wishes to select,
convert to or renew the Euro-Rate Option or CDOR Portion with respect to any
proposed Revolving Credit Loans but such Loans have not yet been made, (A) such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option instead of the Euro-Rate Option with respect to
any such Loans denominated in Dollars or, in the case of a determination by a
Lender, any such Loans denominated in Dollars of such Lender or (B) subject to
Section 4.08(c), such notification shall be deemed to be revoked in the case of
a selection of the Euro-


38
#89365364v21    

--------------------------------------------------------------------------------





Rate Option or CDOR Portion or shall be deemed to be a notice of prepayment in
the case of a conversion or renewal, with respect to any such Loans denominated
in a currency other than Dollars or, in the case of a determination by a Lender,
any such Loans denominated in a currency other than Dollars of such Lender.
(iv)    An Affected Lender shall take actions of the type referred to in Section
4.10, if such actions would avoid the application of clause (B) of Section
2.06(d)(i) and would not, in the good faith judgment of such Lender, be
disadvantageous in any way to such Lender or its Affiliates at such time or in
the future.

Section 2.07    Conversion or Renewal of Interest Rate Options.
(a)    Conversion or Renewal. Subject to the provisions of Section 2.08 hereof,
the Parent may convert any part of the Revolving Credit Loans denominated in any
Designated Currency from any interest rate Option or Options to one or more
different interest rate Options available for such Designated Currency and may
renew the Euro-Rate Option or CDOR Option as to any Funding Segment of the
Euro-Rate Portion or CDOR Portion, as applicable:
(i)    at any time with respect to conversion from the Base Rate Option; or
(ii)    at the expiration of any Funding Period with respect to conversions from
or renewals of the Euro-Rate Option or CDOR Option as to the Funding Segment
corresponding to such expiring Funding Period;
provided that at any time when an Event of Default has occurred and is
continuing or exists, (w) the Parent may not select, convert to or renew the
Euro-Rate Option with respect to any Revolving Credit Loans denominated in
Dollars, (x) the Parent may not select, convert to or renew the CDOR Option with
respect to any Revolving Credit Loans, (y) the Parent may not renew or convert
any Revolving Credit Loans to any Designated Currency other than Dollars, and
(z) the Parent may not select a Funding Period longer than one month with
respect to Revolving Credit Loans denominated in a currency other than Dollars;
provided, further, that this Section 2.07(a) shall not apply to Swingline Loans,
which may not be converted.
Whenever the Parent desires to convert or renew any interest rate Option or
Options, the Parent shall provide to the Administrative Agent Standard Notice
setting forth the following information:
(i)    the date, which shall be a Business Day, on which the proposed conversion
or renewal is to be made;


39
#89365364v21    

--------------------------------------------------------------------------------





(ii)    the principal amounts selected in accordance with Section 2.06(c) hereof
of the Base Rate Portion and each Funding Segment of the Euro-Rate Portion or
CDOR Portion to be converted from or renewed;
(iii)    the interest rate Option or Options selected in accordance with Section
2.06(a) hereof and the principal amounts selected in accordance with Section
2.06(c) hereof of the Base Rate Portion and each Funding Segment of the
Euro-Rate Portion or CDOR Portion to be converted to; and
(iv)    with respect to each Funding Segment to be converted to or renewed, the
Funding Period selected in accordance with Section 2.06(b) hereof to apply to
such Funding Segment.
Standard Notice having been so provided, after the date specified in such
Standard Notice, interest shall be calculated upon the principal amount of the
Loans as so converted or renewed.
(b)    Failure to Convert or Renew. Absent due notice from the Parent of
conversion or renewal in the circumstances described in Section 2.07(a)(ii)
hereof, any part of the Euro-Rate Portion for which such notice is not received
(i) shall be converted automatically to the Base Rate Option, in the case of
Revolving Credit Loans denominated in Dollars or (ii) the Euro-Rate Option or
CDOR Option, as applicable, shall be automatically renewed for a Funding Period
of one month for the Euro-Rate Option or CDOR Option, as applicable, in the case
of Revolving Credit Loans denominated in a currency other than Dollars, on the
last day of the expiring Funding Period.

Section 2.08    Optional Prepayments. The Relevant Borrower shall have the right
at its option at any time and from time to time to prepay its Revolving Credit
Loans or Swingline Loans in whole or part without premium or penalty (subject,
however, to Sections 2.06(c), 4.04 and 4.08(c) hereof).

Section 2.09    Interest Payment Dates. The applicable Borrower shall pay
interest on the Base Rate Portion of the Revolving Credit Loans on the date of
any conversion of all or part of the Base Rate Portion to a different interest
rate Option on the amount converted, any prepayment of any part of the Base Rate
Portion on the amount prepaid, and on each Regular Payment Date. The applicable
Borrower shall pay interest on each Funding Segment of the Euro-Rate Portion or
CDOR Portion of the Revolving Credit Loans on the last day of the corresponding
Funding Period and, if such Funding Period is longer than three months, also on
the last day of every third month during such Funding Period. The applicable
Borrower shall pay interest on the Swingline Loans, quarterly in arrears, on the
last Business Day of each of March, June, September and December (or more
frequently as the applicable Swingline Lender and the relevant Borrower may
otherwise agree in writing with notice thereof provided to the Administrative
Agent). After maturity of any part of


40
#89365364v21    

--------------------------------------------------------------------------------





the Loans (by acceleration or otherwise), the applicable Borrower shall pay
interest on such part of the Loans on demand.

Section 2.10    Increase in Total Revolving Credit Commitment. The Parent may,
at its option, on one or more occasions, seek to increase the Total Revolving
Credit Commitment by up to $500,000,000 in the aggregate for all such occasions
(i.e., the maximum Total Revolving Credit Commitment is $3,000,000,000) upon at
least three (3) Business Days’ prior notice to the Administrative Agent, which
notice shall specify the amount of any such requested increase and shall state
that, and be delivered at a time when, no Event of Default or Potential Event of
Default has occurred and is continuing or exists. The Parent may, after giving
such notice, offer the increase in the Total Revolving Credit Commitment to any
of the existing Lenders and/or to other banks, financial institutions or other
entities on a non-pro rata basis in such amounts as determined by the Parent;
provided, however, all amounts, Lenders and/or other banks, financial
institutions or other entities shall be approved by the Administrative Agent,
the Swingline Lenders and the Issuers (such approval not to be unreasonably
withheld or delayed). The Parent may elect to accept on any such occasion an
increase in the Total Revolving Credit Commitment in an amount up to the
aggregate increased commitments offered to the Parent. No increase in the Total
Revolving Credit Commitment shall become effective until the existing or new
Lender extending such incremental commitment amount and the Parent shall have
executed and delivered to the Administrative Agent an agreement in writing in
substantially the form of Exhibit H attached hereto pursuant to which such
Lender states its Revolving Credit Committed Amount and agrees to assume and
accept the obligations and rights of a Lender hereunder. No Lender shall have
any obligation to increase its Commitment hereunder. The Lenders (new or
existing) shall accept an assignment from the existing Lenders, and the existing
Lenders shall make an assignment to the new or existing Lender accepting a new
or increased Revolving Credit Committed Amount, of an interest in all then
outstanding Revolving Credit Loans and a participation interest in all then
outstanding Letters of Credit and LC Disbursements such that, after giving
effect thereto, all Revolving Credit Exposure is held ratably by the Lenders in
proportion to their respective Revolving Credit Committed Amounts. Assignments
pursuant to the preceding sentence shall be made in exchange for the principal
amount assigned plus accrued and unpaid interest and Commitment Fees. The Parent
shall make any payments under Section 4.08(c) resulting from such assignments.
Any such increase in the Total Revolving Credit Commitment shall be in a minimum
amount of $10,000,000 or a higher integral multiple of $5,000,000 and shall be
subject to receipt by the Administrative Agent from the Parent of such
supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.

Section 2.11    Letters of Credit.
(a)    Issuance. Each Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue Letters of Credit and to renew, extend,
increase, decrease or


41
#89365364v21    

--------------------------------------------------------------------------------





otherwise modify Letters of Credit (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Letter of Credit Maturity Date upon the request of the Parent
and for the account of any Borrower; provided that a Letter of Credit shall be
issued or Modified only if (and upon each issuance or Modification the Relevant
Borrower shall be deemed to represent and warrant that) before and after giving
effect to such issuance or Modification (i) the LC Exposure shall not exceed the
Letter of Credit Sublimit, (ii) the Dollar Equivalent Amount of the Total
Revolving Credit Exposure and Competitive Bid Loans then outstanding shall not
exceed the Total Revolving Credit Commitment (either as in effect on the date of
such issuance or Modification or, if the Revolving Credit Maturity Date has been
extended pursuant to Section 4.01 and the expiration of such Letter of Credit
(as Modified, if applicable) would occur after the Revolving Credit Maturity
Date without giving effect to such extension, as the Total Revolving Credit
Commitment is scheduled to be in effect immediately following the expiry of the
Commitment of any Lender which is a Nonextending Lender relative to such
extension), (iii) the Dollar Equivalent Amount of the Issuer Exposure of the
applicable Issuer shall not exceed the Dollar Equivalent Amount of its Issuer
Commitment and (iv) the Dollar Equivalent Amount of the Revolving Credit
Exposure of any Lender shall not exceed the Dollar Equivalent Amount of the
Revolving Credit Committed Amount of such Lender. Each Letter of Credit shall be
denominated in a Designated Currency and shall be in a form satisfactory to the
Issuer. No Letter of Credit shall have an expiry date later than the fifth
Business Day prior to the Revolving Credit Maturity Date (such day, the “Letter
of Credit Maturity Date”). Notwithstanding the foregoing, no Issuer shall be
under any obligation to issue any Letter of Credit if any order, judgment or
decree of any Governmental Authority or other regulatory body with jurisdiction
over such Issuer shall purport by its terms to enjoin or restrain such Issuer
from issuing such Letter of Credit, or any law or governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) from any
governmental authority or other regulatory body with jurisdiction over such
Issuer shall prohibit, or request that such Issuer refrain from, the issuance of
such Letter of Credit in particular or shall impose upon such Issuer with
respect to any Letter of Credit any restriction or reserve or capital
requirement (for which such Issuer is not otherwise compensated) or any
unreimbursed loss, cost or expense which was not applicable, in effect and known
to such Issuer as of the date of this Agreement and which such Issuer in good
faith deems material to it.
(b)    Notice of Issuance or Modification; Certain Conditions. The Parent shall
give the Issuer and the Administrative Agent notice prior to 10:00 a.m., New
York time, at least three Business Days (or such shorter period agreed to by the
Issuer) prior to the proposed date of issuance or Modification of each Letter of
Credit, specifying the beneficiary, the proposed date of issuance (or
Modification), the expiry date of such Letter of Credit, the amount and currency
of such Letter of Credit and such other information as the Issuer may reasonably
request to facilitate the requested issuance or Modification. Such notice shall
be by hand delivery, facsimile or, if arrangements for doing so have been agreed
upon by the Parent, the Issuer and the Administrative


42
#89365364v21    

--------------------------------------------------------------------------------





Agent, by electronic communication. Upon request of a Lender, the Administrative
Agent agrees to provide the information contained in such notice to such Lender.
If requested by the Issuer, the Relevant Borrower also shall submit a letter of
credit application on the Issuer’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Relevant Borrower to,
or entered into by the Relevant Borrower with, the Issuer relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuer or the Lenders, the Issuer hereby grants to each
Lender, and each Lender hereby acquires from the Issuer, a participation in such
Letter of Credit equal to such Lender’s Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuer, such Lender’s Commitment Percentage of each LC Disbursement made by
the Issuer and not reimbursed by the Relevant Borrower on the date due as
provided in clause (d) of this Section, or of any reimbursement payment required
to be refunded to the Relevant Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of an Event of Default or Potential Event of Default or reduction or termination
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If the Issuer shall make any LC Disbursement in respect of
a Letter of Credit, the Relevant Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent at its Office an amount in the applicable
Designated Currency equal to such LC Disbursement not later than 12:00 Noon, New
York time, on the Business Day immediately following the day that the Parent or
Relevant Borrower receives notice of such LC Disbursement; provided that if the
amount to be reimbursed is denominated in Dollars, the Parent or Relevant
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with Base Rate
Option Revolving Credit Loans in an equivalent amount and, to the extent so
financed, the Relevant Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Credit Loans. If the Relevant
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Relevant Borrower in respect thereof and such Lender’s Commitment Percentage
thereof. Promptly (and in any event within one Business Day) following receipt
of such notice, each Lender shall pay to the


43
#89365364v21    

--------------------------------------------------------------------------------





Administrative Agent its Commitment Percentage of the payment then due from the
Relevant Borrower in the same manner as provided in Section 2.03(a) with respect
to Revolving Credit Loans made by such Lender, and the Administrative Agent
shall promptly pay to the Issuer the amounts so received by it from the Lenders.
Any amount due from a Lender pursuant to the preceding sentence but not timely
paid shall accrue interest for the account of the Issuer at a rate per annum
equal to the Federal Funds Effective Rate for the first three days and
thereafter at a rate of interest equal to the rate applicable to the Base Rate
Portion. Promptly following receipt by the Administrative Agent of any payment
from the Relevant Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuer or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuer, then to such
Lenders and the Issuer as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuer for any LC
Disbursement (other than the funding of Revolving Credit Loans as contemplated
above) shall not constitute a Revolving Credit Loan and shall not relieve the
Relevant Borrower of its obligation to reimburse such LC Disbursement.
(e)    Obligations Absolute. The Relevant Borrower’s obligation to reimburse LC
Disbursements as provided in clause (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Relevant Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuer, nor any
of their respective Affiliates, directors, officers, employees, attorneys or
agents, shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuer;
provided that the foregoing shall not be construed to excuse the Issuer from
liability to the Relevant Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Relevant Borrower to the extent permitted by applicable law) suffered by
the Relevant Borrower that are caused by the Issuer’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit


44
#89365364v21    

--------------------------------------------------------------------------------





comply with the terms thereof. The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct (including willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of documents strictly complying with the terms and conditions of the Letter of
Credit and payment in bad faith of a drawing under a Letter of Credit after the
presentation to it by the beneficiary of documents not substantially or
reasonably complying with the terms and conditions of the Letter of Credit) on
the part of the Issuer (as determined by a non-appealable judgment of a court of
competent jurisdiction), the Issuer shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. The Issuer shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuer shall promptly notify the Administrative
Agent and the Parent or Relevant Borrower by telephone (confirmed by electronic
or facsimile transmission) of such demand for payment and whether the Issuer has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Relevant Borrower of
its obligation to reimburse the Issuer and the Lenders with respect to any such
LC Disbursement.
(g)    Interim Interest. If the Issuer shall make any LC Disbursement, then,
unless the Relevant Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Relevant Borrower reimburses such LC
Disbursement, at the rate per annum set forth in Section 4.05(b) (except that
interest on amounts timely paid pursuant to Section 2.11(d) shall bear interest
at such rate minus two percent (2%) per annum). Interest accrued pursuant to
this paragraph shall be for the account of the Issuer, except that interest
accrued on and after the date of payment by any Lender pursuant to clause (e) of
this Section to reimburse the Issuer shall be for the account of such Lender to
the extent of such payment.
(h)    Replacement of an Issuer. Any Issuer may be replaced at any time by
written agreement among the Parent, the Administrative Agent and the successor
Issuer. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuer. At the time any such replacement shall become
effective, the Parent shall pay all unpaid fees accrued for the account of the
replaced Issuer pursuant to Section 2.05(b). From and after the effective date
of any such replacement, (i) the successor Issuer shall be set forth in an
updated Schedule IV.B and shall have


45
#89365364v21    

--------------------------------------------------------------------------------





all the rights and obligations of an Issuer under this Agreement and the other
Loan Documents with respect to Letters of Credit to be issued by it thereafter
and (ii) references herein and in the other Loan Documents to the term “Issuer”
shall be deemed to refer to such successor or to any previous Issuer, or to such
successor and all previous Issuers, as the context shall require. After the
replacement of an Issuer hereunder, the replaced Issuer shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuer
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(i)    Cash Collateralization. If any Event of Default which requires cash
collateralization as specified in Section 9.02 shall occur and be continuing, on
the Business Day that the Parent receives notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this paragraph, the Parent shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and Issuers, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Parent or Relevant Borrower described in clause (i) or (j) of Section 9.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. Subject to the express provisions of this
Section 2.11(i), the Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Parent’s risk and expense, such deposits shall not bear interest;
provided, however, that any deposits so invested shall be invested only in
certificates of deposit of the Administrative Agent, direct obligations of, or
obligations unconditionally guaranteed by, the United States of America, money
market funds rated AAA by S&P or similar investments, in each case having a
maturity of no more than thirty (30) days. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuer for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held first for the satisfaction of the reimbursement obligations of the Parent
and Relevant Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated, shall be held for application to other
Obligations held ratably (relative to Commitment Percentage) by the Lenders and
thereafter, if the LC Exposure is zero, shall be applied to satisfy other
Obligations. If the Parent has provided an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Parent within three Business
Days after all Events of Default have been cured or waived.
(j)    Additional Issuers. Parent may, at any time and from time to time with
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld,


46
#89365364v21    

--------------------------------------------------------------------------------





conditioned or delayed) and such Lender, designate one or more additional
Lenders to act as an Issuer under the terms of this Agreement, subject to
reporting requirements reasonably satisfactory to the Administrative Agent with
respect to issuances, amendments, extensions and terminations of Letters of
Credit by such additional Issuer. Any Lender designated as an issuing bank
pursuant to this paragraph (j) shall be set forth in an updated Schedule IV.B
and be deemed to be an “Issuer” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to such Issuer and such
Lender.

ARTICLE III    

THE COMPETITIVE BID LOANS

Section 3.01    Competitive Bid Loans. In addition to Revolving Credit Loans,
the Parent may, as set forth in this Article III request the Lenders to make
offers to make one or more Competitive Bid Loans to the Parent or to an Other
Borrower. Each Lender may, but shall have no obligation to, make one or more
such offers and, subject to the terms and provisions hereof, the Parent may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Article III; provided that no Competitive Bid Loan shall be made or
requested if the making of such Loan would cause the aggregate Dollar Equivalent
Amount of all Loans and LC Exposure outstanding hereunder to exceed the Total
Revolving Credit Commitment. Competitive Bid Loans may be Absolute Rate Loans or
LIBOR-based Loans (each a “type” of Competitive Bid Loan) and, subject to
Section 4.07 hereof, may be in any Designated Currency. Competitive Bid Loans
shall be due and payable on the earlier of the Competitive Bid Expiration Date
and the applicable Competitive Bid Loan Maturity Date.

Section 3.02    Competitive Bid Loan Procedures.
(a)    Competitive Bid Loan Quote Requests. When the Parent wishes to request
offers to make Competitive Bid Loans under this Article III, it shall transmit
to the Administrative Agent by facsimile transmission, at its Office, a notice
(a “Competitive Bid Loan Quote Request”) so as to be received no later than
11:00 a.m. New York time on (x) the fourth Business Day prior to the date of
borrowing proposed therein, in the case of a LIBOR Auction or (y) the Business
Day next preceding the date of borrowing proposed therein, in the case of an
Absolute Rate Auction (or, in any case, such other time as the Parent and
Administrative Agent may agree). The Parent may request offers to make
Competitive Bid Loans for different Interest Periods in a single notice;
provided that the request for each separate Interest Period shall be deemed to
be a separate Competitive Bid Loan Quote Request for a separate Competitive Bid
Loan (all Competitive Bid Loans proposed to be made at one time herein
collectively referred to as a


47
#89365364v21    

--------------------------------------------------------------------------------





“Competitive Bid Borrowing”). Each such notice shall be substantially in the
form of Exhibit C hereto and in any case shall specify as to each Competitive
Bid Borrowing:
(i)    the identity of the Relevant Borrower for such Competitive Bid Borrowing;
(ii)    the proposed date of such Competitive Bid Borrowing, which shall be a
Business Day;
(iii)    the currency or currencies in which such Competitive Bid Borrowing is
to be made;
(iv)    the aggregate amount of such Competitive Bid Borrowing which shall be a
Dollar Equivalent Amount of at least $5,000,000 (or a higher integral multiple
of $1,000,000) (but only to the extent practical in the case of Competitive Bid
Loans denominated in a currency other than Dollars), but shall not cause the
limits specified in Section 3.01 hereof to be violated;
(v)    the duration of the initial Interest Period or Interest Periods
applicable thereto, subject to the provisions of the definition of “Interest
Period” (including without limitation that no such Interest Period shall end
after the Competitive Bid Expiration Date); and
(vi)    whether the Competitive Bid Loan Quotes requested are to set forth a
LIBOR-based Margin or an Absolute Rate.
No Competitive Bid Loan Request shall be given if such request could result in
more than six Competitive Bid Loans being outstanding at any one time unless
otherwise permitted by the Administrative Agent.
(b)    Invitation for Competitive Bid Loan Quotes. Promptly after receipt of a
Competitive Bid Loan Quote Request, the Administrative Agent shall transmit to
the Lenders by facsimile transmission notice of such Competitive Bid Loan
Request, which notice shall constitute an invitation by the Parent to each
Lender to submit Competitive Bid Loan Quotes offering to make Competitive Bid
Loans in accordance with such Competitive Bid Loan Quote Request.
(c)    Submission and Contents of Competitive Bid Loan Quotes.
(i)    Each Lender may submit one or more Competitive Bid Loan Quotes, each
containing an offer to make a Competitive Bid Loan in response to any
Competitive Bid Loan Quote Request; provided that, if the Parent’s request under
Section 3.02(a) hereof specifies more than one Interest Period, such


48
#89365364v21    

--------------------------------------------------------------------------------





Lender may make a single submission containing one or more Competitive Bid Loan
Quotes for each such Interest Period. Each Competitive Bid Loan Quote must
comply with the requirements of this Section 3.02(c) and must be submitted to
the Administrative Agent by facsimile transmission at its Office not later than
(x) 10:00 a.m. New York time on the third Business Day prior to the proposed
date of borrowing, in the case of a LIBOR Auction or (y) 10:00 a.m. New York
time on the proposed date of borrowing, in the case of an Absolute Rate Auction
(or, in either case upon reasonable notice to the Lenders, such other time and
date as the Parent and the Administrative Agent may agree in writing); provided
that any Competitive Bid Loan Quote submitted by the Administrative Agent (or an
Affiliate of the Administrative Agent) in the capacity of a Lender may be
submitted, and may only be submitted, if the Administrative Agent (or such
Affiliate) notifies the Parent of the terms of the offer or offers contained
therein not later than (x) 9:30 a.m. New York time on the third Business Day
prior to the proposed date of borrowing, in the case of a LIBOR Auction or (y)
9:30 a.m. New York time on the proposed date of borrowing, in the case of an
Absolute Rate Auction. Subject to Sections 4.07 and 6.01 hereof, any Competitive
Bid Loan Quote so made shall be irrevocable except with the written consent of
the Administrative Agent given on the written instructions of the Parent.
(ii)    Each Competitive Bid Loan Quote shall be substantially in the form of
Exhibit D hereto and shall in any case specify:
(A)    the proposed date of borrowing, the proposed currency and the Interest
Period therefor;
(B)    the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount shall be a Dollar Equivalent Amount
of at least $5,000,000 or a higher integral multiple of $1,000,000 (but only to
the extent practical in the case of Competitive Bid Loans denominated in a
currency other than Dollars); provided that the aggregate principal amount of
all Competitive Bid Loans for which a Lender submits Competitive Bid Loan Quotes
(x) may be greater than, less than or equal to the Revolving Credit Committed
Amount of such Lender but (y) may not exceed the principal amount of the
Competitive Bid Borrowing for which offers were requested in the related
Competitive Bid Loan Quote Request;
(C)    in the case of a LIBOR Auction, the margin above (or, if a negative
margin is offered, below) the applicable LIBO-Rate (the “LIBOR-based Margin”)
offered for each such Competitive Bid Loan, expressed as a


49
#89365364v21    

--------------------------------------------------------------------------------





percentage (rounded upwards, if necessary, to the nearest 1/10,000th of 1%) to
be added to the applicable LIBO-Rate;
(D)    in the case of an Absolute Rate Auction, the rate of interest per annum,
calculated on the basis of a 360-day year (rounded upwards, if necessary, to the
nearest 1/10,000th of 1%) (the “Absolute Rate”) offered for each such
Competitive Bid Loan; and
(E)    the identity of the quoting Lender.
(iii)    No Competitive Bid Loan Quote shall contain qualifying, conditional or
similar language or propose terms other than or in addition to those set forth
in the applicable Competitive Bid Loan Quote Request and, in particular, no
Competitive Bid Loan Quote may be conditioned upon acceptance by the Parent of
all (or some specified minimum) of the principal amount of the Competitive Bid
Loan for which such Competitive Bid Loan Quote is being made, and the
Administrative Agent shall disregard any Competitive Bid Loan Quote that
contains such language or terms or conditions or that arrives at the
Administrative Agent’s Office after the time set forth for submission of
Competitive Bid Loan Quotes in Section 3.02(c)(i) hereof.
(d)    Notice to the Parent. The Administrative Agent shall promptly after 10:00
a.m., New York time, on the last day on which Competitive Bid Loan Quote may be
submitted pursuant to Section 3.02(c), notify the Parent by facsimile
transmission of the terms (i) of any Competitive Bid Loan Quote submitted by a
Lender that is in accordance with Section 3.02(c) hereof and (ii) of any
Competitive Bid Loan Quote that amends, modifies or is otherwise inconsistent
with a previous Competitive Bid Loan Quote submitted by such Lender with respect
to the same Competitive Bid Loan Quote Request. Any such subsequent Competitive
Bid Loan Quote shall be disregarded by the Administrative Agent unless such
subsequent Competitive Bid Loan Quote is submitted solely to correct a manifest
error in such former Competitive Bid Loan Quote. The Administrative Agent’s
notice to the Parent shall specify (A) the aggregate principal amount of each
Competitive Bid Loan for which Competitive Bid Loan Quotes have been received
for each Interest Period specified in the related Competitive Bid Loan Quote
Request, and (B) the respective principal amounts and LIBOR-based Margins or
Absolute Rates, as the case may be, so offered by each Lender, identifying the
Lender that made each Competitive Bid Loan Quote.
(e)    Acceptance and Notice by the Parent. Not later than one hour after
receipt of notice from the Administrative Agent of Competitive Bid Loan Quotes
pursuant to Section 3.02(d) (or, in either case upon reasonable prior notice to
the Lenders, such other time and date as the Parent and the Administrative Agent
may agree), the Parent shall notify the Administrative Agent


50
#89365364v21    

--------------------------------------------------------------------------------





by facsimile transmission at its Office of its acceptance or nonacceptance of
the Competitive Bid Loan Quotes so notified to it pursuant to Section 3.02(d)
hereof (and the failure of the Parent to give such notice by such time shall
constitute nonacceptance) and the Administrative Agent shall promptly notify
each affected Lender in accordance with Section 3.02(g) hereof. In the case of
acceptance, such notice shall specify the aggregate principal amount of
Competitive Bid Loan Quotes for each Interest Period that are accepted. The
Parent may accept one or more Competitive Bid Loan Quotes in whole or in part
(provided that any Competitive Bid Loan Quote accepted in part shall be a Dollar
Equivalent Amount of at least $5,000,000 or a higher integral multiple of
$1,000,000 (but only to the extent practical in the case of Competitive Bid
Loans denominated in a currency other than Dollars)); provided that:
(i)    the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Loan Quote
Request;
(ii)    the aggregate principal amount of each Competitive Bid Borrowing shall
be a Dollar Equivalent Amount of at least $5,000,000 (or a higher integral
multiple of $1,000,000) (but only to the extent practical in the case of
Competitive Bid Loans denominated in a currency other than Dollars);
(iii)    acceptance of offers may be made only in ascending yield order of
LIBOR-based Margins or Absolute Rates, as the case may be; and
(iv)    the Parent shall not accept any offer where the Administrative Agent has
advised the Parent that such offer fails to comply with Section 3.02(c)(ii)
hereof or otherwise fails to comply with the requirements of this Agreement.
(f)    Allocation by the Administrative Agent. If Competitive Bid Loan Quotes
are made by two or more Lenders with the same LIBOR-based Margins or Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which Competitive Bid Loan Quotes are accepted for the
related Interest Period, the principal amount of Competitive Bid Loans in
respect of which such Competitive Bid Loan Quotes are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in such multiples, not less than $500,000, as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amount of such offers. If
two or more such Competitive Bid Loan Quotes cannot be allocated evenly within
the limits set forth in the immediately preceding sentence, the Administrative
Agent shall have discretion to allocate a larger share of such Competitive Bid
Loans to one or more of the successful Lenders and in making such allocation
shall use reasonable efforts to take into account previous allocations of
unequal shares to one or more of such Lenders in


51
#89365364v21    

--------------------------------------------------------------------------------





connection with other Competitive Bid Loans. Determinations by the
Administrative Agent of the amounts of Competitive Bid Loans to be allocated to
each such Lender shall be conclusive absent manifest error.
(g)    Notice to Lenders. On the date the Parent notifies the Administrative
Agent of its acceptance of one or more of the offers made by any Lender or
Lenders pursuant to Section 3.02(e) hereof, the Administrative Agent shall (x)
not later than 3:00 p.m. New York time on such date, in the case of a LIBOR
Auction or (y) as promptly as practicable on such date (but in no event later
than 3:00 p.m. New York time), in the case of an Absolute Rate Auction notify
each Lender which has made an offer (i) of the aggregate amount of each
Competitive Bid Borrowing with respect to which the Parent accepted one or more
Competitive Bid Loan Quotes and such Lender’s share of such Competitive Bid
Borrowing or (ii) that the Parent accepted no offers, such notice to be by
facsimile transmission.
(h)    Funding of Competitive Bid Loans. Any Lender whose offer to make any
Competitive Bid Loan has been accepted shall on the date specified in the
related Competitive Bid Loan Quote Request make the proceeds of such Loan
available to the Administrative Agent at the Administrative Agent’s Office, no
later than 12:00 Noon, New York time, in the case of a LIBOR Auction, and 3:00
p.m. New York City time, in the case of an Absolute Rate Auction, in funds
immediately available at such Office. The Administrative Agent will make the
funds so received available to the Relevant Borrower in funds immediately
available.

Section 3.03    Competitive Bid Loan Maturity Dates. The principal amount of
each Competitive Bid Loan shall be due and payable on the last day of the
applicable Interest Period specified in the related Competitive Bid Loan Quote
Request (the “Competitive Bid Loan Maturity Date”) and no prepayments of
Competitive Bid Loans shall be permitted.

Section 3.04    Interest Rates for Competitive Bid Loans. The outstanding
principal amount of each Competitive Bid Loan shall bear interest for each day
until due at the following rate or rates per annum:
(i)    for each LIBOR-based Loan, a rate per annum (computed on the basis of a
year of 360 days and actual days elapsed or, in the case of Loans denominated in
U.K. pounds sterling computed on the basis of a year of 365 or 366 days, as the
case may be) equal to the LIBOR Rate applicable to the Interest Period therefor
plus the LIBOR-based Margin quoted by the Lender making such Loan in the related
Competitive Bid Loan Quote submitted in accordance with Section 3.02(c) hereof;
and
(ii)    for each Absolute Rate Loan, a rate per annum (computed on the basis of
a year of 360 days and actual days elapsed) equal to the


52
#89365364v21    

--------------------------------------------------------------------------------





Absolute Rate quoted by the Lender making such Loan in the related Competitive
Bid Loan Quote submitted in accordance with Section 3.02(c) hereof.

Section 3.05    Competitive Bid Loan Interest Payment Dates. Interest on each
Competitive Bid Loan shall be due and payable on the Competitive Bid Loan
Maturity Date thereof, and if any Interest Period is longer than three months,
also on each third month of such Interest Period. After maturity of any
Competitive Bid Loan (by acceleration or otherwise), interest on such
Competitive Bid Loan shall be due and payable on demand.

Section 3.06    Competitive Bid Register. The Administrative Agent shall
maintain a register for the recordation of the names and addresses of Lenders
that have made Competitive Bid Loans and the principal amount of the Competitive
Bid Loans owing to each Lender from time to time together with the Competitive
Bid Loan Maturity Dates and interest rates applicable to each such Competitive
Bid Loan, and other terms applicable thereto (the “Competitive Bid Register”).
The Competitive Bid Register shall be available for inspection by the Parent or
any Lender, as to its bid only, at any reasonable time and from time to time
upon reasonable prior notice.

Section 3.07    Certain Provisions Relating to LIBOR-Based Loans. Each
Competitive Bid Loan that is a LIBOR-based Loan shall be subject to the
provisions of Section 2.06(d) applicable to Euro-Rate Portions.

ARTICLE IV    

PROVISIONS APPLICABLE TO LOANS

Section 4.01    Extension of Revolving Credit Maturity Date and Competitive Bid
Expiration Date. The Revolving Credit Maturity Date and the Competitive Bid
Expiration Date may be extended at any time for any period at the request of the
Parent with the express consent of the Lenders as provided below.
(a)    Request for Extension. The Parent may, in a written notice to the
Administrative Agent, request (an “Extension Request”) that the Revolving Credit
Maturity Date be extended for a period of 364 days; provided such Extension
Request is delivered to the Administrative Agent at least 30 days, but no more
than 90 days, prior to any anniversary of the Closing Date. The Parent may only
submit a total of two Extension Requests to the Administrative Agent. The
Administrative Agent shall promptly inform the Lenders of such Extension
Request. Each Lender that agrees with such Extension Request shall deliver to
the Administrative Agent its express written consent thereto no later than 15
days after the date of such Extension Request. Each Lender shall have the right
to withhold such consent in its sole discretion.


53
#89365364v21    

--------------------------------------------------------------------------------





(b)    Replacement Lenders. If the Requisite Extending Lenders have expressly
consented in writing to any such Extension Request as provided in Section
4.01(a), then the Administrative Agent shall so notify the Parent and the
Parent, at its option, may replace any Lender which has not agreed to such
Extension Request (a “Nonextending Lender”) with another financial institution
(which may be a Lender) which agrees to such extension and is reasonably
satisfactory to the Administrative Agent, the Swingline Lenders and the Issuers
(a “Replacement Lender”) by giving (not later than 90 days after the date of the
Extension Request) notice of the name of such Replacement Lender to the
Administrative Agent, the Swingline Lenders and the Issuers. Unless the
Administrative Agent, an Issuer or any Swingline Lender shall object to the
identity of such proposed Replacement Lender prior to the date 100 days after
the date of the Extension Request, upon notice from the Administrative Agent,
such Nonextending Lender shall, upon payment in full in cash to it of all
amounts owed to it hereunder and under the other Loan Documents, including all
amounts owed under Section 4.08(c) hereof, assign all of its interests hereunder
and under the other Loan Documents to such Replacement Lender and such
Replacement Lender shall assume all of such Nonextending Lender’s obligations
hereunder and under the other Loan Documents in accordance with the provisions
of Section 12.14(c) hereof.
(c)    Extension.
(i)    If the Requisite Extending Lenders shall have consented to any such
Extension Request, then as of 5:00 p.m. New York time on the date which is 20
days after the date of such Extension Request the Revolving Credit Maturity Date
shall be deemed to have been extended until, and shall be, the date specified in
the Extension Request, and if the Revolving Credit Maturity Date is so extended,
the Competitive Bid Expiration Date and the Letter of Credit Maturity Date (as
such dates may have been previously extended pursuant to this Section) shall be
deemed to have been extended for the same period. Under all other circumstances
neither the Revolving Credit Maturity Date, the Competitive Bid Expiration Date
nor the Letter of Credit Maturity Date shall be extended. Notwithstanding
anything herein to the contrary, in no event shall any such extension of the
Revolving Credit Maturity Date be effective as to any Nonextending Lender. To
the extent that any Nonextending Lender has not theretofore been replaced as
described above, then on the Revolving Credit Maturity Date which is applicable
to such Nonextending Lender (i.e., the Revolving Credit Maturity Date determined
without giving effect to any extension thereof to which such Nonextending Lender
has not consented), (i) the Parent (or, as applicable, Other Borrowers) shall
make payment in full in cash to such Nonextending Lender of all amounts owed to
it hereunder and under the other Loan Documents, including all amounts owed
under Section 4.08(c) hereof, (ii) if the conditions set forth in Section 6.02
are then satisfied, the participation of such Nonextending Lender in all Letters
of Credit shall terminate


54
#89365364v21    

--------------------------------------------------------------------------------





and each extending Lender shall be deemed to have acquired its pro rata
(relative to Commitment Percentage) share of such participation and shall
thereafter be liable to the Issuer in respect thereof and (iii) if the
conditions set forth in Section 6.02 are not then satisfied, the Parent shall
deposit with the Administrative Agent for the account of the Nonextending Lender
cash in the amount of such Nonextending Lender’s LC Exposure, which shall be
held on the terms of Section 2.11(i); provided that (A) amounts so deposited and
interest thereon shall be applied exclusively to amounts for which such
Nonextending Lender is or becomes liable to an Issuer pursuant to Section
2.11(d) and (B) at such time as the LC Exposure of the Nonextending Lender is
zero, all such amounts shall be refunded to the Parent.
(ii)    Notwithstanding the foregoing, the Revolving Credit Maturity Date and
the Commitment Termination Date (without taking into consideration any extension
pursuant to this Section 4.01(c)), as such terms are used in reference to any
Swingline Lender or any Swingline Loans made by such Swingline Lender, may not
be extended without the prior written consent of such Swingline Lender (it being
understood and agreed that, in the event such Swingline Lender shall not have
consented to any such extension, (A) such Swingline Lender shall continue to
have all the rights and obligations of the Swingline Lenders, as applicable,
hereunder through the Revolving Credit Maturity Date in effect prior to giving
effect to any extension pursuant to this Section 4.01(c) and thereafter shall
have no obligation to make any Swingline Loan, and (B) the Borrowers shall repay
all Swingline Loans, and all accrued interest thereon, made by any Swingline
Lender that shall not have consented to such extension no later than the day on
which such Swingline Loans would have been required to have been repaid in
accordance with the terms hereof without giving effect to any effectiveness of
the extension of the Revolving Credit Maturity Date pursuant to this paragraph
(and, in any event, no later than the Revolving Credit Maturity Date)).

Section 4.02    Calculation of Dollar Equivalent Amounts.
(a)    Calculation Upon Making and Repayment of Loans. Upon each issuance of a
Letter of Credit, Modification of a Letter of Credit which changes the undrawn
face amount thereof and each making and repayment of a Revolving Credit Loan or
a Competitive Bid Loan, in each case denominated in a currency other than
Dollars, the Administrative Agent shall calculate the Dollar Equivalent Amount
of the applicable LC Exposure or Loan.
(b)    Recalculation of Dollar Equivalent Amounts. In determining the aggregate
Dollar Equivalent Amount of all LC Exposure and Loans outstanding and proposed
to be outstanding, the Administrative Agent may (i) use the respective Dollar
Equivalent Amounts for


55
#89365364v21    

--------------------------------------------------------------------------------





LC Exposure and Loans calculated by it pursuant to clause (a) of this Section
and (ii) recalculate the Dollar Equivalent Amounts of the LC Exposure and each
outstanding Loan as frequently as it determines to do so in its discretion;
provided that in any event, such recalculation shall be made for the LC Exposure
and all Loans no less frequently than once each week during any period when the
aggregate Dollar Equivalent Amount of the LC Exposure and Loans outstanding
exceeds 90% of the Total Revolving Credit Commitment. The Administrative Agent
shall recalculate the Dollar Equivalent Amount of the LC Exposure and each
outstanding Revolving Credit Loan and Competitive Bid Loan at the Parent’s
request made no earlier than one month after the Parent’s most recent such
request.

Section 4.03    Mandatory Prepayments. In the event that for any reason other
than fluctuations in currency exchange rates the aggregate Dollar Equivalent
Amount of the outstanding Loans and LC Exposure exceeds at any time 100% of the
Total Revolving Credit Commitment as then in effect, the Borrowers shall prepay
outstanding Loans (subject to Section 4.08(c) hereof) and/or cash collateralize
Letters of Credit (in the manner set forth in Section 2.11(i)) as selected by
the Parent in an amount necessary to reduce the aggregate Dollar Equivalent
Amount of the outstanding Loans and Letters of Credit which are not
cash-collateralized to an amount which does not exceed the Total Revolving
Credit Commitment. If the Parent elects to prepay, or cause the prepayment of,
Loans in order to comply with the requirements of this Section 4.03, such
prepayment shall be made to the Lenders Pro Rata.
In the event that for any reason (including fluctuations in currency exchange
rates) the aggregate Dollar Equivalent Amount of the outstanding Loans and LC
Exposure at any time exceeds 105% of the Total Revolving Credit Commitment as
then in effect, the Borrowers shall prepay outstanding Loans (subject to Section
4.08(c) hereof) and/or cash collateralize Letters of Credit (in the manner set
forth in Section 2.11(i)) as selected by the Parent in an amount necessary to
reduce the aggregate Dollar Equivalent Amount of the outstanding Loans and
Letters of Credit which are not cash-collateralized to an amount which does not
exceed the Total Revolving Credit Commitment. If the Parent elects to prepay, or
cause the prepayment of, Loans in order to comply with the requirements of this
Section 4.03, such prepayment shall be made to the Lenders Pro Rata.

Section 4.04    Prepayment Procedures. Whenever any Borrower desires or is
required to prepay any part of its Loans, the Parent shall provide not less than
one Business Day’s prior written notice to the Administrative Agent at its
Office setting forth the following information:
(a)    the identity of the Relevant Borrower;
(b)    the type of Loans to be prepaid and the identity of the portions of such
Loans to be prepaid; and


56
#89365364v21    

--------------------------------------------------------------------------------





(c)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made.

Section 4.05    Payments Generally; Interest on Overdue Amounts.
(a)    Payments Generally. All payments and prepayments to be made by the Parent
or any Other Borrower in respect of principal, interest, fees, reimbursement of
LC Disbursements, indemnity, expenses or other amounts due from the Parent or
any Other Borrower hereunder or under any Loan Document in Dollars shall be
payable by 12:00 Noon, New York time, on the day when due without presentment,
demand, protest or notice of any kind (other than notice of acceleration as
required by Section 9.02 hereof), all of which are hereby expressly waived,
without set-off, counterclaim, withholding or other deduction of any kind or
nature, except for payments to a Lender subject to a withholding deduction under
Section 4.09 hereof. Except for payments to be made directly to an Issuer or a
Swingline Lender as expressly provided herein and payments under Sections 4.08,
4.09 and 12.06 hereof, such payments shall be made to the Administrative Agent
at its Office in Dollars in funds immediately available at such Office, and
payments under Sections 4.08, 4.09 and 12.06 hereof shall be made to the
applicable Lender at such domestic account as it shall specify to the Parent
from time to time in funds immediately available at such account.
All payments and prepayments to be made by the Parent or any Other Borrower in
respect of principal, interest, reimbursement of LC Disbursements or other
amounts due from any Borrower hereunder or under any Loan Document in a currency
other than Dollars shall be made by payment in that currency in freely
transferable funds by 12:00 Noon, New York time, for value on the applicable
payment date and such payment shall be due without presentment, demand, protest
or notice of any kind (other than notice of acceleration as required by Section
9.02 hereof), all of which are hereby expressly waived, without set-off,
counterclaim, withholding or other deduction of any kind or nature, except for
payments to a Lender subject to a withholding deduction under Section 4.09
hereof. Except for payments to be made directly to an Issuer as expressly
provided herein and payments under Sections 4.08, 4.09 and 12.06 hereof, such
payments shall be made to the Administrative Agent at the Administrative Agent’s
Office. Any payment or prepayment received by the Administrative Agent after
12:00 Noon, New York time on any day shall be deemed to have been received on
the next succeeding Business Day.
All payments to be made by a Lender under Section 4.05(c)(i) shall be made to
the Administrative Agent at its Office without set-off, withholding,
counterclaim or other deduction of any nature.
All payments hereunder of (i) principal or interest in respect of any Loan shall
be made in the currency in which such Loan is denominated, (ii) reimbursement
obligations (and interest in respect of reimbursement obligations) shall be made
in the currency in which the Letter


57
#89365364v21    

--------------------------------------------------------------------------------





of Credit in respect of which such reimbursement obligation exists was
denominated or (iii) any other amount due hereunder or under another Loan
Document shall be made in Dollars. The Administrative Agent shall distribute to
the Lenders all payments received by it for the account of the Lenders from any
Borrower as promptly as practicable after receipt by the Administrative Agent.
Except as expressly contemplated by Section 4.01(c), all payments on account of
Revolving Credit Loans shall be distributed to the Lenders Pro Rata. If and to
the extent that the Administrative Agent has not forwarded to any Lender such
Lender’s share of any such payment on the same Business Day as such payment is
received (or deemed received) from such Borrower, the Administrative Agent shall
pay to such Lender interest on such amount at the Federal Funds Effective Rate
for each day until such payment is made.
Upon termination of this Agreement and the expiration or cancellation of all
Letters of Credit and payment in full in cash of all principal, interest,
reimbursement amounts, fees, expenses and other amounts due from the Borrowers
hereunder or under any other Loan Document, each Lender will promptly mark any
Notes “cancelled” and forward them to the Administrative Agent for delivery to
the Parent.
(b)    Interest on Overdue Amounts. To the extent permitted by Law, after there
shall have become due (by acceleration or otherwise) principal, interest, fees,
obligations with respect to LC Disbursements, indemnity, expenses or any other
amounts due from any Borrower hereunder or under any other Loan Document, such
amounts shall bear interest for each day until paid (before and after judgment),
payable on demand, at a rate per annum based on a year of 360 days and actual
days elapsed which for each day shall be equal to the following:
(i)    in the case of any part of the Euro-Rate Portion or CDOR Portion of any
Revolving Credit Loans or of Competitive Bid Loans, (A) until the end of the
applicable then-current Funding Period or until regularly scheduled maturity, as
the case may be, at a rate per annum 2% above the rate otherwise applicable to
such part, and (B) thereafter in accordance with the following clause (ii); and
(ii)    in the case of any other amount due from any Borrower hereunder or under
any Loan Document, (A) 2% above the then current Base Rate, in the case of Loans
or other amounts denominated in Dollars or (B) 2% above the rate then borne by
overnight deposit in the applicable currency in the eurocurrency market as
determined by the Administrative Agent, in the case of Revolving Credit Loans,
Competitive Bid Loans or other amounts denominated in a currency other than
Dollars.
(c)    Administrative Agent’s Clawback.


58
#89365364v21    

--------------------------------------------------------------------------------





(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (x) in the case of
Base Rate Loans, one hour prior to the proposed time of the Borrowing and (y)
otherwise, prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this Agreement and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount, with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the rate determined by reference to the
applicable interest rate Option for such Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuers, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuer, with interest thereon, for each day from and including
the date such amount was distributed to it to but excluding the date of payment
to the


59
#89365364v21    

--------------------------------------------------------------------------------





Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.06    Availability of Currencies.
(a)    Unavailability. If, in the reasonable judgment of the Administrative
Agent, a Designated Currency ceases to be available and freely tradable in the
eurocurrency market then such currency shall cease to be a Designated Currency
hereunder. The Administrative Agent shall give prompt notice to the Parent and
the Lenders of any such determination.
(b)    Repayment in Dollars. In the event that (i) pursuant to Section 4.06(a),
the Administrative Agent has determined that a Designated Currency has ceased to
be available and freely tradable in the eurocurrency market and (ii) the
Administrative Agent has determined in good faith that such Designated Currency
is not otherwise available to the Parent or any Other Borrower, then, on the
date any Loans or amounts in respect of a Letter of Credit denominated in such
Designated Currency would become due under the terms of this Agreement (other
than as a result of an optional prepayment or of the acceleration of the Loans
under Section 9.02), the Relevant Borrower may repay such Loans (or other
amounts) by paying to each Lender an amount in Dollars equal to the amount
determined in good faith by such Lender (which determination shall be conclusive
absent manifest error) to be the amount in Dollars necessary to compensate such
Lender for the principal of and accrued interest on such Loans (or other
amounts) and any additional cost, expense or loss incurred by such Lender as a
result of such Loans or other amounts being repaid in Dollars (rather than in
their denominated currency).

Section 4.07    Changes in Law Rendering Certain Loans Unlawful. In the event
that any Law or guideline or interpretation or application thereof shall at any
time make it unlawful for any Lender to make, maintain or fund its Loans or its
Letter of Credit or Swingline Loan participations, such Lender shall promptly
notify the Parent and the Administrative Agent thereof. Thereupon, the Relevant
Borrower shall, subject to Section 4.08(c), if such Lender so requests, on such
date as may be required by the relevant Law, guideline, interpretation or
application, prepay such Loans. Each Lender shall take actions of the type
referred to in Section 4.10, if such actions would avoid such circumstances and
would not in the good faith judgment of such Lender be disadvantageous in any
way to such Lender or its Affiliates at such time or in the future. No Lender
shall be obligated to make any extension of credit hereunder in violation of any
applicable law.

Section 4.08    Additional Compensation in Certain Circumstances.
(a)    Increased Costs or Reduced Return Resulting From Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc. If any Law or change therein or
interpretation or application thereof by any Governmental Authority charged with
the interpretation or administration


60
#89365364v21    

--------------------------------------------------------------------------------





thereof or compliance with any request or directive of any Governmental
Authority (whether or not having the force of Law), in each case adopted or made
after the date hereof (or, with respect to any Other Borrower, adopted or made
at any time); provided, however, that for purposes of this Section 4.08, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any change therein
or interpretation or application thereof by any Governmental Authority charged
with the interpretation or administration thereof or compliance with any related
request or directive of any Governmental Authority (whether or not having the
force of Law) and (y) any requests or directives promulgated by, or the
interpretations or applications thereof by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted or made after the date hereof:
(i)    subjects any Lender or Issuer or any Notional Funding Office to any Tax
with respect to this Agreement, the Notes, the Loans, the Letters of Credit or
payments by any Borrower of principal, interest, Commitment Fees or other
amounts due from any Borrower hereunder or under the Notes, or other
obligations, its deposits, reserves, other liabilities or capital attributable
thereto (except for (A) Indemnified Taxes or (B) Excluded Taxes),
(ii)    imposes, modifies or deems applicable any reserve, special deposit or
similar requirement or imposes any other condition adversely affecting the cost
to a Lender or Issuer or Notional Funding Office of making, maintaining or
funding any Loan or issuing any Letter of Credit or acquiring or maintaining a
participation in any Letter of Credit hereunder (other than requirements
expressly included herein in the determination of interest under the Euro-Rate
Option), or
(iii)    imposes, modifies or deems applicable any capital adequacy or liquidity
or similar requirement (A) against assets (funded or contingent) of, or credits
or commitments to extend credit extended by, any Lender, any Issuer or any
Notional Funding Office hereunder, or any Person controlling a Lender or an
Issuer, or (B) otherwise applicable to the obligations of any Lender, any Issuer
or any Notional Funding Office under this Agreement, or any Person controlling a
Lender or an Issuer.
and the result of any of the foregoing is reasonably determined by any Lender or
Issuer to increase the cost to, reduce the income receivable by, or impose any
expense (including loss of margin) upon such Lender or Issuer, any Notional
Funding Office or, in the case of clause (iii) hereof, any Person controlling a
Lender or Issuer, with respect to this Agreement, the Notes or the making,
maintenance or funding of any Loan or the issuing of any Letter of Credit or the
acquiring or maintaining of a


61
#89365364v21    

--------------------------------------------------------------------------------





participation in any Letter of Credit (or, in the case of any capital adequacy
or similar requirement, to have the effect of reducing the rate of return on
such Lender’s, Issuer’s or controlling Person’s capital, taking into
consideration such Lender’s, Issuer’s or controlling Person’s policies with
respect to capital adequacy or similar requirement) by an amount which such
Lender or Issuer reasonably deems to be material, such Lender or Issuer may from
time to time promptly notify the Parent of the amount determined in good faith
(using any reasonable averaging and attribution methods) by such Lender or
Issuer (which determination shall be conclusive absent manifest error) to be
necessary to compensate such Lender or Issuer or such Notional Funding Office or
controlling Person for such increase, reduction or imposition. Each Lender and
Issuer will furnish the Parent and the Administrative Agent with a statement
setting forth in reasonable detail the basis, the manner of calculation and the
amount of each request by such Lender or Issuer for compensation from the Parent
under this Section 4.08. Such amount shall be due and payable by the Parent to
such Lender or Issuer five Business Days after such notice is given; provided
that the Parent shall not be obligated to pay such compensation unless such
Lender or Issuer in such notice certifies its good faith determination that it
shall be generally assessing such amounts against borrowers under agreements
having provisions similar to this paragraph. Notwithstanding the foregoing, the
Parent will not be required to reimburse any Lender or Issuer for any such
increase, reduction or imposition under this Section 4.08 (a) that (i) arises
prior to 120 days preceding the date of such Lender’s or Issuer’s request for
compensation under this Section 4.08(a), unless the applicable Law, guideline,
change, interpretation or application is imposed retroactively or (ii) if the
applicable Law, guideline, change, interpretation or application is imposed
retroactively, arises prior to 120 days preceding the later of the date the
Lender or Issuer reasonably should have learned of such Law, guideline, change,
interpretation or application and the date of such Lender’s or Issuer’s request.
Each Lender will take actions of the type referred to in Section 4.10, if such
actions would avoid the conditions referred to in clause (i), (ii) and (iii) of
this Section 4.08(a) and would not in the good faith judgment of such Lender be
disadvantageous in any way to such Lender or its Affiliates at such time or in
the future.
If a Lender requests reimbursement under this Section 4.08(a), so long as the
circumstances giving rise to such request continue to exist, the Parent at its
option, and at the sole cost and expense of the Borrowers, may replace such
Lender with another Lender or a financial institution reasonably satisfactory to
the Administrative Agent, each Issuer and each Swingline Lender by giving notice
of such replacement Lender to such Lender and the Administrative Agent. Unless
the Administrative Agent, any Issuer or any Swingline Lender shall object to the
identity of such proposed replacement Lender within 10 days after receipt of
such notice, the Lender being so replaced shall, upon payment in full in cash to
it of all amounts owed to it hereunder and under the other Loan Documents,
including all amounts owed under Section 4.08(c) hereof, assign all of its
interests hereunder and under the other Loan Documents to such replacement
Lender and such


62
#89365364v21    

--------------------------------------------------------------------------------





replacement Lender shall assume all of such other Lender’s obligations hereunder
and under the other Loan Documents in accordance with the provisions of Section
12.14(c) hereof.
(b)    Additional Reserve Costs. For so long as any Lender is required to make
special deposits with the European Central Bank, the Bank of England and/or The
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or comply with reserve assets, liquidity,
cash margin or other requirements of the European Central Bank, the Bank of
England and/or The Financial Services Authority (or, in any case, any other
authority which replaces all or any of its functions), to maintain reserve asset
ratios or to pay fees, in each case in respect of the Euro-Rate Portion of such
Lender’s Revolving Loans, such Lender shall be entitled to require the Relevant
Borrower to pay, contemporaneously with each payment of interest on each of such
Revolving Loans, additional interest on such Revolving Loan at a rate per annum
equal to the Mandatory Costs Rate calculated in accordance with the formula and
in the manner set forth in Schedule V hereto. Any additional interest owed
pursuant to this Section 4.08(b) shall be determined in reasonable detail by the
applicable Lender, which determination shall be conclusive and binding absent
manifest error, and notified to the Relevant Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the Relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
(c)    Funding Breakage. If any repayment of principal with respect to any part
of any Funding Segment of any Euro-Rate Portion or CDOR Portion of the Loans
(other than Swingline Loans) is made on a day other than on the last day of the
corresponding Funding Period, or any prepayment of principal with respect to any
Competitive Bid Loan is made, as a result of an acceleration of the maturity
thereof pursuant to Section 9.02 or for any other reason, or if any Borrower
fails to borrow after giving notice of borrowing, the Parent shall reimburse
each Lender on demand for any loss incurred by such Lender as a result of the
timing of such payment, prepayment or failure, including (without limitation)
any loss incurred in liquidating or employing deposits from third parties but
excluding loss of margin for the period after such payment, prepayment or
failure; provided that such Lender shall have delivered to the Parent a
certificate setting forth the basis for determining such loss, which certificate
shall be conclusive in the absence of manifest error.

Section 4.09    Taxes.
(a)    Payments Free of Taxes. Unless required by Law, all payments made by or
on account of any obligation of the Borrowers under this Agreement and any other
Loan Document shall be made free and clear of and without deduction for any and
all taxes, levies, imposts, deductions, charges or withholdings, and all
interest, additions to tax or penalties with respect thereto or similar charges
imposed by a Governmental Authority (“Taxes”). If any


63
#89365364v21    

--------------------------------------------------------------------------------





Withholding Agent shall be required by Law to deduct any Taxes from or in
respect of any sum payable under this Agreement or any other Loan Document to
any Lender, any Issuer or the Administrative Agent, then (i) if such Taxes are
Indemnified Taxes, the sum payable by the applicable Borrowers shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
4.09) such Lender, such Issuer or the Administrative Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Withholding Agent shall make such
deductions or withholding, and (iii) the applicable Withholding Agent shall pay
the full amount deducted to the relevant Governmental Authority or other
authority in accordance with applicable Law.
(b)    Other Taxes. In addition, each Borrower agrees to timely pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made under this Agreement
or any other Loan Document or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement or any other Loan Document, except
any such taxes that are imposed with respect to an assignment (other than an
assignment made or other action taken at the request of the Parent) (“Other
Taxes”), or at the option of the Administrative Agent, timely reimburse it for
such taxes.
(c)    Indemnity by the Parent. The Parent will indemnify each Lender and Issuer
and the Administrative Agent for the full amount of Taxes (other than Excluded
Taxes) imposed on or with respect to any payment made by or on account of any
obligation of the Parent and the Other Borrowers under any Loan Document and
Other Taxes (including, without limitation, any Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 4.09) paid or payable by
such Lender or Issuer or Administrative Agent, as the case may be, and any
liability (including, without limitation, penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted (referred to herein as “Indemnified
Taxes”). The Administrative Agent and each Issuer and Lender agree to give
notice to the Parent of the assertion of any claim against the Administrative
Agent or such Issuer or Lender relating to such Taxes or Other Taxes as promptly
as is practicable after being notified of such assertion; provided that the
Administrative Agent’s or such Issuer’s or Lender’s failure to notify the Parent
promptly of such assertion shall not relieve the Parent of its obligations under
this Section 4.09 except to the extent that the Parent is actually prejudiced
thereby. Payments by the Parent pursuant to this indemnification shall be made
within 30 days from the date the Administrative Agent or such Issuer or Lender
makes written demand therefor (submitted through the Administrative Agent),
which demand shall be accompanied by a certificate describing in reasonable
detail the basis therefor, which certificate shall be conclusive absent manifest
error.
(d)    Lender Indemnity. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but only to the extent that the Parent has
not already indemnified


64
#89365364v21    

--------------------------------------------------------------------------------





the Administrative Agent for such Taxes and without limiting the obligation of
the Parent to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 4.09(d) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(e)    Receipts, etc. Within 30 days after the date of any payment of Taxes or
Other Taxes, the Parent will furnish to the Administrative Agent the original or
a certified copy of a receipt evidencing payment thereof, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)    Other. Nothing in this Section 4.09 (including, for the avoidance of
doubt, Section 4.09(i)) or otherwise in this Agreement shall require the
Administrative Agent, any Lender or any Issuer to disclose to any other party to
this Agreement any of its tax returns (or any other information that it deems to
be confidential or proprietary).
(g)    Withholding Tax Exemption.
(i)    Each Lender or Issuer shall, (1) on or about the date such Lender or such
Issuer becomes party to this Agreement, and (2) from time to time thereafter if,
in each case of (1) and (2), reasonably requested in writing by the Parent or
the Administrative Agent, as promptly as is reasonable provide the
Administrative Agent and the Parent with the executed original forms prescribed
by the United States Internal Revenue Service or other relevant Governmental
Authority certifying as to the status of such Lender or such Issuer for purposes
of determining exemption from, or reduced rate applicable to, withholding taxes
with respect to payments to be made to such Lender or such Issuer under this
Agreement and the other Loan Documents.
(ii)    Without limiting the generality of the foregoing,
(A)    If a payment made to a Lender or Issuer under this Agreement or any other
Loan Documents would be subject to United States Federal withholding tax imposed
by FATCA if such Lender or such Issuer fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Issuer shall deliver to
the Administrative Agent and the Parent on or about the date such Lender or such
Issuer becomes party to this Agreement, at the time or times prescribed


65
#89365364v21    

--------------------------------------------------------------------------------





by law and at such time or times reasonably requested by the Administrative
Agent or the Parent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent or the Parent as
may be necessary for such party to comply with its obligations under FATCA, to
determine that such Lender or such Issuer has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment;
solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement;
(B)    Any Lender or Issuer, if reasonably requested by the Administrative Agent
or the Parent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Administrative Agent or the Parent as will
enable the Administrative Agent or the Parent to determine whether or not such
Lender or such Issuer is subject to backup withholding or information reporting
requirements;
(C)    Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent and
the Parent on or prior to the date on which such Lender becomes a Lender under
this Agreement or when reasonably requested by the Administrative Agent or the
Parent, executed originals of IRS Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax; and
(D)    Each lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent and
the Parent on or prior to the date on which such Lender becomes a Lender under
this Agreement or when reasonably requested by the Administrative Agent or the
Parent, executed originals of any applicable IRS Form W-8;
provided that a Lender or Issuer shall not be obligated to provide any such form
specified in clause (i) or (ii) if such Lender or such Issuer is not legally
able to do so. Each Lender and Issuer agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Administrative Agent and the Parent in writing of its legal inability to do so.


66
#89365364v21    

--------------------------------------------------------------------------------





(h)    Excluded Taxes. Excluded Taxes shall mean any of the following Taxes
imposed on or with respect to the Administrative Agent, any Lender or an Issuer
or required to be withheld from a payment to such Person:
(i)    Any Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes imposed on such Lender, such Issuer or
the Administrative Agent, as the case may be, (A) by the jurisdiction under the
laws of which such Lender or the Administrative Agent, as the case may be, is
organized or by any political subdivision thereof or imposed as a result of a
Lender having its principal office or applicable lending office or Notional
Funding Office in the Jurisdiction imposing the Tax, or (B) as a result of a
present or former connection between such Lender, such Issuer or the
Administrative Agent and the jurisdiction imposing such Tax (other than
connections arising from such Lender, Administrative Agent or such Issuer having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document)
(ii)    In the case of each Lender or Issuer, any United States federal
withholding Taxes, to the extent that such withholding is imposed on amounts
payable to or for the account of such Lender or such Issuer with respect to a
Loan, Letter of Credit or Commitment pursuant to a law that existed on the date
such Lender or such Issuer became a party to this Agreement (including FATCA) or
on the date such Lender or such Issuer changes its lending office or Notional
Funding Office; provided that this clause (ii) shall not apply to a Lender or
Issuer that became a Lender or Issuer as a result of an assignment made or other
action taken at the request of the Parent, or
(iii)    Any Taxes to the extent that the obligation to make such
indemnification or to pay such additional amounts would not have arisen but for
gross negligence, willful misconduct or bad faith of such Lender or such Issuer
or the failure of such Lender or such Issuer to comply with the provisions of
Section 4.09(g).
(i)    Refunds. If any party determines in its sole discretion exercised in good
faith that it has received a refund in respect of any Taxes or Other Taxes as to
which it has been indemnified pursuant to this Section 4.09 or with respect to
which a Borrower has paid additional amounts, pursuant to this Section 4.09,
such party shall promptly after the date of such receipt pay over the amount of
such refund to the indemnifying party (but only to the extent of


67
#89365364v21    

--------------------------------------------------------------------------------





indemnity payments made, or additional amounts paid, by the indemnifying party
under this Section 4.09 with respect to the Taxes or Other Taxes giving rise to
such refund and only to the extent that the amount of any such refund is
directly attributable to payments made under this Agreement), net of all
reasonable expenses of such party (including additional Taxes and Other Taxes
attributable to such refund, as determined by such party) and without interest
(other than interest, if any, paid by the relevant Governmental Authority with
respect to such refund). The indemnifying party shall, upon demand, pay to such
indemnified party any amount paid over to the indemnifying party by such
indemnified party (plus penalties, interest or other charges imposed by such
Governmental Authority) in the event such indemnified party is required to repay
any portion of such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (i), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (i) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.
(j)    Cure Action. Each Lender and Issuer agrees to take actions of the type
referred to in Section 4.10, if such actions would avoid or reduce payments
under this Section 4.09 and would not, in the good faith judgment of such Lender
or such Issuer, be disadvantageous in any way to such Lender or such Issuer or
its Affiliates at such time or in the future. If a Lender requests reimbursement
under this Section 4.09, so long as the circumstances giving rise to such
request continue to exist, the Parent at its option, and at the sole cost and
expense of the Borrowers, may replace such Lender with another Lender or a
financial institution reasonably satisfactory to the Administrative Agent by
giving notice of such replacement Lender to such Lender and the Administrative
Agent. Unless the Administrative Agent, any Issuer or any Swingline Lender shall
object to the identity of such proposed replacement Lender within 10 days after
receipt of such notice, the Lender being so replaced shall, upon payment in full
in cash to it of all amounts owed to it hereunder and under the other Loan
Documents, including all amounts owed under Sections 4.08(c) and 4.09 hereof,
assign all of its interests hereunder and under the other Loan Documents to such
replacement Lender and such replacement Lender shall assume all of such other
Lender’s obligations hereunder and under the other Loan Documents in accordance
with the provisions of Section 12.14(c) hereof.
(k)    Defined Terms. For purposes of this Section 4.09, the term “Lender”
includes any Issuer.


68
#89365364v21    

--------------------------------------------------------------------------------






Section 4.10    Funding by Branch, Subsidiary or Affiliate.
(a)    Notional Funding. Each Lender shall have the right from time to time,
prospectively or retrospectively, without notice to any Borrower, to deem any
branch, subsidiary or Affiliate of such Lender to have made, maintained or
funded any part of the Loans at any time; provided that if a Lender exercises
such right as a matter of administrative convenience and not as required by Law
or by this Agreement, then the Parent shall not be required to reimburse the
Lender for any increased amounts payable under Section 4.08(a) or 4.09 hereof
that result from the exercise of such right. Any branch, subsidiary or Affiliate
so deemed shall be known as a “Notional Funding Office.” Such Lender shall deem
any part of its Loans or the funding therefor to have been transferred to a
different Notional Funding Office if such transfer would avoid or cure an event
or condition described in Section 2.06(d)(i)(B) hereof or would lessen
compensation payable by any Borrower under Sections 4.08(a) or 4.09 hereof, and
would not, in the good faith judgment of such Lender, be disadvantageous in any
way to such Lender or its Affiliates at such time or in the future (it being
assumed for purposes of such determination that the Loans are actually made or
maintained by or funded through the corresponding Notional Funding Office).
Notional Funding Offices may be selected by such Lender without regard to such
Lender’s actual methods of making, maintaining or funding Loans or any sources
of funding actually used by or available to such Lender.
(b)    Actual Funding. Each Lender shall have the right from time to time to
make or maintain any part of the Loans by arranging for a branch, subsidiary or
Affiliate of such Lender to make or maintain such part of the Loans; provided
that if a Lender exercises such right as a matter of administrative convenience
and not as required by Law or by this Agreement, then the Parent shall not be
required to reimburse the Lender for any increased amounts payable under Section
4.08(a) or 4.09 hereof that result from the exercise of such right. Such Lender
shall have the right to (i) hold any applicable Note payable to its order for
the benefit and account of such branch, subsidiary or Affiliate or (ii) request
any Borrower to issue one or more promissory notes in the principal amount of
such part, in substantially the form attached hereto as Exhibit A or B, as the
case may be, with the blanks appropriately filled, payable to such branch,
subsidiary or Affiliate and with appropriate changes reflecting that the holder
thereof is not obligated to make any additional Loans to any Borrower. Each
Borrower agrees to comply promptly with any request under clause (ii) of this
Section 4.10(b). If any Lender causes a branch, subsidiary or Affiliate to make
or maintain any part of Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans and to any note payable to the order of
such branch, subsidiary or Affiliate to the same extent as if such part of the
Loans were made or maintained and such note were a Note payable to such Lender’s
order.

Section 4.11    Several Obligations. The failure of any Lender to make a
Revolving Credit Loan shall not relieve any other Lender of its obligation to
lend hereunder, but neither the


69
#89365364v21    

--------------------------------------------------------------------------------





Administrative Agent nor any Lender shall be responsible for the failure of any
other Lender to make a Revolving Credit Loan.

Section 4.12    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Commitment Fees shall cease to accrue on the Revolving Credit Commitment
of such Defaulting Lender pursuant to Section 2.05(a).
(b)    The Revolving Credit Committed Amount, Loans and LC Exposure of such
Defaulting Lender shall not be included in determining whether the Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
12.03); provided that this clause (b) shall not apply for purposes of any
amendment, modification or waiver that (i) increases such Defaulting Lender’s
Revolving Credit Committed Amount or extends the maturity of such Defaulting
Lender’s Loans or extends its Revolving Credit Commitment, or reduces principal
owed with respect thereto or (ii) requires the consent of all Lenders or each
Lender affected thereby and treats such Defaulting Lender differently than the
other respective Lenders.
(c)    If any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitments) but only to the extent that (A) no Event of
Default has occurred and is continuing at such time and (B) such reallocation
does not cause the Dollar Equivalent Amount of the Revolving Credit Exposure of
any non-Defaulting Lender to exceed the Dollar Equivalent Amount of the
Revolving Credit Committed Amount of such non-Defaulting Lender (it being
understood and agreed that, subject to Section 12.21, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation);
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuers only the Relevant Borrower’s obligations corresponding to such
Defaulting Lender’s


70
#89365364v21    

--------------------------------------------------------------------------------





LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.11(i) for so
long as such LC Exposure is outstanding;
(iii)    if the Parent cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Parent shall not be
required to pay any participation fees to such Defaulting Lender pursuant to
Section 2.05(b), and such fees shall not accrue, with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;
(iv)    if any LC Exposure of such non-Defaulting Lender is reallocated pursuant
to clause (i) above, then the participation fees payable to the Lenders pursuant
to Section 2.05(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Commitment Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuers or any other Lender
hereunder, all participation fees payable under Section 2.05(b) with respect to
such Defaulting Lender’s LC Exposure (to the extent neither so reallocated nor
cash collateralized) shall be payable to the applicable Issuer or Issuers in
respect of the Letters of Credit included in such LC Exposure, pro rata until
and to the extent that such LC Exposure is so reallocated and/or cash
collateralized.
(d)    So long as such Lender is a Defaulting Lender, no Issuers shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments and the obligations to
participate in Letters of Credit of the non-Defaulting Lenders and/or cash
collateral will be provided by the Parent in accordance with clauses (i) and
(ii) of Section 4.12(c) above.
(e)    If any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender, then (i) the Swingline Exposure (other than any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.04(c)) of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitments) but only to the extent that (A) no Event of Default has
occurred and is continuing at such time and (B) such reallocation does not cause
the Dollar Equivalent Amount of the Revolving Credit Exposure of any
non-Defaulting Lender to exceed the Dollar Equivalent


71
#89365364v21    

--------------------------------------------------------------------------------





Amount of the Revolving Credit Committed Amount of such non-Defaulting Lender
(it being understood and agreed that, subject to Section 12.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from such Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation);
and (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent prepay the portion of such Defaulting
Lender’s Swingline Exposure that has not been reallocated.
(f)    So long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding Swingline Exposure will be
fully covered by the Commitments of the non-Defaulting Lenders, and
participating interests in any such funded Swingline Loan will be allocated
among the non-Defaulting Lenders in a manner consistent with Section 4.12(e)(i)
(and such Defaulting Lender shall not participate therein).
(g)    If (i) a Bankruptcy Event with respect to a parent entity of which any
Lender is a subsidiary shall occur following the date hereof and for so long as
such event shall continue or (ii) an Issuer or Swingline Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, then (x)
such Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless such Issuer shall have entered into arrangements with the Parent
or such Lender, satisfactory to such Issuer to defease any risk to it in respect
of such Lender hereunder and (y) such Swingline Lender shall not be required to
fund any Swingline Loan unless such Swingline Lender shall have entered into
arrangements with the Parent or such Lender, satisfactory to such Swingline
Lender to defease any risk to it in respect of such Lender hereunder, as
applicable.
(h)    Any principal, interest, fees or any other amounts payable to or for the
account of any Defaulting Lender in its capacity as a Lender hereunder shall, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, (A) be applied, at such time or times as may be determined
by the Administrative Agent, (1) first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder, (2) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to the
Issuers in respect of such Defaulting Lender’s participations in Letters of
Credit, (3) third, to the funding of such Defaulting Lender’s Commitment
Percentage of any borrowing in respect of which such Defaulting Lender shall
have failed to fund such share as required hereunder, (4) fourth, to cash
collateralize participation obligations of such Defaulting Lender in respect of
outstanding Letters of Credit and (B) to the extent not applied as aforesaid, be
held, if so determined by the Administrative Agent, as cash collateral for
funding obligations of such Defaulting Lender in respect of future Revolving
Loans


72
#89365364v21    

--------------------------------------------------------------------------------





hereunder, (C) to the extent not applied or held as aforesaid, be applied, pro
rata, to the payment of any amounts owing to the Parent or the non- Defaulting
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Parent or any non-Defaulting Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations
hereunder and (D) to the extent not applied or held as aforesaid, be distributed
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.
(i)    In the event that the Administrative Agent, the Parent and the Issuers
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Credit
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Commitment Percentage.
(j)    So long as such Lender is a Defaulting Lender, the Parent may, at its
option, replace such Defaulting Lender with another financial institution (which
may be a Lender) reasonably satisfactory to the Administrative Agent by giving
notice of such replacement Lender to such Defaulting Lender and the
Administrative Agent. Unless the Administrative Agent, any Swingline Lender or
any Issuer shall object to the identity of such proposed replacement Lender
within 10 days after receipt of such notice, the Defaulting Lender being so
replaced shall, upon indefeasible payment in full in cash to it of all amounts
owed to it hereunder (which shall include amounts referenced in Section 4.08(c))
and under the other Loan Documents assign all of its interests hereunder and
under the Loan Documents to such replacement Lender and such replacement Lender
shall assume all of such Defaulting Lender’s obligations hereunder and under the
other Loan Documents in accordance with the provisions of 12.14(c).
(k)    So long as such Lender is a Defaulting Lender and no Event of Default or
Potential Event of Default has occurred or exists, the Parent may, at its
option, reduce the unused portion of such Defaulting Lender’s Commitment without
being required to reduce any other Lender’s Commitment. Any such reduction shall
be effective upon written notice by the Parent to the Administrative Agent.

ARTICLE V    

REPRESENTATIONS AND WARRANTIES
As of the date hereof, the Parent hereby represents and warrants to the
Administrative Agent and each Lender as follows:


73
#89365364v21    

--------------------------------------------------------------------------------






Section 5.01    Financial Statements; No Material Adverse Change. The Parent’s
audited consolidated balance sheet as of September 30, 2016, and the related
statement of consolidated income for the year then ended (copies of which have
been furnished to each Lender) are complete and correct in all material respects
and present fairly the financial condition of the Parent and its Subsidiaries as
of such date and the results of its operations for such year and since such date
to the date hereof there has been no material adverse change in such financial
condition or operations on a consolidated basis. The Parent’s unaudited
consolidated balance sheet as of December 31, 2016, and the related statement of
consolidated income for the three-month period ended on such date (copies of
which have been furnished to each Lender) are complete and correct in all
material respects and present fairly the financial condition of the Parent and
its Subsidiaries as of such date and the results of its operations for such
period (subject to normal year-end audit adjustments and the absence of certain
footnotes).

Section 5.02    Litigation. There is no action, suit or administrative
proceeding, to the knowledge of the Parent after due inquiry, pending or
threatened against the Parent or any of its Subsidiaries as of the date hereof
which, in the opinion of the Parent, involves any substantial risk of any
material adverse effect on the financial condition or business of the Parent and
its Subsidiaries on a consolidated basis.

Section 5.03    Due Organization. The Parent is a corporation and each Initial
Other Borrower is (and as of the date it becomes an Other Borrower hereunder,
each additional Other Borrower will be) a legal entity, in each case duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

Section 5.04    Consents and Approvals. The Parent and each Initial Other
Borrower has (and as of the date it becomes an Other Borrower hereunder, each
additional Other Borrower will have) obtained the necessary material consents
and approvals, governmental or otherwise, for its execution and performance
under this Agreement.

Section 5.05    Corporate Power, Authorization and Enforceability. The Parent
and each Initial Other Borrower has (and as of the date it becomes an Other
Borrower hereunder, each additional Other Borrower will have) taken all
necessary corporate or other organizational action to authorize its execution
and performance under this Agreement such that this Agreement, the Notes and, as
applicable, the other Loan Documents constitute valid and legally binding
obligations of the Parent and each Other Borrower, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Section 5.06    ERISA. Parent and each Other Borrower is in compliance in all
material respects with all applicable provisions and requirements of ERISA with
respect to any


74
#89365364v21    

--------------------------------------------------------------------------------





Employee Benefit Plan for which Parent or such Other Borrower is the plan
sponsor or a contributing employer, and Parent is not subject to any material
liability, penalty, excise tax or Lien arising under ERISA or under the Internal
Revenue Code with respect to any Plan which is sponsored by the Parent or any
Subsidiary (or to which the Parent or any Subsidiary is obligated to
contribute), except to the extent such noncompliance, liability, penalty, excise
tax or Lien would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.07    No Conflict. Neither the execution and delivery by the Parent
or, as applicable, the Other Borrowers of the Loan Documents, nor the
consummation of the transactions therein contemplated, nor compliance by the
Parent or, as applicable, the Other Borrowers with the provisions thereof will
violate (a) to the best of the Parent’s knowledge after due inquiry, any
material law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Parent or any of its Subsidiaries, (b) the Parent’s or any
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (c) to the best
of the Parent’s knowledge after due inquiry, the provisions of any material
indenture, instrument or agreement to which the Parent or any of its
Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any lien in, of or on the property of the
Parent or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement, except, in each case, to the extent such violation would not have
a material adverse effect on the financial condition or business of the Parent
and its Subsidiaries on a consolidated basis.

Section 5.08    No Default. Each of the Parent and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No Event of Default or Potential Event of Default has
occurred and is continuing.

Section 5.09    Anti-Corruption Laws and Sanctions. The Parent and its
Subsidiaries have implemented and maintain in effect policies and procedures
reasonably designed to promote compliance by the Parent and its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Parent, its Subsidiaries and, to the
knowledge of the senior management of each of the Parent and its Subsidiaries,
their respective directors, officers, employees and agents are in compliance in
all material respects with Anti-Corruption Laws and applicable Sanctions. None
of (a) the Parent, any Subsidiary of the Parent, or, to the knowledge of the
senior management of each of the Parent and its Subsidiaries, any of their
respective directors, officers or employees, or (b) to the knowledge of the
senior management of each of the Parent and its Subsidiaries, any agent of the
Parent or any of its


75
#89365364v21    

--------------------------------------------------------------------------------





Subsidiaries or other Affiliates that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. Parent and its Subsidiaries are in compliance in all material respects
with applicable provisions of Title III of the USA PATRIOT Act.

ARTICLE VI    

CONDITIONS OF CREDIT

Section 6.01    Conditions to Initial Credit Events. The obligation of each
Lender to make its initial Loan and of each Issuer to issue its initial Letter
of Credit is subject to the execution and delivery of this Agreement by all
parties hereto and the following conditions precedent:
(a)    Officer’s Certificate. The Administrative Agent shall have received a
certificate dated the Closing Date and signed by the Treasurer or a Vice
President of the Parent to the effect that each of the representations and
warranties made by the Parent in Article V hereof is true and correct in all
material respects (or, if qualified by “material,” “Material Adverse Effect” or
similar language, in all respects (after giving effect to such materiality
qualification)) on and as of the Closing Date as if made on and as of such date,
both before and after giving effect to the Credit Events requested to be made on
the Closing Date.
(b)    Legal Opinion. The Parent shall provide to the Administrative Agent a
legal opinion dated the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent as to the matters set forth in Sections
5.03, 5.04, 5.05 and 5.07 of this Agreement.
(c)    Corporate Action. The Administrative Agent shall have received on or
before the Closing Date certified copies of all corporate action taken by the
Parent and each Initial Other Borrower to authorize the execution and delivery
of this Agreement and, if required, the Notes and such other papers as the
Administrative Agent or any Lender shall reasonably require, including specimen
signatures of the officers executing this Agreement, the Notes and such
documents, including any notices of borrowing.
(d)    Patriot Act Information. The Administrative Agent shall have received
copies of the articles or certificate of incorporation of the Parent and each
Initial Other Borrower, together with all amendments, and a certificate of good
standing, each certified as of a recent date by the appropriate governmental
officer in its jurisdiction of incorporation, as well as any other information
required by Section 326 of the USA PATRIOT ACT or necessary for the
Administrative Agent or any Lender to verify the identity of the Parent and each
Initial Other Borrower as required by Section 326 of the USA PATRIOT Act.


76
#89365364v21    

--------------------------------------------------------------------------------





(e)    Fees and Expenses. The Parent shall have paid all fees and expenses
required to be paid by it on or before the Closing Date in connection with this
Agreement (to the extent such fees and expenses are due and reasonably detailed
statements for such fees and expenses have been delivered to the Parent).
(f)    Termination of Existing Agreement. The Existing Agreement, and all
commitments thereunder, shall have been terminated and the Borrowers shall have
paid all “Obligations” owing thereunder, including but not limited to all
accrued and unpaid fees, costs and expenses.

Section 6.02    Conditions to All Credit Events. The obligation of each Lender
to make each Loan to be made by it hereunder and of each Issuer to issue or
Modify Letters of Credit is subject to the following conditions precedent:
(a)    No Default. No Event of Default and (except in the case of a rollover or
an extension of a Loan, but not an increase in the principal amount of a Loan)
no Potential Event of Default, has occurred and is continuing on and as of the
date of such Credit Event, both immediately before and immediately after giving
effect to such Credit Event.
(b)    Representations and Warranties. Each of the representations and
warranties made by the Parent in Sections 5.03, 5.04, 5.05, 5.07 and 5.09 hereof
shall be true and correct in all material respects on and as of the date of such
Credit Event as if made on and as of such date unless such representation is
already qualified by materiality and then, in such case, the representation
shall be true in all respects, both immediately before and immediately after
giving effect to such Credit Event. It is further understood and agreed that
notice by the Parent requesting any Credit Event pursuant to Section 2.03,
2.11(b) or 3.02 hereof shall constitute a certification by the Parent that (a)
the conditions precedent required by this Section 6.02 are satisfied at the date
of such Credit Event, and (b) that the proceeds of such Loans will be used by
the Borrowers for, and such Letters of Credit will be issued to support, general
corporate purposes and no part of such proceeds will be used either directly or
indirectly to purchase or carry margin stock in violation of Regulation U of the
Board of Governors of the Federal Reserve System.

Section 6.03    Additional Conditions to Initial Credit Events of Other
Borrowers. The obligations of each Lender to make each Loan to be made by it
hereunder to an Other Borrower and of each Issuer to issue Letters of Credit for
the account of an Other Borrower shall be subject to the following conditions
precedent, in addition to those conditions stated in Section 6.02:
(a)    Either (i) such Other Borrower is an Initial Other Borrower with respect
to which the documents referred to in Sections 6.01(a), (b), (c) and (d) were
delivered to the Administrative Agent on the Closing Date or (ii) such Other
Borrower and the Parent have executed and delivered to the Administrative Agent
a Borrower Accession Instrument, together with the


77
#89365364v21    

--------------------------------------------------------------------------------





documents listed therein, and such documents are in form and substance
reasonably satisfactory to the Administrative Agent, as evidenced by its
signature on such Borrower Accession Instrument, and at least five Business Days
have elapsed since the delivery of such Borrower Accession Agreement to the
Administrative Agent (of which delivery the Administrative Agent shall give
prompt notice to the Lenders).
(b)    No event or circumstance of the type described in Section 9.01(c), (d),
(e), (g), (i), or (j) with respect to such Other Borrower has occurred and is
continuing on and as of the date of such Loans or Letter of Credit issuance.

ARTICLE VII    

AFFIRMATIVE COVENANTS

Section 7.01    Affirmative Covenants. From and after the Closing Date and until
the payment in full in cash of all of the Obligations (other than contingent
indemnification and contingent expense reimbursement obligations not yet due and
payable) and so long as any Commitment shall be in effect or any Loan or Letter
of Credit (other than Letters of Credit that have been cash collateralized or as
to which other arrangements with respect thereto satisfactory to the applicable
Issuer shall have been made) or unreimbursed LC Disbursement shall be
outstanding hereunder, the Parent agrees that it will, unless the Required
Lenders shall otherwise consent in writing:
(a)    Maintain, and cause each Subsidiary to maintain, insurance against risks
of fire and other casualties with good and responsible insurance companies upon
its properties of an insurable nature which are owned and acquired by it from
time to time, in accordance with its normal insurance policies and practices.
(b)    Duly pay and discharge, and cause each Subsidiary to pay and discharge,
all taxes, assessments and governmental charges upon it or against its
properties prior to the date on which penalties attach thereto, unless and to
the extent only that (i) the same shall be contested in good faith and by proper
proceedings or (ii) the failure to pay such taxes, assessments and charges,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
(c)    Furnish to the Administrative Agent, with a copy for each Lender (i)
within 60 days after the close of each quarter, except the last quarter, of each
fiscal year, an unaudited consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such quarter, an unaudited consolidated income
statement of the Parent and its Subsidiaries for the period commencing at the
end of the Parent’s previous fiscal year and ending with the end of such quarter


78
#89365364v21    

--------------------------------------------------------------------------------





and an unaudited consolidated cash flow statement of the Parent and its
Subsidiaries for the period commencing at the end of the Parent’s previous
fiscal year and ending with the end of such quarter, as such are filed with the
Securities and Exchange Commission, (ii) within 120 days after the close of each
fiscal year financial statements filed with the Securities and Exchange
Commission consisting of a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and a consolidated income
statement of the Parent and its Subsidiaries for such fiscal year and a
consolidated cash flow statement of the Parent and its Subsidiaries for such
fiscal year which will be certified by independent certified public accountants
of recognized standing, (iii) as soon as possible and in any event within five
days after having knowledge of the occurrence of any Event of Default or
Potential Event of Default which in either case is continuing on the date of
such statement, a statement of the Chief Financial Officer of the Parent setting
forth details of such Event of Default or Potential Event of Default and the
action which the Parent has taken and proposes to take with respect thereto and
(iv) such other information in confidence respecting the financial condition and
affairs of the Parent and its Subsidiaries as the Administrative Agent or any
Lender (through the Administrative Agent) may from time to time reasonably
request. Any financial statement or other material required to be delivered
pursuant to this clause (c) shall be deemed to have been furnished to each of
the Administrative Agent and the Lenders on the date that such financial
statement or other material is publicly accessible on the Securities and
Exchange Commission’s website at www.sec.gov; provided that the Parent will
furnish paper copies of such financial statements and other materials to any
Lender that requests, by notice to the Parent, that the Parent do so, until the
Parent receives notice from such Lender to cease delivering such paper copies.
(d)    Furnish to the Administrative Agent, with a copy for each Lender, a
certificate duly completed and signed by the Treasurer, the Chief Financial
Officer, the Assistant Treasurer or the Controller of the Parent concurrently
with the delivery of the financial statements referred to in Section 7.01(c)(i)
and (ii) (i) stating that, to the knowledge of such officer (after due inquiry),
as of the date thereof no Event of Default or Potential Event of Default has
occurred and is continuing or exists (or if an Event of Default or Potential
Event of Default has occurred and is continuing or exists, specifying in detail
the nature and period of the existence thereof and any action with respect
thereto taken or contemplated to be taken by the Parent) and (ii) stating in
reasonable detail the information and calculations necessary to establish
compliance with Section 8.01 hereof.
(e)    Comply, and cause each of its Subsidiaries to comply, with all laws
(including ERISA, Environmental Laws, Anti-Corruption Laws and Sanctions),
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


79
#89365364v21    

--------------------------------------------------------------------------------





(f)    Not request any Borrowing, and shall not use, and shall procure that the
Other Borrowers and their respective directors, officers and employees shall not
use, directly or indirectly, the proceeds of any Loan or Letter of Credit, and
shall not lend, contribute, or otherwise make such proceeds available to any
Subsidiary, other Affiliate, joint venture partner or other Person (i) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, in each case, except to the extent permissible for a
Person required to comply with Sanctions or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto
(including any Person participating in the transaction, whether as Lender,
Administrative Agent, or otherwise).
(g)    Maintain in effect and enforce policies and procedures reasonably
designed to promote compliance by the Parent and its Subsidiaries and their
respective directors, officers, employees, and agents with Anti-Corruption Laws
and applicable Sanctions.

ARTICLE VIII    

NEGATIVE COVENANTS
From and after the Closing Date and until the payment in full in cash of all of
the Obligations (other than contingent indemnification and contingent expense
reimbursement obligations not yet due and payable) and so long as any Commitment
shall be in effect or any Loan or Letter of Credit (other than Letters of Credit
that have been cash collateralized or as to which other arrangements with
respect thereto satisfactory to the applicable Issuer shall have been made) or
unreimbursed LC Disbursement shall be outstanding hereunder, the Parent agrees
that it will not, unless the Required Lenders shall otherwise consent in
writing:

Section 8.01    Maximum Leverage Ratio. Permit the Leverage Ratio to, at any
time, exceed 0.70 to 1.00.

Section 8.02    Disposal of Assets. Sell, lease, assign, transfer or otherwise
dispose of all or substantially all of its consolidated assets or permit its
percentage ownership interest in any Other Borrower to be less than 75% (so long
as such Other Borrower remains an Other Borrower hereunder).

Section 8.03    Liens. Create, assume or suffer to exist, nor cause or permit
any Subsidiary to create, assume or suffer to exist, any mortgage, lien, pledge
or security interest on any Principal Property, or any underlying real estate of
such property, or shares of capital stock or


80
#89365364v21    

--------------------------------------------------------------------------------





indebtedness of any Restricted Subsidiary, whether now owned or hereafter
acquired; provided that this Section 8.03 shall not apply to any of the
following:
(a)    mortgages, liens, pledges or security interests on any Principal Property
acquired, constructed or improved by the Parent or any Restricted Subsidiary
after the date of the Indenture which are created or assumed contemporaneously
with, or within 180 days after (or in the case of any such Principal Property
which is being financed on the basis of long-term contracts or similar financing
arrangements for which a firm commitment is made by one or more banks, insurance
companies or other lenders or investors (not including the Parent or any
Restricted Subsidiary), then within 360 days after), the completion of such
acquisition, construction or improvement of such Principal Property to secure or
provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement, or mortgages, liens, pledges or
security interests on any Principal Property existing at the time of acquisition
thereof;
(b)    mortgages, liens, pledges or security interests on property or shares of
capital stock or indebtedness of a Person existing at the time such Person is
merged into or consolidated with the Parent or a Restricted Subsidiary or at the
time of a sale, lease or other disposition of the properties of a Person
substantially as an entirety to the Parent or a Restricted Subsidiary;
(c)    mortgages, liens, pledges or security interests on property or shares of
capital stock or indebtedness of a Person existing at the time such Person
becomes a Restricted Subsidiary;
(d)    mortgages, liens, pledges or security interests to secure indebtedness of
a Restricted Subsidiary to the Parent or to another Restricted Subsidiary, but
only so long as such indebtedness is held by the Parent or a Restricted
Subsidiary;
(e)    mortgages, liens, pledges or security interests in favor of the United
States of America or any State thereof, or any department, agency or political
subdivision of the United States of America or any State thereof, to secure
partial, progress, advance or other payments pursuant to any contract or
statute, including mortgages, liens, pledges or security interests to secure
indebtedness of the pollution control or industrial revenue bond type, or to
secure any indebtedness incurred for the purpose of financing all or any part of
the purchase price or the cost of constructing or improving the property subject
to such mortgages, liens, pledges or security interests;
(f)    mortgages, liens, pledges or security interests in favor of any customer
arising in respect of partial, progress, advance or other payments made by or on
behalf of such customer for goods produced for or services rendered to such
customer in the ordinary course of business not exceeding the amount of such
payments;


81
#89365364v21    

--------------------------------------------------------------------------------





(g)    mortgages, liens, pledges or security interests for the sole purpose of
extending, renewing or replacing in whole or in part any lien referred to in the
foregoing clauses (a) through (f), inclusive, or in this clause (g), or any lien
created prior to and existing on the date of the Indenture; provided that the
principal amount of indebtedness secured thereby shall not exceed the principal
amount of indebtedness so secured at the time of such extension, renewal or
replacement, and that such extension, renewal or replacement shall be limited to
all or a part of the property subject to the lien so extended, renewed or
replaced (plus improvements on such property);
(h)    mechanics’, workmen’s, repairmen’s, materialmen’s, carriers’ or other
similar liens arising in the ordinary course of business;
(i)    mortgages, liens, pledges or security interests created by or resulting
from any litigation or proceedings which are being contested in good faith;
mortgages, liens, pledges or security interests arising out of judgments or
awards against the Parent or any Restricted Subsidiary with respect to which the
Parent or such Restricted Subsidiary is in good faith prosecuting an appeal or
proceedings for review; or mortgages, liens, pledges or security interests
incurred by the Parent or any Restricted Subsidiary for the purpose of obtaining
a stay or discharge in the course of any legal proceeding to which the Parent or
such Restricted Subsidiary is a party; or
(j)    mortgages, liens, pledges or security interests for taxes or assessments
or governmental charges or levies not yet due or delinquent, or which can
thereafter be paid without penalty, or which are being contested in good faith
by appropriate proceedings; landlord’s liens on property held under lease, and
tenants’ rights under leases; easements; and any other mortgages, liens, pledges
or security interests of a nature similar to those hereinabove described in this
clause (j) which do not, in the opinion of the Parent, materially impair the use
of such property in the operation of the business of the Parent or a Restricted
Subsidiary or the value of such property for the purposes of such business;
provided, however, that if (x) the Parent creates, assumes or suffers to exist
or causes or permits any Subsidiary to create, assume or suffer to exist any
such mortgage, lien, pledge or security interest on any such Principal Property
or any such underlying real estate, shares or indebtedness or (y) to the extent
the Indenture and any securities thereunder remain outstanding, and the
Indenture requires the Parent to make or cause to be made effective provision
whereby the obligations outstanding under the Indenture are secured by any
mortgage, lien, pledge or security interest equally and ratably with any and all
other indebtedness and obligations secured thereby, then, in each case of (x)
and (y), the Parent shall also make or cause to be made effective provision
whereby the Obligations shall be secured by such mortgage, lien, pledge or
security interest equally and ratably with any and all other indebtedness or
obligations secured thereby (including the outstanding obligations under the
Indenture, if any).


82
#89365364v21    

--------------------------------------------------------------------------------






ARTICLE IX    

EVENTS OF DEFAULT

Section 9.01    Events of Default. An “Event of Default” shall mean the
occurrence or existence of one or more of the following events or conditions:
(a)    Default in payment of principal on any Loan or Note or reimbursement
obligation with respect to any Letter of Credit when due; or
(b)    Default in payment of interest, any Commitment Fee, Letter of Credit Fee
or any other amount provided for herein, and such default shall continue
unremedied for five Business Days after written notice thereof shall have been
received by the Parent from the Administrative Agent or any Lender; or
(c)    Any representation made by the Parent or any Other Borrower herein or in
any certificate, statement or report, or any financial statement, furnished by
the Parent or any Other Borrower hereunder shall prove at any time to be
erroneous in any material respect; provided, however, the Parent or such Other
Borrower shall have twenty days after the Parent or such Other Borrower has
knowledge of such fact to remedy the underlying facts resulting in such
certificate, statement or report being erroneous as above described; or
(d)    (i) Default in any respect in the performance of Section 7.01(f) hereof
or (ii) default in any material respect by the Parent or any Other Borrower in
the performance of any other term, covenant or agreement contained in this
Agreement, other than those set forth in clause (i) of this clause (d) or
clauses (a) through (c) above and (x) such default (other than a default in the
performance of Section 7.01(c)(iii) hereof) shall continue unremedied for thirty
days after written notice thereof shall have been received by the Parent from
the Administrative Agent or (y) in the case of a default in the performance of
Section 7.01(c)(iii) hereof, such default shall have continued unremedied for
five days; or
(e)    Failure by the Parent or any Subsidiary to pay when due (whether at
maturity, upon acceleration or otherwise, giving effect to any applicable grace
period) obligations for borrowed money (other than Limited Recourse Debt) in
excess of the Dollar Equivalent Amount of $225,000,000 in the aggregate at any
time; or
(f)    If the Parent dissolves or merges or is merged with another entity
(unless (i) the Parent is the surviving entity or the surviving entity is (x) a
corporation incorporated under the laws of the United States, any state thereof
or the District of Columbia or (y) a partnership or limited liability company
formed under the laws of the United States, any state thereof or the District of
Columbia (any such entity, the “Successor Borrower”) and, in the case of this
clause (y),


83
#89365364v21    

--------------------------------------------------------------------------------





the Lenders will not recognize income, gain or loss for U.S. federal income tax
purposes as a result of such merger and will be subject to federal income tax on
the same amounts, in the same manner and at the time times as would have been
the case if such merger had not occurred, (ii) the Successor Borrower (if not
Parent) shall succeed, by agreement reasonably satisfactory in form and
substance to the Administrative Agent, to all of the businesses and operations
of the Parent and shall assume all of the rights and Obligations of the Parent
under this Agreement and the other Loan Documents, (iii) each Other Borrower
confirms its Obligations under this Agreement and the other Loan Documents in
form and substance reasonably satisfactory to the Administrative Agent, (iv) the
Administrative Agent and each Lender shall have received, such other documents
and information as may be reasonably requested, including, without limitation,
information in respect of applicable “know your customer” and anti-money
laundering rules and regulations and the USA PATRIOT Act, (v) no Event of
Default and no Potential Event of Default has occurred and is continuing or
would result therefrom, (vi) after giving effect to such dissolution or merger,
the Public Debt Rating is at least BBB+/Baa1 and (vii) Parent or such Successor
Borrower, as applicable, shall have delivered to the Administrative Agent, for
distribution to the Lenders, an officer’s certificate to the effect that such
merger complies with the terms of this Agreement); or
(g)    A judgment or order for the payment of money in excess of the Dollar
Equivalent Amount of $225,000,000 shall be rendered against the Parent or any
Other Borrower and such judgment shall continue unsatisfied or unstayed for a
period of 60 days after the time period for appeal has expired; provided,
however, that, for purposes of determining whether an Event of Default has
occurred under this Section 9.01(g), the amount of any such judgment or order
shall be reduced to the extent that (i) such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (ii) such insurer, which shall be rated at least
“A” by A.M. Best Company, has been notified of, and has not disputed the claim
made for payment of, such judgment or order; or
(h)    The Parent shall purport to terminate, revoke, declare voidable or void
all or any part of its obligations under Article X hereof and such termination,
revocation or declaration shall not have been rescinded in writing within three
Business Days after written notice thereof by the Administrative Agent to the
Parent; or
(i)    The Parent or any Other Borrower makes, or takes corporate or other
organizational action for a general assignment for the benefit of creditors, or
files a voluntary petition in bankruptcy or a petition or answer seeking its
reorganization or the readjustment of its indebtedness or consents to or
petitions for the appointment of a receiver, trustee or liquidator of all or
substantially all of its property; or
(j)    The commencement of a case or other proceeding, without the application
or consent of the Parent or any Other Borrower, in any court of competent
jurisdiction,


84
#89365364v21    

--------------------------------------------------------------------------------





seeking the liquidation, reorganization, dissolution, winding up, or composition
or readjustment of debts, of the Parent or such Other Borrower, the appointment
of a trustee, receiver, custodian, liquidator or the like for the Parent or any
Other Borrower, or any similar action with respect to the Parent or any Other
Borrower, under any laws relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, and such case or proceeding
shall continue undismissed, or unstayed and in effect for a period of 90
consecutive days or an order for relief in respect of the Parent or any Other
Borrower, shall be entered in an involuntary case under the Federal bankruptcy
laws (as now or hereafter in effect) and such order shall not be dismissed,
discharged, stayed or restrained prior to the end of such 90 day period or
within 30 days of its entry, whichever is later; or
(k)    A Change of Control shall have occurred; or
(l)    An ERISA Event shall have occurred, which either alone or together with
all other such ERISA Events, if any, that have already occurred would reasonably
be expected to result in a Material Adverse Effect;
provided that notwithstanding the foregoing, no Event of Default or Potential
Event of Default shall be deemed to have occurred or to exist as a result of an
event or circumstance of the type described in clause (c), (d), (g), (i) or (j)
with respect to an Other Borrower for a period of five Business Days after
notice of such event or circumstance is given by the Administrative Agent to the
Parent, if, within such five Business Day period (i) the principal of, and
interest on, all outstanding Loans made to such Other Borrower are repaid in
full and (ii) such Other Borrower and the Parent execute and deliver to the
Administrative Agent an Other Borrower Removal Notice.

Section 9.02    Consequences of an Event of Default.
(a)    If an Event of Default specified in clauses (a) through (h), (k) and (l)
of Section 9.01 hereof shall occur or exist, then, in addition to all other
rights and remedies which the Administrative Agent or any Lender may have
hereunder or under any other Loan Document, at law or in equity, the Lenders
shall be under no further obligation to make Loans, the Issuers shall be under
no further obligation to issue or Modify Letters of Credit, and the
Administrative Agent may, and upon the written request of the Required Lenders
shall, by notice to the Parent, from time to time do any or all of the
following:
(i)    declare the Commitments terminated, whereupon the Commitments will
terminate;
(ii)    declare the unpaid principal amount of the Loans, interest accrued
thereon and all other Obligations to be immediately due and payable without
presentment, demand, protest or further notice of any kind, all of which are


85
#89365364v21    

--------------------------------------------------------------------------------





hereby waived and require any outstanding Letters of Credit to be cash
collateralized in accordance with Section 2.11(i).
(b)    If an Event of Default specified in clauses (i) or (j) of Section 9.01
hereof shall occur or exist, then, in addition to all other rights and remedies
which the Administrative Agent or any Lender may have hereunder or under any
other Loan Document, at law or in equity, the Commitments shall automatically
terminate, the Lenders shall be under no further obligation to make Loans, the
Issuers shall be under no further obligation to issue or Modify Letters of
Credit, the unpaid principal amount of the Loans, interest accrued thereon and
all other Obligations shall become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
waived, and any outstanding Letters of Credit shall be cash collateralized in
accordance with Section 2.11(i).

ARTICLE X    

PARENT GUARANTY

Section 10.01    Guaranty and Suretyship. The Parent hereby absolutely,
unconditionally and irrevocably guarantees and becomes surety for the full and
punctual payment of the Guaranteed Obligations as and when such payment shall
become due (at scheduled maturity, by acceleration or otherwise) in accordance
with the terms of the Loan Documents. The provisions of this Article X are an
agreement of suretyship as well as of guaranty, are a guarantee of payment and
not merely of collectability, and are in no way conditioned upon any attempt to
collect from or proceed against any Other Borrower or any other Person or any
other event or circumstance. The obligations of the Parent under this Article X
are direct and primary obligations of the Parent and are independent of the
Guaranteed Obligations, and a separate action or actions may be brought against
the Parent regardless of whether action is brought against any Other Borrower or
any other Person or whether any Other Borrower or any other Person is joined in
any such action or actions. The provisions of this Article X shall not apply
unless and until an Other Borrower is party to this Agreement or a Borrower
Accession Instrument and shall apply for so long as any Loan to an Other
Borrower or the related Guaranteed Obligations are outstanding or any Commitment
remains in effect.

Section 10.02    Obligations Absolute. To the fullest extent permitted by Law,
the Parent agrees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any Law now or
hereafter in effect in any jurisdiction affecting the Guaranteed Obligations,
any of the terms of the Loan Documents or the rights of the Administrative
Agent, any Lender or any other Person with respect thereto. To the fullest
extent permitted by Law, the obligations of the Parent under this Article X
shall be absolute, unconditional and irrevocable, irrespective of any of the
following:


86
#89365364v21    

--------------------------------------------------------------------------------





(a)    any lack of legality, validity, enforceability or allowability (in a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guaranteed Obligations;
(b)    any increase, decrease or change in the amount, nature, type or purpose
of any of the Guaranteed Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method or
place of payment of, or in any other term of, any of the Guaranteed Obligations;
any execution or delivery of any additional Loan Documents; or any amendment to,
or refinancing or refunding of, any Loan Document or any of the Guaranteed
Obligations;
(c)    any impairment by the Administrative Agent, any Lender or any other
Person of any recourse of the Parent against any Other Borrower or any other
Person; any failure to assert any breach of or default under any Loan Document
or any of the Guaranteed Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against any Other Borrower or any other
Person under or in connection with any Loan Document or any of the Guaranteed
Obligations; any refusal of payment of any of the Guaranteed Obligations,
whether or not with any reservation of rights against the Parent; or any
application of collections (including collections resulting from realization
upon any direct or indirect security for the Guaranteed Obligations) to other
obligations, if any, not entitled to the benefits of this Agreement, in
preference to Guaranteed Obligations entitled to the benefits of this Agreement,
or if any collections are applied to Guaranteed Obligations, any application to
particular Guaranteed Obligations;
(d)    any taking, amendment, subordination, release, loss or impairment of, or
any failure to protect, perfect, or preserve the value of, or any other action
or inaction by the Administrative Agent, any Lender or any other Person in
respect of, any direct or indirect security for any of the Guaranteed
Obligations;
(e)    any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Other Borrower or any other Person;
any bankruptcy, insolvency, reorganization, dissolution or similar proceeding
with respect to any Other Borrower or any other Person; or any action taken or
election made by the Administrative Agent, any Lender (including any election
under Section 1111(b)(2) of the United States Bankruptcy Code), any Other
Borrower or any other Person in connection with any such proceeding;


87
#89365364v21    

--------------------------------------------------------------------------------





(f)    the failure of any Other Borrower to be properly organized under the Laws
of its jurisdiction of organization, to take proper actions to authorize the
incurrence of its Guaranteed Obligations or to comply in any respect with Laws
applicable to it relating to its Guaranteed Obligations;
(g)    any defense, set-off or counterclaim (including any defense of failure of
consideration, breach of warranty, statute of frauds, bankruptcy, lack of legal
capacity, statute of limitations, lender liability, accord and satisfaction or
usury, and excluding only the defense of full, strict and indefeasible payment
or performance), which may at any time be available to any Other Borrower or any
other Person with respect to any Loan Document or any of the Guaranteed
Obligations; or any discharge by operation of law or release of any Other
Borrower or any other Person from the performance or observance of any Loan
Document or any of the Guaranteed Obligations; or
(h)    any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
legal or equitable defense available to, or limit the liability of, any Other
Borrower, the Parent, a guarantor or a surety, excepting only full, strict and
indefeasible payment and performance of the Guaranteed Obligations.

Section 10.03    Waivers, etc. To the fullest extent permitted by Law, the
Parent hereby waives any defense to or limitation on its obligations under this
Article X arising out of or based on any event or circumstance referred to in
Section 10.02. Without limitation, to the fullest extent permitted by Law, the
Parent waives each of the following for purposes of this Article X:
(a)    all notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve intact any rights against the Parent,
including (i) any notice of any event or circumstance described in Section
10.02, (ii) any notice required by any Law now or hereafter in effect in any
jurisdiction, (iii) any notice of nonpayment, nonperformance, dishonor, or
protest under any Loan Document or any of the Guaranteed Obligations, (iv) any
notice of the incurrence of any Guaranteed Obligation, (v) any notice of any
default (other than notices expressly required under Article IX hereof) or any
failure on the part of any Other Borrower or any other Person to comply with any
Loan Document or any of the Guaranteed Obligations or any direct or indirect
security for any of the Guaranteed Obligations, and (vi) any notice of any
information pertaining to the business, operations, condition (financial or
otherwise) or prospects of any Other Borrower or any other Person;
(b)    any right to any marshalling of assets, to the filing of any claim
against any Other Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, dissolution or similar proceeding, or to the
exercise against any Other Borrower or any other Person of any other right or
remedy under or in connection with any Loan Document or any of the Guaranteed


88
#89365364v21    

--------------------------------------------------------------------------------





Obligations or any direct or indirect security for any of the Guaranteed
Obligations; any requirement of promptness or diligence on the part of the
Administrative Agent, any Lender or any other Person; any requirement to exhaust
any remedies under or in connection with, or to mitigate the damages resulting
from default under, any Loan Document or any of the Guaranteed Obligations or
any direct or indirect security for any of the Guaranteed Obligations; and any
requirement of acceptance of this Agreement, and any requirement that the Parent
receive notice of such acceptance; and
(c)    any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws or similar laws), or by reason of any
election of remedies or other action or inaction by the Administrative Agent or
any Lender (including commencement or completion of any judicial proceeding or
nonjudicial sale or other action in respect of collateral security for any of
the Guaranteed Obligations), which results in denial or impairment of the right
of the Administrative Agent or Lenders to seek a deficiency against any Other
Borrower or any other Person, or which otherwise discharges or impairs any of
the Guaranteed Obligations or any recourse of the Parent against any Other
Borrower or any other Person.

Section 10.04    Reinstatement. The obligations of the Parent under this Article
X shall continue to be effective, or be automatically reinstated, as the case
may be, if at any time payment of any of the Guaranteed Obligations is avoided,
rescinded or must otherwise be returned by the Administrative Agent or any
Lender for any reason, all as though such payment had not been made.

Section 10.05    No Stay. Without limitation of any other provision of this
Agreement, if any acceleration of the time for payment of any Guaranteed
Obligation, or any condition to any such acceleration, shall at any time be
stayed, enjoined or prevented for any reason (including stay or injunction
resulting from the pendency against any Other Borrower or any other Person of a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding), the
Parent agrees that, for purposes of this Article X and its obligations
hereunder, such Guaranteed Obligation shall be deemed to have been accelerated,
and such condition to acceleration shall be deemed to have been met.

Section 10.06    Payments. All payments to be made by the Parent pursuant to
this Article X shall be made at the times, in the manner and in the currency
prescribed for payments in Section 4.05 of this Agreement, without set-off,
counterclaim, withholding or other deduction of any nature, except for payments
and deductions permitted by Section 4.05.

Section 10.07    Subrogation, etc. Any rights which the Parent may have or
acquire by way of subrogation, reimbursement, exoneration, contribution or
indemnity, and any similar rights (whether arising by operation of law, by
agreement or otherwise), against each Other Borrower,


89
#89365364v21    

--------------------------------------------------------------------------------





arising from the existence, payment, performance or enforcement of any of the
obligations of the Parent under or in connection with this Agreement, shall be
subordinate in right of payment to the Guaranteed Obligations, and the Parent
shall not exercise any such rights until the earlier of the time when all
Guaranteed Obligations and all other obligations under this Agreement have been
paid in full and all Commitments shall have terminated or the time when such
Other Borrower ceases to be an Other Borrower hereunder. If, notwithstanding the
foregoing, any amount shall be received by the Parent on account of any such
rights at any time prior to the earlier of the time when all Guaranteed
Obligations under this Agreement shall have been paid in full and all
Commitments shall have terminated or the time when such Other Borrower shall
have ceased to be an Other Borrower hereunder, such amount shall be held by the
Parent in trust for the benefit of the Lenders, segregated from other funds held
by the Parent, and shall be forthwith delivered to the Administrative Agent on
behalf of the Lenders in the exact form received by the Parent (with any
necessary endorsement), to be applied to the Guaranteed Obligations, whether
matured or unmatured, in accordance with this Agreement, or to be held by the
Administrative Agent on behalf of the Lenders as security for the Guaranteed
Obligations and disposed of by the Administrative Agent in any lawful manner,
all as the Administrative Agent may elect in accordance with this Agreement.

Section 10.08    Continuing Agreement. The provisions of this Article X are a
continuing guaranty and shall continue in full force and effect until all
Guaranteed Obligations have been paid in full, and all Commitments have
terminated, subject in any event to reinstatement in accordance with Section
10.04.

ARTICLE XI    

THE ADMINISTRATIVE AGENT

Section 11.01    Appointment. Each Lender and Issuer hereby appoints Wells Fargo
to act as Administrative Agent for such Lender or Issuer under this Agreement
and the other Loan Documents. Each Lender and Issuer hereby irrevocably
authorizes Wells Fargo as Administrative Agent to take such action on behalf of
such Lender or Issuer under the provisions of this Agreement and the other Loan
Documents, and to exercise such powers and to perform such duties, as are
expressly delegated to or required of the Administrative Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto. Wells Fargo hereby agrees to act as Administrative Agent on behalf of
the Lenders and Issuers on the terms and conditions set forth in this Agreement
and the other Loan Documents, subject to its right to resign as provided in
Section 11.10 hereof. Each Lender and Issuer hereby irrevocably authorizes the
Administrative Agent to execute and deliver each of the Loan Documents and to
accept delivery of such of the other Loan Documents as may not require execution
by the Administrative Agent. Each Lender and Issuer agrees that the rights and
remedies granted to the Administrative Agent under the Loan Documents


90
#89365364v21    

--------------------------------------------------------------------------------





shall be exercised exclusively by the Administrative Agent, and that no Lender
or Issuer shall have any right individually to exercise any such right or
remedy, except to the extent expressly provided herein or therein.

Section 11.02    General Nature of the Administrative Agent’s Duties.
Notwithstanding anything to the contrary elsewhere in this Agreement or in any
other Loan Document:
(a)    The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement and the other Loan Documents,
and no implied duties or responsibilities on the part of the Administrative
Agent shall be read into this Agreement or any Loan Document or shall otherwise
exist.
(b)    The duties and responsibilities of the Administrative Agent under this
Agreement and the other Loan Documents shall be mechanical and administrative in
nature, and the Administrative Agent shall not have a fiduciary relationship in
respect of any Lender or Issuer.
(c)    The Administrative Agent is and shall be solely the agent of the Lenders
and Issuers. The Administrative Agent does not assume, and shall not at any time
be deemed to have, any relationship of agency or trust with or for, or any other
duty or responsibility to, any Borrower or any other Person (except only for its
relationship as agent for, and its express duties and responsibilities to, the
Lenders and Issuers as provided in this Agreement and the other Loan Documents).
(d)    The Administrative Agent shall not be under any obligation to take any
action hereunder or under any other Loan Document if the Administrative Agent
believes in good faith that taking such action may conflict with any Law or any
provision of this Agreement or any other Loan Document, or may require the
Administrative Agent to qualify to do business in any jurisdiction where it is
not then so qualified.

Section 11.03    Exercise of Powers. The Administrative Agent shall take any
action of the type specified in this Agreement or any other Loan Document as
being within the Administrative Agent’s rights, powers or discretion in
accordance with directions from the Required Lenders (or, to the extent this
Agreement or such Loan Document expressly requires the direction or consent of
some other Person or set of Persons, then instead in accordance with the
directions of such other Person or set of Persons). In the absence of such
directions, the Administrative Agent shall have the authority (but under no
circumstances shall be obligated), in its sole discretion, to take any such
action, except to the extent this Agreement or such Loan Document expressly
requires the direction or consent of the Required Lenders or all Lenders (or
some other Person or set of Persons), in which case the Administrative Agent
shall not take such action absent such direction or consent. Any action or
inaction pursuant to such direction, discretion or consent shall be binding


91
#89365364v21    

--------------------------------------------------------------------------------





on all the Lenders. The Administrative Agent shall not have any liability to any
Person as a result of (x) the Administrative Agent acting or refraining from
acting in accordance with the directions of the Required Lenders (except where
such direction directly contravenes an express provision hereof under which the
Administrative Agent is required to give notice or apply funds), (y) the
Administrative Agent refraining from acting in the absence of instructions to
act from the Required Lenders (or other applicable Person or set of Persons),
whether or not the Administrative Agent has discretionary power to take such
action (except where such instruction directly contravenes an express provision
hereof under which the Administrative Agent is required to give notice or apply
funds), or (z) the Administrative Agent taking discretionary action it is
authorized to take under this Section (subject, in the case of this clause (z),
to the provisions of Section 11.04(a) hereof).

Section 11.04    General Exculpatory Provisions. Notwithstanding anything to the
contrary elsewhere in this Agreement or any other Loan Document:
(a)    The Administrative Agent shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Agreement or any
other Loan Document, unless caused by its own gross negligence or willful
misconduct, as finally determined in a non-appealable judgment by a court of
competent jurisdiction.
(b)    The Administrative Agent shall not be responsible to any Lender or Issuer
for (i) the execution, delivery, effectiveness, enforceability, genuineness,
validity or adequacy of this Agreement or any other Loan Document, (ii) any
recital, representation, warranty, document, certificate, report or statement
in, provided for in, or received under or in connection with, this Agreement or
any other Loan Document, (iii) any failure of any Borrower or Lender to perform
any of their respective obligations under this Agreement or any other Loan
Document, (iv) the existence, validity, enforceability, perfection, recordation,
priority, adequacy or value, now or hereafter, of any lien or other direct or
indirect security afforded or purported to be afforded by any of the Loan
Documents or otherwise from time to time, or (v) caring for, protecting,
insuring, or paying any taxes, charges or assessments with respect to any
collateral.
(c)    The Administrative Agent shall not be under any obligation to ascertain,
inquire or give any notice to any Lender or Issuer relating to (i) the
performance or observance of any of the terms or conditions of this Agreement or
any other Loan Document on the part of any Borrower, (ii) the business,
operations, condition (financial or otherwise) or prospects of any Borrower or
any other Person, or (iii) except to the extent set forth in Section 11.05(f)
hereof, the existence of any Event of Default or Potential Event of Default.
(d)    The Administrative Agent shall not be under any obligation, either
initially or on a continuing basis, to provide any Lender or Issuer with any
notices, reports or information of any nature, whether in its possession
presently or hereafter, except for such notices,


92
#89365364v21    

--------------------------------------------------------------------------------





reports and other information expressly required by this Agreement or any other
Loan Document to be furnished by the Administrative Agent to such Lender or
Issuer.

Section 11.05    Administration by the Administrative Agent.
(a)    The Administrative Agent may rely upon any notice or other communication
of any nature (written or oral, including but not limited to telephone
conversations, whether or not such notice or other communication is made in a
manner permitted or required by this Agreement or any Loan Document) purportedly
made by or on behalf of the proper party or parties, and the Administrative
Agent shall not have any duty to verify the identity or authority of any Person
giving such notice or other communication.
(b)    The Administrative Agent may consult with legal counsel (including,
without limitation, in-house counsel for the Administrative Agent or in-house or
other counsel for any Borrower), independent public accountants and any other
experts selected by it from time to time, and the Administrative Agent shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.
(c)    The Administrative Agent may conclusively rely upon the truth of the
statements and the correctness of the opinions expressed in any certificates or
opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document. Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to any Borrower or Lender, such matter may be
established by a certificate of such Borrower or Lender, as the case may be, and
the Administrative Agent may conclusively rely upon such certificate (unless
other evidence with respect to such matter is specifically prescribed in this
Agreement or another Loan Document).
(d)    The Administrative Agent may fail or refuse to take any action unless it
shall be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature which
may be imposed on, incurred by or asserted against the Administrative Agent by
reason of taking or continuing to take any such action.
(e)    The Administrative Agent may perform any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in fact selected by it with reasonable
care.
(f)    The Administrative Agent shall not be deemed to have any knowledge or
notice of the occurrence of any Event of Default or Potential Event of Default
unless the Administrative Agent has received notice from a Lender or any
Borrower referring to this


93
#89365364v21    

--------------------------------------------------------------------------------





Agreement, describing such Event of Default or Potential Event of Default, and
stating that such notice is a “notice of default”. If the Administrative Agent
receives such a notice, it shall give prompt notice thereof to each Lender and
Issuer.

Section 11.06    Lender Not Relying on the Administrative Agent or Other
Lenders. Each Lender acknowledges as follows:
(a)    Neither the Administrative Agent nor any other Lender has made any
representations or warranties to it, and no act taken hereafter by the
Administrative Agent or any other Lender shall be deemed to constitute any
representation or warranty by the Administrative Agent or such other Lender to
it.
(b)    It has, independently and without reliance upon the Administrative Agent
or any other Lender, and based upon such documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the other Loan Documents.
(c)    It will, independently and without reliance upon the Administrative Agent
or any other Lender, and based upon such documents and information as it shall
deem appropriate at the time, make its own decisions to take or not take action
under or in connection with this Agreement and the other Loan Documents.

Section 11.07    Indemnification. Each Lender agrees to reimburse and indemnify
the Administrative Agent, each Swingline Lender, each Issuer and their
respective directors, officers, employees and agents (to the extent not
reimbursed by a Borrower as set forth herein and without limitation of the
obligations of the Borrowers to do so as set forth herein), Pro Rata, from and
against any and all amounts, losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature (including, without limitation, the reasonable fees and
disbursements of counsel for the Administrative Agent or such other Person in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not the Administrative Agent or such other
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrative Agent or such other Person as
a result of, or arising out of, or in any way related to or by reason of, this
Agreement, any other Loan Document, any transaction from time to time
contemplated hereby or thereby, or any transaction financed in whole or in part
or directly or indirectly with the proceeds of any Loan; provided that no Lender
shall be liable for any portion of such amounts, losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements resulting from the gross negligence or willful misconduct of the
Administrative Agent or such other Person, as finally determined in a
non-appealable judgment by a court of competent jurisdiction.


94
#89365364v21    

--------------------------------------------------------------------------------






Section 11.08    The Administrative Agent in its Individual Capacity. With
respect to its Commitments and the Obligations owing to it, the Administrative
Agent shall have the same rights and powers under this Agreement and each other
Loan Document as any other Lender and may exercise the same as though it were
not the Administrative Agent, and the terms “Lenders,” “holders of Notes” and
like terms shall include the Administrative Agent in its individual capacity as
such. The Administrative Agent and its Affiliates may, without liability to
account, make loans to, accept deposits from, acquire debt or equity interests
in, act as trustee under indentures of, and engage in any other business with,
any Borrower and any stockholder, subsidiary or Affiliate of any Borrower, as
though the Administrative Agent were not an Administrative Agent hereunder.

Section 11.09    Lenders. The Administrative Agent may deem and treat each
Lender signatory hereto as a Lender hereunder for all purposes hereof unless and
until such Person assigns all of its interests hereunder pursuant to Section
12.14(c) hereof. Any authority, direction or consent of any Person who at the
time of giving such authority, direction or consent is shown in the Register as
being a Lender shall be conclusive and binding on each present and subsequent
transferee or assignee.

Section 11.10    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving 10 days’ prior written notice thereof to the
Lenders, the Issuers and the Parent. The Administrative Agent may be removed by
the Required Lenders at any time by giving 10 days’ prior written notice thereof
to the Administrative Agent, the Issuers, the other Lenders and the Parent. Upon
any such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent, subject to the consent of the Parent
(which consent shall not be unreasonably withheld and shall not be required if
an Event of Default has occurred and is continuing). If no successor
Administrative Agent shall have been so appointed and consented to, and shall
have accepted such appointment, within 30 days after such notice of resignation
or removal, then the retiring Administrative Agent may, on behalf of the Lenders
and Issuers, appoint a successor Administrative Agent; provided that if the
Administrative Agent is resigning, the retiring Administrative Agent’s
resignation shall nevertheless become effective on the date that is 40 days
after its initial notice of resignation and the Lenders shall assume and perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above. Each
successor Administrative Agent shall be a commercial bank or trust company
organized under the laws of the United States of America or any State thereof
and having a combined capital and surplus of at least $1,000,000,000. Upon the
acceptance by a successor Administrative Agent of its appointment as
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the properties, rights, powers,
privileges and duties of the former Administrative Agent, without further act,
deed or conveyance. Upon the effective date of resignation or removal of a
retiring Administrative Agent, such Administrative Agent shall be discharged
from its duties under this Agreement and the other Loan Documents, but the
provisions of this Agreement shall inure to its


95
#89365364v21    

--------------------------------------------------------------------------------





benefit as to any actions taken or omitted by it while it was the Administrative
Agent under this Agreement.

Section 11.11    Calculations. The Administrative Agent shall not be liable for
any calculation, apportionment or distribution of payments made by it in good
faith. If such calculation, apportionment or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to whom
payment was due but not made shall be to recover from the other Lenders any
payment in excess of the amount to which they are determined to be entitled or,
if the amount due was not paid by the appropriate Borrower, to recover such
amount from the appropriate Borrower.

Section 11.12    The Administrative Agent’s Fees. The Parent agrees to pay to
the Administrative Agent, for its individual account, a nonrefundable
Administrative Agent’s fee in an amount and at such time or times as specified
in the Wells Fargo Fee Letter.

Section 11.13    Co-Syndication Agents; Co-Documentation Agents. None of the
Lenders identified in this Agreement as a “Co-Syndication Agent” or
“Co-Documentation Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in such identified capacity other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgements with respect
to such Lenders as it makes with respect to the Administrative Agent in Section
11.06.

ARTICLE XII    

MISCELLANEOUS

Section 12.01    Holidays. Whenever any payment or action to be made or taken
hereunder or under any other Loan Document shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day and such extension of time shall be included in
computing interest or fees, if any, in connection with such payment or action.

Section 12.02    Records. The unpaid principal amount of the Loans owing to each
Lender, the unpaid interest accrued thereon, the interest rate or rates
applicable to such unpaid principal amount, the duration of such applicability,
each Lender’s Revolving Credit Committed Amount shall at all times be
ascertained from the records of the Administrative Agent, which shall be
conclusive absent manifest error.


96
#89365364v21    

--------------------------------------------------------------------------------






Section 12.03    Amendments and Waivers. Neither this Agreement nor any Loan
Document may be amended, modified or supplemented except in accordance with the
provisions of this Section. The Administrative Agent, the Required Lenders and
the Borrowers may from time to time amend, modify or supplement the provisions
of this Agreement or any other Loan Document for the purpose of amending, adding
to, or waiving any provisions, or changing in any manner the rights and duties
of any Borrower, the Administrative Agent or any Lender; provided, however,
that, notwithstanding the foregoing, any amendment, modification or supplement
of the provisions of this Agreement or any other Loan Document of the kind
described in clauses (a) and (b) of this Section 12.03 may be entered into from
time to time by the Administrative Agent, each Lender affected thereby and the
Parent. Any such amendment, modification or supplement made by the Borrowers (or
the Parent, as the case may be), the Required Lenders and the Administrative
Agent in accordance with the provisions of this Section shall be binding upon
the Borrowers, each Lender and the Administrative Agent; provided that no
amendment, modification or supplement shall be effective which will:
(a)    Increase the Revolving Credit Committed Amount of any Lender over the
amount thereof then in effect, or extend the Revolving Credit Maturity Date or
the Competitive Bid Expiration Date (except in each case in accordance with
Section 4.01) or extend the expiration date of any Letter of Credit beyond the
Revolving Credit Maturity Date, unless executed by each Lender affected thereby
(and, with respect to Letters of Credit, the applicable Issuer);
(b)    Reduce the principal amount of or extend (except in accordance with
Section 4.01) the scheduled final maturity of any Loan, or reduce the amount of
any LC Disbursement, or extend any scheduled payment date or prepayment date of
any Loan or LC Disbursement, or reduce the rate of interest or extend the time
for payment of interest borne by any Loan, or extend the time for payment of or
reduce the amount of any Commitment Fee or reduce or postpone the date for
payment of any other fees, expenses, indemnities or amounts payable under any
Loan Document, unless executed by each Lender affected thereby (and, with
respect to LC Disbursements, the applicable Issuer);
(c)    Change the definition of “Required Lenders”, the definition of
“Defaulting Lender” or the definition of “Designated Currency” or any provision
of this Agreement that states a requirement for the consent of all the Lenders
or amend Section 4.12(b) or this Section 12.03, unless executed by all the
Lenders;
(d)    Amend the third sentence of the fourth paragraph of Section 4.05(a) or
Section 12.13, unless executed by all the Lenders; or
(e)    Amend or waive any of the provisions of Article XI hereof, or impose
additional duties upon the Administrative Agent, any Swingline Lender or any
Issuer or otherwise


97
#89365364v21    

--------------------------------------------------------------------------------





adversely affect the rights, interests or obligations of the Administrative
Agent, any Swingline Lender or any Issuer, unless executed by the Administrative
Agent, such Swingline Lender or such Issuer, as the case may be; or
(f)    Release the Parent from any of its obligations under Article X hereof,
unless executed by all Lenders;
and provided, further, that (i) Assignment Agreements may be entered into in the
manner provided in Section 12.14 hereof and (ii) any fees payable to the
Administrative Agent for its own account may be waived by the Administrative
Agent in its sole discretion. Any such amendment, modification or supplement
must be in writing and shall be effective only to the extent set forth in such
writing. Any Event of Default or Potential Event of Default waived or consented
to in any such amendment, modification or supplement shall be deemed to be cured
and not continuing to the extent and for the period set forth in such waiver or
consent, but no such waiver or consent shall extend to any other or subsequent
Event of Default or Potential Event of Default or impair any right consequent
thereto. Notwithstanding the foregoing, upon the execution and delivery of all
documentation and receipt of all consents required by Section 2.10 to be
delivered in connection with an increase in the Total Revolving Credit
Commitment, this Agreement shall be deemed amended without further action by any
party to reflect, as applicable, the new Lenders and their new Revolving Credit
Committed Amounts and any increase in the Revolving Credit Committed Amounts of
any existing Lender.
If, in connection with any proposed amendment, waiver or consent requiring the
consent of “all Lenders,” “each Lender” or “each Lender directly and adversely
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Parent may elect, at the sole cost and
expense of the Borrowers, to replace a Non-Consenting Lender as a Lender party
to this Agreement; provided that, concurrently with such replacement, (i)
another bank or other entity (which is reasonably satisfactory to the
Administrative Agent, each Swingline Lender and each Issuer) shall agree, as of
such date, to purchase at par for cash the Loans due to the Non-Consenting
Lender and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, and (ii) the Borrower shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement all amounts owed to it hereunder and under
the other Loan Documents (including with respect to Section 4.08(c) hereof).

Section 12.04    No Implied Waiver; Cumulative Remedies. No course of dealing
and no delay or failure of the Administrative Agent or any Issuer or Lender in
exercising any right, power or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or exercise of any
other right, power or privilege; nor shall any single or


98
#89365364v21    

--------------------------------------------------------------------------------





partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies under this Agreement and any other Loan Document are cumulative and
not exclusive of any rights or remedies which would otherwise be available at
law or in equity.

Section 12.05    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
(i)    if to the Parent or any Other Borrower, at its address or facsimile
number set forth on the signature page hereof;
(ii)    if to the Administrative Agent, at its address or facsimile number set
forth on the signature page hereof;
(iii)    if to a Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire; and
(iv)    if to an Issuer, at its address set forth in its Administrative
Questionnaire or its signature page hereof, as applicable.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b)    Notices and other communications to the Lenders may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent or as
otherwise determined by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Parent may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines; provided that such
determination or approval may be limited to particular notices or


99
#89365364v21    

--------------------------------------------------------------------------------





communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by written notice to (i) the Administrative
Agent and the Parent in the case of a change by a Lender or an Issuer, (ii) the
Administrative Agent and each Lender in the case of a change by any of the
Borrowers or (iii) all other parties hereto in the case of a change by the
Administrative Agent.
(d)    Any Lender giving any notice to the Borrowers or any other party to a
Loan Document shall simultaneously send a copy thereof to the Administrative
Agent, and the Administrative Agent shall promptly notify the other Lenders of
the receipt by it of any such notice.
(e)    The Administrative Agent and each Lender may rely on any notice (whether
or not such notice is made in a manner permitted or required by this Agreement
or any Loan Document) purportedly made by or on behalf of the Borrowers, and
neither the Administrative Agent nor Lender shall have any duty to verify the
identity or authority of any Person giving such notice.

Section 12.06    Expenses; Indemnity; No Consequential Damages.
(a)    The Parent agrees to pay or cause to be paid and to save the Agents
harmless against liability for the payment of all reasonable and documented
out-of-pocket costs and expenses incurred by the Agents from time to time
arising from or relating to (i) the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents and (ii) the
negotiation, preparation, execution and delivery of any requested amendments,
modifications, supplements, waivers or consents (whether or not ultimately
entered into or granted) to this Agreement or any Loan Document; provided that,
in the case of legal expenses after the Closing Date, payment for such costs and
expenses will be limited to the reasonable and documented fees and expenses of
one primary counsel and one local counsel in each relevant jurisdiction (and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Agents). The
Parent agrees to pay or cause to be paid and to save each


100
#89365364v21    

--------------------------------------------------------------------------------





Issuer harmless against liability for the payment of all reasonable and
documented out-of-pocket expenses incurred by such Issuer in connection with its
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder. The Parent agrees to pay or cause to be paid and to save
the Agents, each Issuer and each Lender harmless against liability for the
payment of all reasonable and documented out-of-pocket expenses (including but
not limited to reasonable and documented fees and expenses of legal counsel,
auditors, and all other professional, accounting, evaluation and consulting
costs) reasonably incurred after the occurrence of an Event of Default by the
Administrative Agent, any Issuer or any Lender from time to time arising from or
relating to the enforcement or preservation of rights under this Agreement or
any Loan Document; provided that, in the case of legal expenses, payment for
such expenses will be limited to the reasonable and documented fees and expenses
of one primary counsel and local counsel in each relevant jurisdiction (and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Persons).
(b)    The Parent hereby agrees to reimburse and indemnify each of the
Indemnified Parties from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable and documented fees and disbursements of one primary counsel and
of local counsel in each relevant jurisdiction for such Indemnified Party in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnified Party shall be
designated a party thereto (and, solely in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Indemnified Parties)) that may at any time be imposed on, asserted
against or incurred by such Indemnified Party as a result of, or arising out of,
or in any way related to or by reason of, this Agreement or any other Loan
Document, any transaction from time to time contemplated hereby or thereby, any
transaction supported by any Letter of Credit or financed in whole or in part or
directly or indirectly with the proceeds of any Loan or Letter of Credit or any
refusal by an Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit, but excluding any such losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements to the extent they result from (i) the
gross negligence or willful misconduct of such Indemnified Party or (ii) any
dispute between an Indemnified Party and one or more other Indemnified Parties
(other than against an Agent, Swingline Lender or Issuer acting in such a role)
that does not involve an act or omission by Parent or any of its Subsidiaries.
If and to the extent that the foregoing obligations of the Parent under this
clause (b), or any other indemnification obligation of the Parent hereunder or
under any other Loan Document, are unenforceable for any reason, the Parent
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under applicable Law. This


101
#89365364v21    

--------------------------------------------------------------------------------





Section 12.06(b) shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.
(c)    Without limiting the provisions of Section 12.06(a) or 12.06(b), in no
event will any party hereto be liable to any other party hereto for any
punitive, special, indirect or consequential damages for any matters arising out
of the transactions contemplated hereby; provided, however, that the foregoing
limitation shall not be deemed to impair or affect the obligations of the Parent
under Section 12.06(a) or Section 12.06(b).

Section 12.07    Severability. The provisions of this Agreement are intended to
be severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

Section 12.08    Prior Understandings. This Agreement and the other Loan
Documents supersede all prior and contemporaneous understandings and agreements,
whether written or oral, among the parties hereto relating to the transactions
provided for herein and therein except for the Fee Letters.

Section 12.09    Duration; Survival. All representations and warranties of each
Borrower contained herein or in any other Loan Document or made in connection
herewith or therewith shall survive the making of, and shall not be waived by
the execution and delivery of this Agreement or any other Loan Document, any
investigation by or knowledge of the Administrative Agent or any Issuer or
Lender, the making of any Loan or issuance or Modification of any Letter of
Credit, or any other event or condition whatever. All covenants and agreements
of each Borrower contained herein or in any other Loan Document shall continue
in full force and effect from and after the date hereof so long as any Borrower
may borrow hereunder and until payment in full in cash of all Obligations.
Without limitation, all obligations of the Borrowers hereunder or under any
other Loan Document to make payments to or indemnify the Administrative Agent or
any Lender shall survive the payment in full in cash of all other Obligations,
termination of the Borrowers’ right to borrow hereunder, and all other events
and conditions whatever, including without limitation the assignment of a
Lender’s Commitments and Loans and LC Exposure hereunder. In addition, all
obligations of each Lender to make payments to or indemnify the Administrative
Agent shall survive the payment in full in cash by the Borrowers of all
Obligations, termination of the Borrowers’ right to borrow hereunder, and all
other events or conditions whatever.

Section 12.10    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so


102
#89365364v21    

--------------------------------------------------------------------------------





executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

Section 12.11    Limitation on Payments. The parties hereto intend to conform to
all applicable Laws in effect from time to time limiting the maximum rate of
interest that may be charged or collected. Accordingly, notwithstanding any
other provision hereof or of any other Loan Document, the Borrowers shall not be
required to make any payment to or for the account of any Lender, and each
Lender shall refund any payment made by the Borrowers, to the extent that such
requirement or such failure to refund would violate or conflict with nonwaivable
provisions of applicable Laws limiting the maximum amount of interest which may
be charged or collected by such Lender.

Section 12.12    Set-Off. Each Borrower hereby agrees that if an Event of
Default has occurred and is continuing, each Lender and Issuer shall have the
right, without notice to such Borrower, to set off against and to appropriate
and apply to such Obligation any matured indebtedness or other fixed liability
or matured obligation of any nature owing to such Borrower by such Lender or
Issuer, including but not limited to all deposits (whether time or demand,
general or special, provisionally credited or finally credited, whether or not
evidenced by a certificate of deposit) now or hereafter maintained by such
Borrower with such Lender or Issuer. Such right shall be absolute and
unconditional in all circumstances and, without limitation, shall exist whether
or not such Lender, such Issuer or any other Person shall have given notice or
made any demand to such Borrower or any other Person, and regardless of the
existence or adequacy of any collateral, guaranty or any other security, right
or remedy available to any Lender, Issuer or any other Person. Each Borrower
hereby agrees that any Participant and any branch, subsidiary or Affiliate of
any Lender or Issuer or any Participant shall have the same rights of set-off as
a Lender or Issuer as provided in this Section (regardless of whether such
Participant, branch, subsidiary or Affiliate would otherwise be deemed in
privity with or a direct creditor of such Borrower). The rights provided by this
Section are in addition to all other rights of set-off and banker’s lien and all
other rights and remedies which any Lender or Issuer (or any such Participant,
branch, subsidiary or Affiliate) may otherwise have under this Agreement, any
other Loan Document, at law or in equity, or otherwise, and nothing in this
Agreement or any Loan Document shall be deemed a waiver or prohibition of or
restriction on the rights of set-off or bankers’ lien of any such Person.

Section 12.13    Sharing of Collections. The Lenders hereby agree among
themselves that if any Lender shall receive (by voluntary payment, realization
upon security, set-off or from any other source) any amount on account of the
Revolving Credit Loans or Swingline Loans and interest thereon or participations
in Swingline Loans or unreimbursed LC Disbursements in greater proportion
(determined by reference to the aggregate Revolving Credit Exposures at such
time) than any such amount received by any other Lender, then the Lender
receiving such proportionately greater payment shall notify each other Lender
and the Administrative Agent of such receipt, and


103
#89365364v21    

--------------------------------------------------------------------------------





equitable adjustment will be made in the manner stated in this Section so that,
in effect, all such excess amounts will be shared ratably among all of the
Lenders. The Lender receiving such excess amount shall purchase (which it shall
be deemed to have done simultaneously upon the receipt of such excess amount)
for cash from the other Lenders a participation in the applicable Revolving
Credit Loans and interest thereon and participations in Swingline Loans or
unreimbursed LC Disbursements owed to such other Lenders in such amount as shall
result in a ratable sharing by all Lenders of such excess amount (and to such
extent the receiving Lender shall be a Participant). If all or any portion of
such excess amount is thereafter recovered from the Lender making such purchase,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, together with interest or other amounts, if any, required by
Law to be paid by the Lender making such purchase. Each Borrower hereby consents
to and confirms the foregoing arrangements. Each Participant shall be bound by
this Section as fully as if it were a Lender hereunder.

Section 12.14    Successors and Assigns; Participations; Assignments.
(a)    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent, the Issuers and the Lenders and their respective
successors and assigns permitted hereby, except that (i) the Borrowers shall not
have the right to assign their respective rights or obligations under the Loan
Documents without the prior written consent of each Lender (except as provided
Section 9.01(f)), (ii) any assignment by any Lender must be made in compliance
with Section 12.14(c), and (iii) any transfer by participation must be made in
compliance with Section 12.14(b). Any attempted assignment or transfer by any
party not made in compliance with this Section 12.14 shall, subject to Section
12.14(c)(iii), be null and void. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.14(a) relates only to absolute assignments and
this Section 12.14 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or any central bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the Assignor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.14(c). The Administrative Agent may treat the Person which made
any Loan or which holds any Note as the owner thereof for all purposes hereof
unless and until such Person complies with Section 12.14(c); provided, however,
that the Administrative Agent may in its discretion (but shall not be required
to) follow instructions from the Person which made any Loan or which holds any
Note to direct payments relating to such Loan or Note to another Person. Any
assignee of the rights to any Loan or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or


104
#89365364v21    

--------------------------------------------------------------------------------





not a Note has been issued in evidence thereof), shall be conclusive and binding
on any subsequent holder or assignee of the rights to such Loan.
(b)    Participations.
(i)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Revolving Credit
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrowers under this Agreement shall be determined as if such Lender had not
sold such participating interests, and the Borrowers, the Issuers, the Swingline
Lenders and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents.
(ii)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 12.03(a), (b), (c), (d) or (f).
(iii)    Benefit of Certain Provisions. The Parent and each of the Other
Borrowers agrees that each Participant shall be entitled to the benefits of
Sections 4.07, 4.08 and 4.09 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.14(c); provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 4.07, 4.08 or 4.09 than the Lender who sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Parent, and (ii) any Participant agrees to
comply with the provisions of Section 4.09 to the same extent as if it were a
Lender.
(iv)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose a non-fiduciary agent of the Parent,


105
#89365364v21    

--------------------------------------------------------------------------------





maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary; provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Parent or any other Person (including the identity
of any Participant or any information relating to a Participant’s interest under
the Loan Documents) except to the extent that such disclosure is necessary to
establish that the Loans or other obligations under the Loan Documents are in
registered form under Section 5f-103-1(c) of the United States Treasury
Regulations.
(c)    Assignments.
(i)    Permitted Assignments. Any Lender (each an “Assignor Lender”) may at any
time assign to one or more banks or other entities (each an “Assignee Lender”)
all or any part of its rights and obligations under the Loan Documents. Such
assignment shall be substantially in the form of Exhibit E or in such other form
as may be agreed to by the parties thereto (an “Assignment Agreement”). Each
such assignment with respect to an Assignee Lender which is not a Lender, an
Affiliate of a Lender or an Approved Fund shall either be in an amount equal to
the entire applicable Revolving Credit Commitment and Loans of the Assignor
Lender or (unless each of the Parent and the Administrative Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Revolving Credit Commitment or outstanding
Loans (if the Revolving Credit Commitment has been terminated) subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment. After giving effect
to any assignment, the remaining Revolving Credit Commitment of the assigning
Lender (or, if the Revolving Credit Commitments have been terminated, then the
aggregate principal amount of Loans held by the assigning Lender) shall either
be zero or be at least $10,000,000. Unless such assignment is consented to by
the Parent or is required by applicable law, no assignment may be made to an
Affiliate of the assigning Lender if such assignment would increase the amounts
payable by any Borrower hereunder. No assignment may be made hereunder if such
assignment violates applicable law.


106
#89365364v21    

--------------------------------------------------------------------------------





(ii)    Consents. The consent of the Parent shall be required prior to an
assignment becoming effective unless the Assignee Lender is a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the consent of the
Parent shall be deemed to have been given if the Parent has not responded within
fifteen (15) Business Days of a request for such consent and; provided, further,
that the consent of the Parent shall not be required if an Event of Default
under Section 9.01(a), (b), (i) or (j) has occurred and is continuing. The
consent of the Administrative Agent, each Swingline Lender and each Issuer shall
be required prior to an assignment becoming effective; provided that the consent
of the Administrative Agent shall not be required for an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund. Any consent required under this
Section 12.14(c) shall not be unreasonably withheld or delayed.
(iii)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an assignment, together with any consents required by Section 12.14(c)(ii),
and (ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Assignee Lender
to the effect that none of the consideration used to make the purchase of the
Revolving Credit Commitment and Loans under the applicable assignment agreement
constitutes “plan assets” as defined under ERISA and that the rights and
interests of the Assignee Lender in and under the Loan Documents will not be
“plan assets” under ERISA. On and after the effective date of such assignment,
such Assignee Lender shall for all purposes be a Lender party to this Agreement
and any other Loan Document executed by or on behalf of the Lenders and shall
have all the rights and obligations of a Lender under the Loan Documents, to the
same extent as if it were an original party thereto, and the Assignor Lender
shall be released with respect to the Revolving Credit Commitment and Loans and
LC Exposure assigned to such Assignee Lender without any further consent or
action by the Borrowers, the Lenders or the Administrative Agent. In the case of
an assignment covering all of the Assignor Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.14(c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.14(b). Upon the consummation of


107
#89365364v21    

--------------------------------------------------------------------------------





any assignment to an Assignee Lender pursuant to this Section 12.14(c), the
Assignor Lender, the Administrative Agent and the Borrowers shall, if the
Assignor Lender or the Assignee Lender desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such Assignor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Assignee Lender, in each case
in principal amounts reflecting their respective Revolving Credit Commitments,
as adjusted pursuant to such assignment.
(d)    Register. The Administrative Agent shall maintain at its office a copy of
each assignment hereunder delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitments
of, and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender from time to time. The entries in the Register shall be
conclusive absent manifest error and the Borrowers, the Administrative Agent,
the Issuers and the Lenders shall treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of the Agreement. The
Register shall be available for inspection by the Borrowers or any Issuer or
Lender, as to its commitment only, at any reasonable time and from time to time
upon reasonable prior notice.
(e)    Financial and Other Information. Each Borrower authorizes the
Administrative Agent and each Issuer and Lender to disclose to any Participant,
Assignee Lender or any Affiliate of such Lender (each, a “transferee”) and any
prospective transferee any and all financial and other information in such
Person’s possession concerning any Borrower and their respective Subsidiaries
and Affiliates which has been or may be delivered to such Person by or on behalf
of any Borrower in connection with this Agreement or any other Loan Document or
such Person’s credit evaluation of any Borrower and their respective
Subsidiaries and Affiliates; provided that such transferee or prospective
transferee agrees in writing to maintain the confidentiality of any such
information provided by the Parent pursuant to Section 7.01(c)(iv) hereof. At
the request of any Lender, the Parent, at the Parent’s expense, shall provide to
each prospective transferee the conformed copies of documents referred to in
Section 7 of the form of Assignment Agreement.

Section 12.15    Judgment Currency.
(a)    Judgment Currency. The specification in this Agreement and in the Notes
of payment in a particular currency at the Administrative Agent’s Office is of
the essence hereof and thereof. If any court or tribunal shall render a judgment
or order for the payment of any amounts owing by any Borrower to any Issuer or
Lender or the Administrative Agent under this Agreement or any Note or for the
payment by any Borrower of damages in respect of any breach of this Agreement or
any Note or under or in respect of a judgment or order of another court or
tribunal for payment of such amounts or damages, and if such judgment or order
is expressed in a


108
#89365364v21    

--------------------------------------------------------------------------------





currency (the “Judgment Currency”) other than the currency payable hereunder
(the “Contractual Currency”), the Relevant Borrower shall indemnify and hold
harmless such Issuer or Lender or the Administrative Agent against any
deficiency in terms of the Contractual Currency in the amounts received by such
Issuer or Lender or the Administrative Agent arising or resulting from any
variation as between (i) the rate of exchange at which the Contractual Currency
is converted into the Judgment Currency for the purposes of such judgment or
order and (ii) the rate of exchange at which such Issuer or Lender or the
Administrative Agent would, in accordance with normal banking procedures,
purchase the Contractual Currency with the amount of the Judgment Currency
actually received by such Issuer or Lender or the Administrative Agent on the
Business Day following such receipt by such Issuer or Lender or the
Administrative Agent.
(b)    Liquidation Currency. If any Borrower shall wind up, liquidate, dissolve
or become bankrupt while there remains outstanding any amounts owing by such
Borrower to any Issuer or Lender or the Administrative Agent under this
Agreement or any Note or any damages owing by such Borrower to any Issuer or
Lender or the Administrative Agent in respect of a breach of this Agreement or
any Note or any judgment or order rendered against such Borrower in respect of
such amounts or damages, such Borrower shall indemnify and hold such Issuer or
Lender or the Administrative Agent harmless against any deficiency in terms of
the Contractual Currency in the amounts received by such Issuer or Lender or the
Administrative Agent arising or resulting from any variation as between (i) the
rate of exchange at which the Contractual Currency is converted into another
currency (the “Liquidation Currency”) for purposes of such winding-up,
liquidation, dissolution or bankruptcy with regard to the amount in the
Contractual Currency due under this Agreement or any Note (other than this
Section 12.15(b)) or under any judgment or order into which the relevant
obligations under this Agreement or any Note shall have been merged and (ii) the
rate of exchange at which such Issuer or Lender or the Administrative Agent
would, in accordance with normal banking procedures, be able to purchase the
Contractual Currency with the Liquidation Currency at the earlier of (A) the
date of payment of such amounts or damages and (B) the final date or dates for
the filing of proofs of a claim in such winding-up, liquidation, dissolution or
bankruptcy. As used in the preceding sentence, the “final date or dates for the
filing of proofs of a claim in a winding-up, liquidation, dissolution or
bankruptcy” shall be the date fixed by the liquidator or other appropriate
Person or otherwise applicable under applicable Law as being the last
practicable date as of which the liabilities of the Borrower may be ascertained
for such winding-up, liquidation, dissolution or bankruptcy before payment by
the liquidator or other appropriate Person in respect thereof.
(c)    Independent Obligations. The indemnities provided by Sections 12.15(a)
and (b) hereof shall constitute obligations of each Borrower separate and
independent from its other obligations under this Agreement and the Notes, shall
give rise to separate and independent causes of action against each Borrower,
shall apply irrespective of any indulgence granted by any Issuer or Lender or
the Administrative Agent from time to time and shall continue in full force and


109
#89365364v21    

--------------------------------------------------------------------------------





effect notwithstanding any judgment or order or the filing of any proof or
proofs in the winding-up, liquidation, dissolution or bankruptcy of any Borrower
for a liquidated sum or sums in respect of other amounts due under this
Agreement or any Note or any damages owing to any Issuer or Lender or the
Administrative Agent in respect of a breach of this Agreement or any Note or any
judgment rendered in respect of such amounts or damages.

Section 12.16    Governing Law; Submission to Jurisdiction: Waiver of Jury
Trial.
(a)    Governing Law. THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS (EXCEPT TO THE
EXTENT, IF ANY, OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS) SHALL
BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES.
(b)    Certain Waivers. EACH BORROWER, LENDER, ISSUER AND THE ADMINISTRATIVE
AGENT WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BY ANY
PERSON ARISING FROM OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR
ANY STATEMENT, COURSE OF CONDUCT, ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
HEREWITH OR THEREWITH (COLLECTIVELY, “RELATED LITIGATION”). IN ADDITION, EACH
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(i)    AGREES THAT ANY RELATED LITIGATION BY ANY ISSUER OR LENDER OR THE
ADMINISTRATIVE AGENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK, AND SUBMITS TO THE
JURISDICTION OF SUCH COURTS (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY ISSUER, LENDER OR BORROWER TO BRING ANY ACTION, SUIT
OR PROCEEDING IN ANY OTHER FORUM);
(ii)    WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF
VENUE OF ANY RELATED LITIGATION BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT
ANY SUCH RELATED LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND
WAIVES ANY RIGHT TO OBJECT, WITH RESPECT TO ANY RELATED LITIGATION BROUGHT IN
ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH BORROWER;
AND


110
#89365364v21    

--------------------------------------------------------------------------------





(iii)    CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY RELATED LITIGATION BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO SUCH BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 12.05
HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).

Section 12.17    USA PATRIOT Act Notification. The following notification is
provided to the Borrowers pursuant to Section 326 of the USA PATRIOT Act:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrowers: When the Borrower opens an account, if the Borrower is an
individual, the Administrative Agent and the Lenders will ask for the Borrower’s
name, residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower, and, if the Borrower is not an individual, the Administrative
Agent and the Lenders will ask for the Borrower’s name, tax identification
number, business address, and other information that will allow the
Administrative Agent and the Lenders to identify the Borrower. The
Administrative Agent and the Lenders may also ask, if the Borrower is an
individual, to see the Borrower’s driver’s license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower’s
legal organizational documents or other identifying documents.

Section 12.18    Confidentiality. The Administrative Agent and each Issuer and
Lender agrees to hold any non-public information which it may receive from the
Borrowers in connection with this Agreement in confidence, except for disclosure
(i) to its Affiliates and any agents engaged in connection with this Agreement
and to the Administrative Agent and any Issuer or other Lender and their
respective Affiliates and any agents engaged in connection with this Agreement,
(ii) to legal counsel, accountants, and other professional advisors and agents
to such Person, (iii) to regulatory officials and agencies or self-regulatory
body or to any credit insurance provider relating to the Borrowers and their
obligations under the Loan Documents, (iv) to any Person as required by law,
regulation, or legal process, (v) to any Person in connection with any


111
#89365364v21    

--------------------------------------------------------------------------------





legal proceeding to which it is a party to the extent such disclosure is
required by law, (vi) to its direct or indirect contractual counterparties in
swap agreements involving this Agreement or to legal counsel, accountants and
other professional advisors to such counterparties, (vii) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement and
(viii) in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder.
The Borrowers agree that the terms of this Section 12.18 shall set forth the
entire agreement between the Borrowers and each Issuer and Lender (including the
Administrative Agent) with respect to any confidential information previously or
hereafter received by such Issuer or Lender in connection with this Agreement,
and this Section 12.18 shall supersede any and all prior confidentiality
agreements entered into by such Issuer or Lender with respect to such
confidential information. In connection with any disclosure of confidential
information pursuant to item (i), (ii) or (vi) above, the disclosing party shall
inform the Persons to whom such disclosure is made of the confidential nature of
such information and instruct them to keep such information confidential.

Section 12.19    Platform.
(a)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuers and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).
(b)    The Platform is provided “as is” and “as available.” The Agents Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Affiliates, officers,
directors, employees, agents or advisors (collectively, the “Agent Parties”)
have any liability to the Borrowers, any Lender or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrowers pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuer by means of electronic
communications pursuant to this Section, including through the Platform.


112
#89365364v21    

--------------------------------------------------------------------------------






Section 12.20    Termination of Existing Credit Agreement. Each Lender that is a
party to the Existing Agreement hereby waives the requirement set forth in
Section 2.05(c) of the Existing Agreement that the Parent give at least five
Business Days’ notice of termination of the “Total Revolving Credit Commitment”
as defined in the Existing Agreement.

Section 12.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[signature pages follow]




113
#89365364v21    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the date first
above written.
PARENT
AIR PRODUCTS AND CHEMICALS, INC.
By:            
    Name:    
    Title:    
Address for Notices:
Air Products and Chemicals, Inc.
7201 Hamilton Boulevard
Allentown, PA 18195-1501
Attention: Assistant Treasurer
Telephone: 610-481-2058
Facsimile: 610-706-6887


[Signature Page to Air Products Credit Agreement]
#89365364v21    

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT
WELLS FARGO BANK, N.A.,
as Administrative Agent, a Lender, an Issuer and as Swingline Lender
By:            
    Name:    
    Title:    
Address for Notices:



[Signature Page to Air Products Credit Agreement]
#89365364v21    

--------------------------------------------------------------------------------







BNP PARIBAS,
as a Lender and an Issuer
By:            
    Name:        
    Title:    
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender and an Issuer
By:            
    Name:    
    Title:    
HSBC BANK USA, N.A.,
as a Lender and an Issuer
By:            
    Name:    
    Title:    
MIZUHO BANK, LTD.,
as a Lender and an Issuer
By:            
    Name:    
    Title:    




[Signature Page to Air Products Credit Agreement]
#89365364v21    

--------------------------------------------------------------------------------







[Name of Lender:]
[●]
By:            
    Name:    
    Title:    






[Signature Page to Air Products Credit Agreement]
#89365364v21    

--------------------------------------------------------------------------------






SCHEDULE I
PRICING SCHEDULE
“Applicable Pricing Grid”: with respect to Base Rate Loans, Euro-Rate Loans CDOR
Loans and the Commitment Fee Rate, on any date, shall be as set forth in the
table below based on the Public Debt Ratings in effect on such date:
Public Debt Ratings
Applicable Margin for Euro-Rate Loans, CDOR Loans and Swingline Loans
Applicable Margin for Base Rate Loans
Commitment Fee Rate
≥AA- or Aa3
0.625
%
0.00
%
0.050
%
A+ or A1
0.750
%
0.00
%
0.060
%
A or A2
0.875
%
0.00
%
0.070
%
A- or A3
1.000
%
0.00
%
0.090
%
≤BBB+ or Baa1
1.125
%
0.125
%
0.125
%

For purposes of the foregoing, (a) if the Public Debt Ratings established or
deemed to have been established by Standard & Poor’s Financial Services LLC
(“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) shall be changed (other
than as a result of a change in the rating system of S&P or Moody’s), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency; (b) if the Public Debt Ratings established or deemed
to have been established by S&P and Moody’s shall fall within different levels,
the Applicable Margin and Commitment Fee Rate shall be based on the higher of
the two ratings unless one of the two ratings is two or more levels lower than
the other, in which case the Applicable Margin and Commitment Fee Rate shall be
determined by reference to the level next below that of the higher of the two
ratings; and (c) if either S&P or Moody’s shall not have in effect a Public Debt
Rating (other than by reason of the circumstances referred to in the last
sentence of this paragraph), then such rating agency shall be deemed to have
established a rating below BBB+/Baa1. Each change in the Applicable Margin and
Commitment Fee Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of S&P or Moody’s shall
change, the Parent and the Lenders shall negotiate in good faith to amend this
paragraph to reflect such changed rating system and, pending the effectiveness
of any such amendment, the Applicable Margin and Commitment Fee Rate shall be
determined by reference to the rating most recently in effect prior to such
change.








#89365364v21    

--------------------------------------------------------------------------------






SCHEDULE II
INITIAL OTHER BORROWERS
None.








#89365364v21    

--------------------------------------------------------------------------------






SCHEDULE III
ADMINISTRATIVE AGENT’S OFFICE*
Servicing Contact Information
Jessica Grenia (Primary contact)
Deal Administrator
Phone: (704) 590-5353
Fax: (704) 715-0017
Email: jessica.grenia@wellsfargo.com
Group E-mail (Secondary Contact): AgencyServices.Requests@wellsfargo.com


Escalation Points of Contact
Shawn Horton –Agency Manager
Phone: (704) 590-2727
Fax: (704) 715-0017
Email: Shawn.Horton@wellsfargo.com


Thomas Parks – Agency Manager
Phone: (704) 590-2603
Cell: (704) 591-8245
E-mail: Thomas.Parks@wellsfargo.com


Bonnie Kuhlmeyer – Agency Manager
Phone: (704) 590-2792
E-mail: Bonnie.Kuhlmeyer@wellsfargo.com


Charlotte Agency Services Hours of Operation
Deal Administrator hours are from 8:30 a.m. – 5:30 p.m. EST


Wiring Instructions
Wells Fargo Bank, N.A.
Charlotte, NC USA
Agency Services Clearing A/C ABA: 121000248
Acct: 01104331628807
Ref: Air Products
Attn: Financial Cash Controls






#89365364v21    

--------------------------------------------------------------------------------





*
or such other address and/or contact information as may be designated by the
Administrative Agent with respect to any Designated Currency. In case of any
such designation, the times specified in this Agreement shall, where relevant,
be adjusted to the appropriate local times.









#89365364v21    

--------------------------------------------------------------------------------






SCHEDULE IV.A
REVOLVING CREDIT COMMITTED AMOUNTS

WELLS FARGO BANK, N.A.
$200,000,000
BNP PARIBAS
$200,000,000
DEUTSCHE BANK AG NEW YORK BRANCH
$200,000,000
HSBC BANK USA, N.A.
$200,000,000
MIZUHO BANK, LTD.
$200,000,000
BANK OF AMERICA, N.A.
$175,000,000
BARCLAYS BANK PLC
$175,000,000
CITIBANK, N.A.
$175,000,000
JPMORGAN CHASE BANK, N.A.
$175,000,000
SUMITOMO MITSUI BANKING CORPORATION
$175,000,000
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
$175,000,000
BANCO SANTANDER, S.A.
$75,000,000
BBVA, S.A. NEW YORK BRANCH
$75,000,000
ING BANK N.V., DUBLIN BRANCH
$75,000,000
INTESA SANPAOLO
$75,000,000
LLOYDS BANK PLC
$75,000,000
THE BANK OF NOVA SCOTIA
$75,000,000
TOTAL
$2,500,000,000







#89365364v21    

--------------------------------------------------------------------------------





SCHEDULE IV.B
LETTER OF CREDIT COMMITTED AMOUNTS
WELLS FARGO BANK, N.A.
$100,000,000
BNP PARIBAS
$100,000,000
DEUTSCHE BANK AG NEW YORK BRANCH
$100,000,000
HSBC BANK USA, N.A.
$100,000,000
MIZUHO BANK, LTD.
$100,000,000
TOTAL
$500,000,000









#89365364v21    

--------------------------------------------------------------------------------








SCHEDULE IV.C
SWINGLINE LOANS COMMITTED AMOUNTS
WELLS FARGO BANK, N.A.
$100,000,000
TOTAL
$100,000,000







#89365364v21    

--------------------------------------------------------------------------------






SCHEDULE V
MANDATORY COSTS RATE FORMULA
1.
Amounts payable by reference to the Mandatory Costs Rate are additions to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

2.
The Mandatory Costs Rate for any Lender lending from a lending office in a
participating member state of the European Community relating to Economic and
Monetary Union (other than the United Kingdom) that has adopted the Euro as its
lawful currency will be the percentage reasonably determined by such Lender to
be the cost (expressed as a percentage of that Lender’s participation in all
Revolving Credit Loans made from such office) of complying with the minimum
reserve requirements of the European Central Bank in respect of loans made from
such office.

3.
The Mandatory Costs Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by such Lender as follows:

(a)    in relation to a sterling Loan:
AB + C (B - D) + E x 0.01
100 - (A + C)

percent per annum
(b)    in relation to a Loan in any currency other than sterling:
Ex
0.01
300

percent per annum.
Where:
A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which such Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.
B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Costs Rate and, if applicable, the additional rate of interest
specified in Section 4.05(b) (Default interest)) payable for the relevant
Funding Segment on the applicable Loan.




#89365364v21    

--------------------------------------------------------------------------------





C is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
D is the percentage rate per annum payable by the Bank of England to such Lender
on interest bearing Special Deposits.
E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the applicable Lender as being the rate of charge payable by
such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.
4.
For the purposes of this Schedule:

(a)    “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
(b)    “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
(c)    “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
(d)    “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
5.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

6.
The Administrative Agent may from time to time, after consultation with the
Parent and the Lenders, determine and notify to all parties to the

Agreement any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case,




#89365364v21    

--------------------------------------------------------------------------------





any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties to the Agreement.








#89365364v21    

--------------------------------------------------------------------------------






Exhibit A
to
Revolving Credit Agreement
[FORM OF REVOLVING CREDIT NOTE]
[●], [●]
, 2017
FOR VALUE RECEIVED, the undersigned, [NAME OF PARENT or ADDITIONAL OTHER
BORROWER] [a corporation] (the “Borrower”), promises to pay to the order of
[NAME OF LENDER] (the “Lender”) on or before the Revolving Credit Maturity Date,
and at such earlier dates as may be required by the Agreement (as defined
below), the aggregate unpaid principal amount of all Revolving Credit Loans made
by the Lender to the Borrower from time to time pursuant to the Agreement. The
Borrower further promises to pay to the order of the Lender interest on the
unpaid principal amount of such Revolving Credit Loans from time to time
outstanding at the rate or rates per annum determined pursuant to the Agreement,
payable on the dates set forth in the Agreement.
This Note is one of the “Revolving Credit Notes” as referred to in, and is
entitled to the benefits of, the Revolving Credit Agreement, dated as of March
31, 2017, by and among Air Products and Chemicals, Inc., the Other Borrowers
parties thereto from time to time, the Lenders parties thereto from time to time
and Wells Fargo Bank, N.A., as Administrative Agent (as the same may be amended,
restated, modified or supplemented from time to time, the “Agreement”), which
among other things provides for the acceleration of the maturity hereof upon the
occurrence of certain events and for prepayments in certain circumstances and
upon certain terms and conditions. Terms defined in the Agreement have the same
meanings herein.
The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Agreement (other than
notice of acceleration as required by Section 9.02 of the Agreement).
This Note shall be governed by, construed and enforced in accordance with the
laws of the State of New York, without regard to principles of choice of law.
[NAME OF BORROWER]
By:            
Title:            




#89365364v21    

--------------------------------------------------------------------------------













#89365364v21    

--------------------------------------------------------------------------------






Exhibit B
to
Revolving Credit Agreement
[FORM OF COMPETITIVE BID NOTE]
[●], [●]
, 2017
FOR VALUE RECEIVED, the undersigned, [NAME OF PARENT or ADDITIONAL OTHER
BORROWER], [a corporation] (the “Borrower”), promises to pay to the order of
[NAME OF LENDER] (the “Lender”) on or before the applicable Competitive Bid Loan
Maturity Date, and at such earlier dates as may be required by the Agreement (as
defined below), the aggregate unpaid principal amount of each Competitive Bid
Loan made by the Lender to the Borrower from time to time pursuant to the
Agreement. The Borrower further promises to pay to the order of the Lender
interest on the unpaid principal amount of such Competitive Bid Loans from time
to time outstanding at the rate or rates per annum determined pursuant to the
Agreement, payable on the dates set forth in the Agreement.
This Note is one of the “Competitive Bid Notes” as referred to in, and is
entitled to the benefits of, the Revolving Credit Agreement, dated as of March
31, 2017, by and among Air Products and Chemicals, Inc., the Other Borrowers
parties thereto from time to time, the Lenders parties thereto from time to time
and Wells Fargo Bank, N.A., as Administrative Agent (as the same may be amended,
restated, modified or supplemented from time to time, the “Agreement”), which
among other things provides for the acceleration of the maturity hereof upon the
occurrence of certain events and for prepayments in certain circumstances and
upon certain terms and conditions. Terms defined in the Agreement have the same
meanings herein.
The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Agreement (other than
notice of acceleration as required by Section 9.02 of the Agreement.)
This Note shall be governed by, construed and enforced in accordance with the
laws of the State of New York, without regard to principles of choice of law.
[NAME OF BORROWER]
By:            
Title:            




#89365364v21    

--------------------------------------------------------------------------------













#89365364v21    

--------------------------------------------------------------------------------






Exhibit C
to
Revolving Credit Agreement
[FORM OF COMPETITIVE BID LOAN QUOTE REQUEST]
, 201_
To:
Wells Fargo Bank, N.A.,
as Administrative Agent

From:    Air Products and Chemicals, Inc.
Re:    Competitive Bid Loan Quote Request
Pursuant to Section 3.02(a) of the Revolving Credit Agreement dated as of
March 31, 2017, by and among Air Products and Chemicals, Inc., the Other
Borrowers parties thereto from time to time, the Lenders parties thereto from
time to time and Wells Fargo Bank, N.A., as Administrative Agent (as the same
may from time to time be amended, restated, modified or supplemented, the
“Agreement”), we hereby give notice that we request Competitive Bid Loan Quotes
for the following proposed Competitive Bid Borrowing(s):
Borrowing Date
Borrower
Principal Amount1
Type2
Interest Period3
Currency
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Terms used herein have the meanings assigned to them in the Agreement.
AIR PRODUCTS AND CHEMICALS, INC.
By:            
Title:            


1 
Each amount must be a Dollar Equivalent Amount of $5,000,000 or a higher
integral multiple of $1,000,000.

2 
Insert either “LIBOR-based Margin” (in the case of LIBOR-based Loans) or
“Absolute Rate” (in the case of Absolute Rate Loans).

3 Each Interest Period must be not less than seven days.




#89365364v21    

--------------------------------------------------------------------------------






Exhibit D
to
Revolving Credit Agreement
[FORM OF COMPETITIVE BID LOAN QUOTE]
, 201_
Wells Fargo Bank, N.A.,
as Administrative Agent
7000 Central Pkwy
Atlanta, GA 30328
Attention:
Re: Competitive Bid Loan Quote to Air Products and Chemicals, Inc. (the
“Parent”)
This Competitive Bid Loan Quote is given in accordance with Section 3.02(c) of
the Revolving Credit Agreement dated as of March 31, 2017, by and among the
Parent, the Other Borrowers parties thereto from time to time, the Lenders
parties thereto from time to time and Wells Fargo Bank, N.A., as Administrative
Agent (as the same may from time to time be amended, restated, modified or
supplemented, the “Agreement”). Terms defined in the Agreement are used herein
as defined therein.
In response to the Parent’s Competitive Bid Loan Quote Request
dated               , 201_, we hereby make the following Competitive Bid Loan
Quote(s) on the following terms:
1.
Quoting Bank:

2.
Person to contact at Quoting Bank:

3.
We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:





#89365364v21    

--------------------------------------------------------------------------------







Borrowing Date1
Borrower
Principal Amount2
Type3
Interest Period4
Rate5
Currency
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) [is] [are] accepted, in whole or in part (subject to Section 3.02(f) of
the Agreement).
Very truly yours,
[LENDER]
By:            
    Authorized Officer




























1 
As specified in the related Competitive Bid Loan Quote Request.

2 
The principal amount bid for each Interest Period may not exceed the principal
amount of Competitive Bid Loans requested. Bids must be made for a Dollar
Equivalent Amount of at least $5,000,000 or a higher integral multiple of
$1,000,000.

3 
Indicate “LIBOR-based Margin” (in the case of LIBOR-based Loans) or “Absolute
Rate” (in the case of Absolute Rate Loans).

4 
Must be not less than seven days, as specified in the related Competitive Bid
Loan Quote Request.

5 For a LIBOR-based Loan, specify margin over or under the LIBO-Rate determined
for the applicable Interest Period (as percentage rounded to the nearest
1/10,000 of 1%) and specify whether “PLUS” or “MINUS”. For an Absolute Rate
Loan, specify rate of interest per annum (rounded to the nearest 1/10,000 of
1%).




#89365364v21    

--------------------------------------------------------------------------------






Exhibit E
to
Revolving Credit Agreement
[FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT]
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:
2.    Assignee:
3.    Borrower(s): Air Products and Chemicals, Inc. [add any Other Borrowers]
4.    Administrative Agent: Wells Fargo Bank, N.A., as the administrative agent
under the Credit Agreement.




#89365364v21    

--------------------------------------------------------------------------------





5.    Credit Agreement: The $2,500,000,000 Revolving Credit Agreement dated as
of March 31, 2017 among Air Products and Chemicals, Inc., the Other Borrowers
parties thereto, the Lenders parties thereto and Wells Fargo Bank, N.A., as
Administrative Agent.
6.    Assigned Interest:
Aggregate Amount
of Commitment/Loans
for all Lenders
Amount of
Commitment/Loans Assigned
Percentage of
Commitment/Loans Assigned
$
$
%
$
$
%
$
$
%

7.    Trade Date:




























































1     Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.




#89365364v21    

--------------------------------------------------------------------------------





Effective Date:               , 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:            
Title:            
ASSIGNEE
[NAME OF ASSIGNEE]
By:            
Title:            
Consented to and Accepted:
WELLS FARGO BANK, N.A.,
as Administrative Agent
By:         
Title:         
Consented to:
WELLS FARGO BANK, N.A.,
as an Issuer and a Swingline Lender2 
By:         
Title:         


2    To be changed to the successor Issuer or Swingline Lender if such Issuer or
Swingline Lender above is replaced
pursuant to Section 2.04(f) or ýSection 2.11(h) of the Credit Agreement.






#89365364v21    

--------------------------------------------------------------------------------





BNP PARIBAS, as an Issuer3 
By:         
Title:         
DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuer4 
By:         
Title:         
HSBC BANK USA, N.A., as an Issuer5
By:         
Title:         
MIZUHO BANK, LTD., as an Issuer6
By:         
Title:         
[AIR PRODUCTS AND CHEMICALS, INC.
By:         
Title:        ]7 
[_____], as an Issuer8 


By:         
Title:        


[_____], as a Swingline Lender9 


By:         
Title:        
















#89365364v21    

--------------------------------------------------------------------------------





3
To be changed to the successor Issuer if such Issuer above is replaced pursuant
to ýSection 2.11(h) of the Credit Agreement.

4
To be changed to the successor Issuer if such Issuer above is replaced pursuant
to ýSection 2.11(h) of the Credit Agreement.

5 
To be changed to the successor Issuer if such Issuer above is replaced pursuant
to ýSection 2.11(h) of the Credit Agreement.

6 
To be changed to the successor Issuer if such Issuer above is replaced pursuant
to ýSection 2.11(h) of the Credit Agreement.

7 
To be added only if the consent of the Parent is required by the terms of the
Credit Agreement.

8 To include any new Issuer pursuant to Section 2.11(j) of the Credit Agreement.
9 To include any new Swingline Lender pursuant to Section 2.04(e) of the Credit
Agreement.






 






#89365364v21    

--------------------------------------------------------------------------------






ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01(c) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, and (vi) if it is organized under the Laws of a jurisdiction outside
the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents,




#89365364v21    

--------------------------------------------------------------------------------





and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to choice of law principles.






#89365364v21    

--------------------------------------------------------------------------------






Exhibit F
to
Revolving Credit Agreement
[FORM OF BORROWER ACCESSION INSTRUMENT]
TO:
Wells Fargo Bank, N.A.,
as Administrative Agent

FROM:
[Name of additional Other Borrower]
Air Products and Chemicals, Inc.

DATE:                
Reference is made to the Revolving Credit Agreement dated as of March 31, 2017
among Air Products and Chemicals, Inc., the Other Borrowers parties thereto from
time to time, the Lenders parties thereto from time to time and Wells Fargo
Bank, N.A., as Administrative Agent (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”).
[NAME OF ADDITIONAL OTHER BORROWER], a corporation (the “Additional Other
Borrower”), agrees to become an Other Borrower and to be bound by the terms of
the Credit Agreement as an Other Borrower.
Attached to this Borrower Accession Instrument are the following documents:
(a)A certificate dated the date hereof and signed by a Vice President of the
Parent, together with an executed copy for each Lender, to the effect that each
of the representations and warranties made by the Parent in Sections 5.03, 5.04,
5.05, 5.07 and 5.08 of the Credit Agreement with respect to the Additional Other
Borrower is true and correct on and as of the date hereof as if made on and as
of the date hereof;
(b)Certified copies of all corporate action taken by the Additional Other
Borrower to authorize the execution and delivery of this Borrower Accession
Instrument, the Credit Agreement and the Notes;
(c)Copies of the articles or certificate of incorporation of the Additional
Other Borrower, together with all amendments, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation, as well as any other information required by
Section 326 of the USA PATRIOT ACT or necessary for the Administrative Agent or
any Lender to verify the identity of the Additional Other Borrower as required
by Section 326 of the USA PATRIOT Act; and




#89365364v21    

--------------------------------------------------------------------------------





(d)If requested, Notes duly executed by the Additional Other Borrower conforming
to the requirements of Section 2.02 of the Credit Agreement.
This Borrower Accession Instrument shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to choice
of law principles.
[signature page follows]






#89365364v21    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Borrower Accession Instrument as of
the date first above written.
[NAME OF ADDITIONAL OTHER BORROWER]
By:             
Title:             
AIR PRODUCTS AND CHEMICALS, INC.
By:             
Title:             




ACCEPTED:


WELLS FARGO BANK, N.A.,
as Administrative Agent




By:         
Title:        








#89365364v21    

--------------------------------------------------------------------------------






Exhibit G
to
Revolving Credit Agreement
[FORM OF OTHER BORROWER REMOVAL NOTICE]
TO:
Wells Fargo Bank, N.A.,
as Administrative Agent

FROM:
[Name of Other Borrower]
Air Products and Chemicals, Inc.

Date:                
Reference is made to the Revolving Credit Agreement dated as of March 31, 2017
among Air Products and Chemicals, Inc., the Other Borrowers parties thereto from
time to time, the Lenders parties thereto from time to time and Wells Fargo
Bank, N.A., as Administrative Agent (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”).
Notice is hereby given that:
(1)    [NAME OF OTHER BORROWER], a corporation, shall cease to be an Other
Borrower under the Credit Agreement effective on [DATE] and
(2)    all Obligations (as defined in the Credit Agreement) of [NAME OF OTHER
BORROWER] shall be repaid in full on or before such effective date.
IN WITNESS WHEREOF, the undersigned, by their officers thereunto duly
authorized, have executed and delivered this Other Borrower Removal Notice as of
the date first above written.
[NAME OF OTHER BORROWER]
By:             
Title:            
AIR PRODUCTS AND CHEMICALS, INC.
By:             
Title:             




#89365364v21    

--------------------------------------------------------------------------------











#89365364v21    

--------------------------------------------------------------------------------






Exhibit H
to
Revolving Credit Agreement
[FORM OF AMENDMENT FOR AN INCREASED OR NEW COMMITMENT]
This AMENDMENT is made as of the day of             , 201_ by and among Air
Products and Chemicals, Inc., a Delaware corporation, the other borrowers party
to the Credit Agreement (as defined below) (collectively, the “Borrowers”),
Wells Fargo Bank, N.A., as administrative agent under the Credit Agreement (the
“Administrative Agent”), and (the “Supplemental Lender”).
The Borrowers, the Administrative Agent and certain other Lenders, as described
therein, are parties to the Revolving Credit Agreement dated as of March 31,
2017 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”). All terms used herein and not otherwise defined shall have
the same meaning given to them in the Credit Agreement.
Pursuant to Section 2.10 of the Credit Agreement, the Borrowers may, at their
option, seek to increase the Total Revolving Credit Commitment by obtaining
additional Revolving Credit Commitments upon satisfaction of certain conditions.
The Supplemental Lender is either (a) an existing Lender that is increasing its
Revolving Credit Commitment or (b) a new Lender that is a lending institution
whose identity the Administrative Agent will approve by its signature below.
In consideration of the foregoing, such Supplemental Lender from and after the
date hereof shall have a Revolving Credit Committed Amount of $ as of the date
hereof, and if it is a new Lender, the Supplemental Lender hereby assumes all of
the rights and obligations of a Lender under the Credit Agreement.
The Borrowers have executed and delivered to the Supplemental Lender as of the
date hereof, if requested by the Supplemental Lender, new or amended and
restated Notes substantially in the form attached to the Credit Agreement as
Exhibit A to evidence the new or increased Revolving Credit Commitment of the
Supplemental Lender.
[signature page follows]






#89365364v21    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Administrative Agent, the Borrowers and the Supplemental
Lender have executed this Amendment as of the date shown above.
AIR PRODUCTS AND CHEMICALS, INC.
By:             
Title:            
[OTHER BORROWERS]
By:             
Title:             
[SUPPLEMENTAL LENDER]
By:             
Title:             
WELLS FARGO BANK, N.A.,
as Administrative Agent
By:             
Title:             








#89365364v21    

--------------------------------------------------------------------------------





Consented to:


WELLS FARGO BANK, N.A.,
as an Issuer and a Swingline Lender1 
By:         
Title:         


BNP PARIBAS, as an Issuer2 


By:        
Title:        




DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuer3 


By:        
Title:        




HSBC BANK USA, N.A., as an Issuer4 


By:        
Title:        




MIZUHO BANK, LTD., as an Issuer5 


By:         
Title:        


[_____], as an Issuer6 


By:         
Title:        


[_____], as a Swingline Lender7 






#89365364v21    

--------------------------------------------------------------------------------





By:         
Title:        




1
To be changed to the successor Issuer or Swingline Lender if such Issuer or
Swingline Lender above is replaced pursuant to Section 2.04(f) or ýSection
2.11(h) of the Credit Agreement.

2
To be changed to the successor Issuer if such Issuer above is replaced pursuant
to ýSection 2.11(h) of the Credit Agreement.

3 
To be changed to the successor Issuer if such Issuer above is replaced pursuant
to ýSection 2.11(h) of the Credit Agreement.

4 
To be changed to the successor Issuer if such Issuer above is replaced pursuant
to ýSection 2.11(h) of the Credit Agreement.

5
To be changed to the successor Issuer if such Issuer above is replaced pursuant
to ýSection 2.11(h) of the Credit Agreement.

6 
To include any new Issuer pursuant to Section 2.11(j) of the Credit Agreement.

7 
To include any new Swingline Lender pursuant to Section 2.04(e) of the Credit
Agreement.















#89365364v21    

--------------------------------------------------------------------------------






Exhibit I
to
Revolving Credit Agreement
[Form of Standard Notice]
[FORM OF NOTICE OF BORROWING]1 
Pursuant to that certain Revolving Credit Agreement dated as of March 31, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time) (the “Credit Agreement”), by and among Air Products and Chemicals,
Inc., the Other Borrowers parties thereto from time to time, the Lenders parties
thereto from time to time and Wells Fargo Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), this notice represents the
request of [Borrower name] (the “Borrower”) to borrow as follows. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.
1.
Identity of Borrower:

2.
Designated Currency of borrowing:

3.
Date of borrowing:                 , 201_

4.
Interest rate Option(s) and principal amount(s) of borrowing: 2 

£ (a)
Base Rate Portion $

£ (b)
Funding Segment of Euro-Rate Portion $ with a Funding Period of month(s)

£ (c)
Funding Segment of CDOR Portion $ with a Funding Period of month(s)

£ (d)
Swingline Loan bearing interest at the LIBOR Market Index Rate

5.
Type of Loans: [Revolving Credit Loan][Swingline Loan]

1 
Form of Notice of Borrowing to be used for borrowings made pursuant to
Section 2.03 of the Credit Agreement.

2 
In the case of borrowings denominated in Dollars, the principal amount of
borrowing shall be an integral multiple of $1,000,000 and not less than
$5,000,000. In the case of borrowings denominated in a Designated Currency, the
principal amount of borrowing shall have an aggregate Dollar Equivalent Amount
not less than $5,000,000 and shall be an integral multiple of the amount
determined by the Administrative Agent from time to time to be the basic unit in
which such currency is traded in the eurocurrency market; provided that in the
case of borrowings made to refinance the reimbursement of an LC Disbursement as
contemplated by Section 2.10(d) of the Credit Agreement, such borrowings may be
in the amount of such LC Disbursement.





#89365364v21    

--------------------------------------------------------------------------------







The undersigned officer (to the best of his or her knowledge and in his or her
capacity as an officer, and not individually) and the Borrower certify that as
of the date of the borrowing requested hereby:
(i)    No Event of Default and no Potential Event of Default has occurred and is
continuing on and as of such date, both immediately before and immediately after
giving effect to the borrowing requested hereby; and
(ii)    Each of the representations and warranties contained in Sections 5.03,
5.04, 5.05, 5.07 and 5.09 of the Credit Agreement are true and correct in all
material respects on and as of such date, both immediately before and
immediately after giving effect to the borrowing requested hereby.
DATED:               , 201_
[BORROWER NAME]
By:             
Title:             








#89365364v21    

--------------------------------------------------------------------------------






[FORM OF NOTICE OF CONVERSION/CONTINUATION]1 
Pursuant to that certain Revolving Credit Agreement dated as of March 31, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time) (the “Credit Agreement”), by and among Air Products and Chemicals,
Inc., the Other Borrowers parties thereto from time to time, the Lenders parties
thereto from time to time and Wells Fargo Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), this represents the request of
[Borrower name] (the “Borrower”) to convert or continue Loans as follows.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.
1.
Date of conversion/continuation:                  , 201_

2.
Interest rate Option(s) and principal amount(s) of Loans being
converted/continued: 2 

£ (a)
Base Rate Portion $

£ (b)
Funding Segment of Euro-Rate Portion $ with a Funding Period of month(s)

£ (c)
Funding Segment of CDOR Portion $ with a Funding Period of month(s)

3.
Type of Loans being converted/continued: Revolving Credit Loans

4.
Nature of conversion/continuation:

£ (a)
Conversion of Base Rate Portion to Euro-Rate Loans with a new Funding Period of
month(s) that commences on the conversion date.

£ (b)
Conversion of Funding Segment of Euro-Rate Portion to Base Rate Loans3 

£ (c)
Continuation of Funding Segment of Euro-Rate Portion with a new Funding Period
of month(s). 4 

1
Form of Notice of Conversion/Continuation to be used for conversion or
continuation of any interest rate Option made pursuant to Section 2.06 of the
Credit Agreement.

2 
In the case of Loans denominated in Dollars, the amount to be converted or
continued shall be an integral multiple of $1,000,000 and not less than
$5,000,000. In the case of Loans denominated in a Designated Currency, the
amount to be converted or continued shall have an aggregate Dollar Equivalent
Amount not less than $5,000,000 and shall be an integral multiple of the amount
determined by the Administrative Agent from time to time to be the basic unit in
which such currency is traded in the eurocurrency market.

3 
Conversions from Euro-Rate Option will take place at the expiration of the
respective Funding Period.

4 
Continuations of Euro-Rate Option will take place at the expiration of the
respective Funding Period.





#89365364v21    

--------------------------------------------------------------------------------





£ (d)
Continuation of Funding Segment of CDOR Portion with a new Funding Period of
month(s). 5 

If this notice (a) converts or continues the Euro-Rate Option with respect to
any Revolving Credit Loans denominated in Dollars, (b) converts any Revolving
Credit Loans to any Designated Currency other than Dollars or (c) selects a
Funding Period longer than one month with respect to Revolving Credit Loans
denominated in a currency other than Dollars, then the Borrower represents that
no Event of Default has occurred and is continuing.
DATED:                  , 201_
[BORROWER NAME]
By:             
Title:             


































5    Continuations of CDOR Option will take place at the expiration of the
respective Funding Period.




#89365364v21    